


EXECUTION COPY




AMENDED AND RESTATED FINANCING AGREEMENT

Dated as of December 18, 2013

by and among

LION OIL COMPANY,
as the Borrower,

AND EACH SUBSIDIARY OF LION OIL COMPANY LISTED AS A GUARANTOR
ON THE SIGNATURE PAGES HERETO,
as Guarantors,

THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,

and
BANK HAPOALIM B.M.,
as the Collateral Agent,




$90,000,000 TERM LOAN CREDIT FACILITY



--------------------------------------------------------------------------------








TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS; CERTAIN TERMS     1
Section 1.01
Definitions    1

Section 1.02
Terms Generally    20

Section 1.03
Accounting and Other Terms    20

Section 1.04
Time References    20



ARTICLE II THE LOANS    21
Section 2.01
Commitments    21

Section 2.02
Making the Loans    21

Section 2.03
Repayment of Loans; Evidence of Debt    22

Section 2.04
Interest    22

Section 2.05
Reduction of Commitment; Prepayment of Loans    23

Section 2.06
Fees    25

Section 2.07
Taxes    25

Section 2.08
Continuation and Conversion of Loans    27

Section 2.09
Funding Losses    27

Section 2.10
Increased Costs and Reduced Return    27

Section 2.11
LIBOR Not Determinable; Impracticability or Illegality.    28



ARTICLE III FEES, PAYMENTS AND OTHER COMPENSATION    29
Section 3.01
Payments; Computations and Statements    29

Section 3.02
Sharing of Payments, Etc    29

Section 3.03
Apportionment of Payments    30



ARTICLE IV CONDITIONS TO LOANS    30
Section 4.01
Conditions Precedent to Effectiveness    30



ARTICLE V REPRESENTATIONS AND WARRANTIES    31
Section 5.01
Representations and Warranties    31



ARTICLE VI COVENANTS OF THE LOAN PARTIES    35
Section 6.01
Affirmative Covenants    35

Section 6.02
Negative Covenants    41



ARTICLE VII EVENTS OF DEFAULT    49
Section 7.01
Events of Default    49



ARTICLE VIII COLLATERAL AGENT    51
Section 8.01
Appointment    51

Section 8.02
Nature of Duties    52

Section 8.03
Rights, Exculpation, Etc    52

Section 8.04
Reliance    53

Section 8.05
Indemnification    53

Section 8.06
Agents Individually    53

Section 8.07
Successor Agent    53

Section 8.08
Collateral Matters    54

Section 8.09
Agency for Perfection    54



ARTICLE IX GUARANTY    55


--------------------------------------------------------------------------------




Section 9.01
Guaranty    55

Section 9.02
Guaranty Absolute    55

Section 9.03
Waiver    56

Section 9.04
Continuing Guaranty; Assignments    56

Section 9.05
Subrogation    56



ARTICLE X MISCELLANEOUS    57
Section 10.01
Notices, Etc    57

Section 10.02
Amendments, Etc    57

Section 10.03
No Waiver; Remedies, Etc    58

Section 10.04
Expenses; Taxes; Attorneys' Fees    58

Section 10.05
Right of Set-off    59

Section 10.06
Severability    59

Section 10.07
Assignments and Participations.    59

Section 10.08
Counterparts    61

Section 10.09
GOVERNING LAW    61

Section 10.10
CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE    61

Section 10.11
WAIVER OF JURY TRIAL, ETC    61

Section 10.12
Consent by the Collateral Agent and Lenders    62

Section 10.13
No Party Deemed Drafter    62

Section 10.14
Reinstatement; Certain Payments    62

Section 10.15
Indemnification    62

Section 10.16
Records    63

Section 10.17
Binding Effect    63

Section 10.18
Interest    63

Section 10.19
Confidentiality    64

Section 10.20
Integration    64

Section 10.21
No Novation    64





--------------------------------------------------------------------------------






SCHEDULE AND EXHIBITS


Schedule 1.01(A)    Lenders and Lenders' Commitments
Schedule 1.01(B)    MLP Released Assets
Schedule 1.01(C)    MLP Existing ROFO Assets
Schedule 1.01(D)    MLP Subject Assets
Schedule 1.01(E)    MLP Permitted Easements
Schedule 5.01(e)        Capitalization; Subsidiaries
Schedule 5.01(f)        Litigation; Commercial Tort Claims
Schedule 5.01(o)        Real Property
Schedule 5.01(q)        Environmental Matters
Schedule 6.02(a)        Existing Liens
Schedule 6.02(b)        Existing Indebtedness
Schedule 6.02(e)        Existing Investments


Exhibit A    Form of Notice of Borrowing
Exhibit B    Form of LIBOR Notice
Exhibit C    Form of Assignment and Acceptance
Exhibit D    Form of Term Note




--------------------------------------------------------------------------------




AMENDED AND RESTATED FINANCING AGREEMENT
Amended and Restated Financing Agreement, dated as of December 18, 2013, by and
among Lion Oil Company, an Arkansas corporation (the "Borrower"), each
subsidiary of the Borrower listed as a "Guarantor" on the signature pages hereto
(each a "Guarantor" and collectively, the "Guarantors"), Bank Hapoalim B.M.
("Hapoalim"), Israel Discount Bank of New York ("IDB"; together with Hapoalim
and their permitted successors and assigns, each a "Lender" and collectively,
the "Lenders"), and Bank Hapoalim B.M., in its capacity as collateral agent for
the Lenders (in such capacity, the "Collateral Agent").
RECITALS
Pursuant to the Financing Agreement, dated April 29, 2011 (the "Existing
Financing Agreement"), by and among the Borrowers, the Guarantors, the Lenders,
Bank Leumi USA ("BLUSA"; together with the Lenders, the "Existing Lenders") and
BLUSA, as collateral agent, the Existing Lenders extended credit to the Borrower
consisting of a term loan in the original aggregate principal amount of
$100,000,000, of which $53,276,330.17 is outstanding as of the date hereof (the
"Existing Loan") and owed to the Lenders without set-off, counterclaim,
deduction, offset or defense.
The Borrower has requested that (i) BLUSA's portion of the Existing Loan be
purchased by the Lenders, (ii) the Lenders make additional loans in an aggregate
principal amount of $36,723,669.83, which additional loans will result in the
outstanding aggregate principal amount of all loans hereunder to be $90,000,000
on the date hereof (after giving effect to such additional loans and the
assignment of BLUSA's portion of the Existing Loan as described in clause (i)
above), and (iii) the Lenders and the Collateral Agent make certain additional
modifications to the Existing Financing Agreement and certain other Loan
Documents. Subject to the terms and conditions set forth herein and the
understanding that the Existing Loan is owing to the Lenders without set-off,
counterclaim, deduction, offset or defense, the Lenders have agreed to make such
additional loans and such other changes.
In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree to amend and restate the Existing Financing
Agreement as follows:
ARTICLE I

DEFINITIONS; CERTAIN TERMS
Section 1.01    Definitions. As used in this Agreement, the following terms
shall have the respective meanings indicated below, such meanings to be
applicable equally to both the singular and plural forms of such terms:
"2014 Turnaround" means the Turnaround with respect to the El Dorado refinery of
the Loan Parties planned to occur during the calendar year commencing January 1,
2014 or such earlier date as the Borrower deems necessary or desirable.
"Accounts Receivable" means any accounts arising from the sale of inventory in
the ordinary course of business.
"Action" has the meaning specified therefor in Section 10.12.
"additional amount" has the meaning specified therefor in Section 2.07(a).
"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
"control" of a Person means the power, directly or indirectly, either to (i)
vote 10% or more of the Capital Stock having ordinary voting power for the
election of directors of such Person or (ii) direct or cause the direction of
the management and policies of such Person whether by contract or otherwise.
Notwithstanding



--------------------------------------------------------------------------------




anything herein to the contrary, in no event shall the Collateral Agent or any
Lender be considered an "Affiliate" of any Loan Party.
"After Acquired Property" has the meaning specified therefor in Section 6.01(l).
"Agreement" means this Amended and Restated Financing Agreement, including all
amendments, modifications and supplements and any exhibits or schedules to any
of the foregoing, and shall refer to the Agreement as the same may be in effect
at the time such reference becomes operative.
"Applicable Margin" means, (a) with respect to Reference Rate Loans, 3.50%, and
(b) with respect to LIBOR Rate Loans, 4.50%.
"Applicable Prepayment Premium" means, as of any date of determination, an
amount equal to (a) during the period of time from and after the Effective Date
up to and including the date that is the first anniversary of the Effective
Date, an amount equal to 3% times the principal amount of any prepayment of the
Term Loan on such date, (b) during the period of time after the date that is the
first anniversary of the Effective Date up to and including the date that is the
second anniversary of the Effective Date, an amount equal to 2% times the
principal amount of any prepayment of the Term Loan on such date, (c) during the
period of time after the date that is the second anniversary of the Effective
Date up to and including the date that is the third anniversary of the Effective
Date, an amount equal to 1% times the principal amount of any prepayment of the
Term Loan on such date, and (d) thereafter, zero.
"Appraisal" means an appraisal of the Specified Fixed Asset Collateral
(including the equipment and any Real Property Collateral) performed by a
qualified independent appraiser acceptable to the Required Lenders, in form and
substance satisfactory to the Required Lenders.
"Appraised Value" means the net orderly liquidation value (net of liquidation
expenses) of any equipment (as defined in the Uniform Commercial Code), real
property and other fixed assets, in each case constituting Specified Fixed Asset
Collateral, such value to be determined based on the most recent Appraisal
thereof received by the Lenders.
"AR Guaranty" means the Limited Recourse General Continuing Guaranty dated as of
April 29, 2011, by the Borrower in favor of Wells Fargo Capital Finance, LLC, in
respect of the obligations of Delek Refining, Ltd.
"Assignment and Acceptance" means an assignment and acceptance entered into by
an assigning Lender and an assignee, in accordance with Section 10.07 hereof and
substantially in the form of Exhibit C hereto or such other form acceptable to
the Required Lenders.
"Authorized Officer" means, with respect to any Person, the chief executive
officer, chief financial officer, president, executive vice president, chief
accounting officer, treasurer and vice president of finance of such Person.
"Bankruptcy Code" means the United States Bankruptcy Code (11 U.S.C. § 101, et
seq.), as amended, and any successor statute.
"BLUSA Assignment Agreements" means (i) the Resignation and Appointment
Agreement, dated as of the Effective Date, by and among each of the Existing
Lenders, the Loan Parties, BLUSA as the resigning Collateral Agent and Hapoalim
as the successor Collateral Agent, pursuant to which BLUSA shall resign as
Collateral Agent under the Loan Documents and Hapoalim shall be appointed as
successor Collateral Agent under the Loan Documents, (ii) (A) the Assignment and
Assumption Agreement, dated as of the Effective Date, by and among BLUSA and IDB
and (B) the Assignment and Assumption Agreement, dated as of the Effective Date,
by and among BLUSA and Hapoalim, pursuant to which Hapoalim and IDB shall each
purchase from BLUSA the portion of the Existing Loan held by BLUSA as of the
Effective Date.

 
2

 




--------------------------------------------------------------------------------




"Board" means the Board of Governors of the Federal Reserve System of the United
States.
"Board of Directors" means, (a) with respect to any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the board of directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
or board of directors of such company or the sole member or the managing member
thereof, and (d) with respect to any other Person, the board or committee of
such Person serving a similar function.
"Borrower" has the meaning specified therefor in the preamble hereto.
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required to close.
"Capital Expenditures" means, with respect to any Person for any period, the sum
of (i) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
"property, plant and equipment" or in a similar fixed asset account on its
balance sheet, whether such expenditures are paid in cash or financed and
including all Capitalized Lease Obligations paid or payable during such period,
and (ii) to the extent not covered by clause (i) above, the aggregate of all
expenditures by such Person and its Subsidiaries during such period to acquire
by purchase or otherwise the business or fixed assets of, or the Capital Stock
of, any other Person.
"Capital Stock" means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (ii) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.
"Capitalized Lease" means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is (i) required under GAAP to
be capitalized on the balance sheet of such Person or (ii) a transaction of a
type commonly known as a "synthetic lease" (i.e. a lease transaction that is
treated as an operating lease for accounting purposes but with respect to which
payments of rent are intended to be treated as payments of principal and
interest on a loan for Federal income tax purposes).
"Capitalized Lease Obligations" means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.
"Captive Insurance Subsidiary" means a Subsidiary of the Parent organized in a
state of the United States and established for the sole purpose of insuring the
businesses or properties owned by the Parent or any of its Subsidiaries and
subject to regulation as an insurance company.
"Cash and Cash Equivalents" means all cash and any presently existing or
hereafter arising deposit account balances, certificates of deposit or other
financial instruments properly classified as cash equivalents under GAAP.
"Casualty Event" means any event that gives rise to the receipt by any Loan
Party of any insurance proceeds or condemnation awards in respect of any real
property, fixed assets or equipment (including any improvements thereon) or
other assets the restoration, repairing, replacement or rebuilding of which
would constitute a Capital Expenditure to restore, repair, replace or rebuild
such real property, fixed assets or equipment or other assets.
"Change in Law" means the occurrence, after the Original Effective Date, of any
of the following: (a) the adoption or taking effect of any Requirement of Law,
(b) any change in any Requirement of Law or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the

 
3

 




--------------------------------------------------------------------------------




making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III, shall, in each case, be deemed to be a "Change
in Law", regardless of the date enacted, adopted or issued.
"Change of Control" means the occurrence of any of the following events: (a) the
Parent shall cease to own and control, of record and beneficially, directly,
100% of each class of outstanding Capital Stock of the Borrower free and clear
of all Liens (except Liens created by a Loan Document) and (b) the Borrower
shall cease to own and control, of record and beneficially, directly, 100% of
each class of outstanding Capital Stock of each of its Subsidiaries free and
clear of all Liens (except Liens created by a Loan Document).
"Closing Fee" has the meaning specified therefor in Section 2.06(a).
"Collateral" means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.
"Collateral Agent" has the meaning specified therefor in the preamble hereto.
"Commitments" means, with respect to each Lender, such Lender's Term Loan
Commitment.
"Contingent Obligation" means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations ("primary obligations") of any other Person
(the "primary obligor") in any manner, whether directly or indirectly,
including, without limitation, (i) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of a primary obligor, (ii) the obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement, (iii) any obligation of such Person, whether or not
contingent, (A) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (B) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (C) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (D) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term "Contingent Obligation" shall not include any
product warranties extended in the ordinary course of business. The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation with respect to which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.
"Continuing Directors" means the directors of the Parent on the Effective Date
and each other director of the Parent, if, in each case, such other director's
nomination for election to the Board of Directors of the Parent is recommended
by at least 60% of the then Continuing Directors or such other director receives
the vote of the Permitted Investors in his or her election by the shareholders
of the Parent.
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 
4

 




--------------------------------------------------------------------------------




"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to the Lenders and the Collateral Agent, executed and delivered by
the applicable Loan Party, the Collateral Agent, and the securities intermediary
with respect to a securities account or a bank with respect to a deposit
account.
"Control Investment Affiliate" means as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies. For
purposes of this definition, "control" of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.
"Credit Parties" means the Borrower, the Subsidiary Guarantors and the Parent.
"Current Value" has the meaning specified therefor in Section 6.01(l).
"Default" means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.
"Disposition" means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person, excluding any sales of inventory in the ordinary course of business on
ordinary business terms and Accounts Receivable arising from such sales of
inventory.
"Disqualified Capital Stock" means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition
(i) matures (excluding any maturity as the result of an optional redemption by
the issuer thereof) or is mandatorily redeemable (other than solely for Capital
Stock that is not otherwise Disqualified Capital Stock), pursuant to a sinking
fund obligation or otherwise, (ii) is redeemable at the option of the holder
thereof (other than solely for Capital Stock which is not otherwise Disqualified
Capital Stocks), in whole or in part, (iii) provides for scheduled payments or
dividends in cash, (iv) contains any repurchase obligation that may come into
effect prior to payment in full of all Obligations, or (v) is or becomes
convertible into or exchangeable for Indebtedness or any other Capital Stocks
that would constitute Disqualified Capital Stocks, in each case, prior to the
date that is one year after the Final Maturity Date.
"Dividend Prepayment Amount" means, (a) for an MLP Dividend Prepayment Event,
100% of the aggregate amount of all such dividends and distributions that are
received or issued to the Borrower (to the extent in excess of $25,000,000 in
any Fiscal Year) and (b) for an Excess Dividend Prepayment Event, 50% of the
aggregate amount of such Excess Dividends.
"Dividend Prepayment Event" means each of the following: (i) the receipt by the
Borrower of dividends or distributions from the MLP as a result of (A) any sale
of the assets of the MLP or its subsidiaries or (B) the issuance of additional
units by the MLP (other than from the issuance of additional units to the
Borrower), and (ii) the payment by the Parent of any Excess Dividends.
"Dividend Prepayment Event Offer" has the meaning set forth in Section
2.05(c)(v).
"Dollar," "Dollars" and the symbol "$" each means lawful money of the United
States of America.
"Effective Date" means the date, on or before December [18], 2013, on which all
of the conditions precedent set forth in Section 4.01 are satisfied or waived
and the initial Loans are made.
"Employee Plan" means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the six (6) calendar years preceding the date of any borrowing hereunder)
for employees of any Loan Party or any of its ERISA Affiliates.

 
5

 




--------------------------------------------------------------------------------




"Environmental Actions" means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other written communication from any Person or
Governmental Authority involving violations of Environmental Laws or Releases of
Hazardous Materials (i) from any assets, properties or businesses owned or
operated by any Loan Party or any of its Subsidiaries or any of their
predecessors in interest; (ii) from adjoining properties or businesses; or (iii)
onto any facilities which received Hazardous Materials generated by any Loan
Party or any of its Subsidiaries or any of their predecessors in interest.
"Environmental Laws" means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other present or
future federal, state, local or foreign statute, ordinance, rule, regulation,
order, judgment, decree, permit, license or other legally binding determination
of any Governmental Authority imposing liability or establishing standards of
conduct for protection of the environment or other government restrictions
relating to the protection of the environment or the Release, deposit or
migration of any Hazardous Materials into the environment, which are applicable
to the relevant Loan Party.
"Environmental Liabilities and Costs" means all liabilities (including strict
liabilities), monetary obligations, losses, damages, punitive damages,
consequential damages, treble damages, costs and expenses (including all
reasonable fees, disbursements and expenses of counsel, experts, or consultants,
and costs of investigation, feasibility studies and laboratory fees), fines,
penalties, sanctions, and interest incurred as a result of any Environmental
Action, or any Remedial Action required to comply with Environmental Laws or
required by any Governmental Authority or any third party.
"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time. References to sections of ERISA shall be
construed also to refer to any successor sections.
"ERISA Affiliate" means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a "controlled group" within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.
"Event of Default" means any of the events set forth in Section 7.01.
"Excess Dividend Prepayment Event" means a Dividend Prepayment Event described
in clause (ii) of the definition thereof.
"Excess Dividends" means the aggregate amount of dividends and distributions
paid in cash by the Parent in respect of its Capital Stock (including, without
limitation, any redemption, purchase, repurchase or retirement of such Capital
Stock) in excess of $30,000,000 during any Fiscal Year; provided, that "Excess
Dividends" in respect of the Fiscal Year ending December 31, 2013 shall be
calculated to exclude up to $9,000,000 in the aggregate of dividends paid by the
Parent in December 2013.
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
"Existing Financing Agreement" has the meaning specified therefor in the
preamble hereto.
"Existing Lenders" has the meaning specified therefor in the preamble hereto.

 
6

 




--------------------------------------------------------------------------------




"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Lenders from three
Federal funds brokers of recognized standing selected by them.
"Final Maturity Date" means December [18], 2018, or such earlier date on which
any Loan shall become due and payable in accordance with the terms of this
Agreement and the other Loan Documents.
"Financial Statements" means (i) the audited consolidated balance sheet of the
Borrower and its Subsidiaries as of December 31, 2012, and (ii) the unaudited
consolidated interim balance sheet of the Borrower and its Subsidiaries as of
September 30, 2013, together with corresponding unaudited consolidated interim
statements of operations for the nine-month period ended September 30, 2013 and
unaudited interim combined statements of cash flows for the nine-month period
ended September 30, 2013.
"Fiscal Year" means, as applicable, the fiscal year of the Borrower and its
Subsidiaries ending on December 31 of each year.
"GAAP" means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of any financial covenant herein or in the Parent Guaranty and the
definitions used therein, "GAAP" shall mean generally accepted accounting
principles in effect on the date hereof and consistent with those used in the
preparation of the Financial Statements, provided, further, that if there occurs
after the Original Effective Date any change in GAAP that affects in any respect
the calculation of any such financial covenant, the Required Lenders and the
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrower after such
change in GAAP conform as nearly as possible to their respective positions as of
the Original Effective Date and, until any such amendments have been agreed
upon, such financial covenants shall be calculated as if no such change in GAAP
has occurred. In addition and without limiting the foregoing, it is agreed and
understood that if any change in GAAP shall result in the requirement that
existing or future obligations under operating leases from time to time entered
into by the Borrower or its Subsidiaries (as determined in accordance with GAAP
as in effect on the Effective Date) be treated as Indebtedness or Capitalized
Leases, such operating leases shall not be treated as Indebtedness or
Capitalized Leases hereunder, including, without limitation, for purposes of
calculating covenants hereunder and shall be treated as operating leases.
"Governing Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the operating agreement; (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture agreement, declaration or other applicable agreement
or documentation evidencing or otherwise relating to its formation or
organization; and (d) with respect to any of the entities described above, any
other agreement, instrument, filing or notice with respect thereto filed in
connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization.
"Governmental Authority" means any nation or government, any Federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.
"Growth Capital Expenditures" means, with respect to any Person for any period,
the aggregate of all Capital Expenditures by such Person and its Subsidiaries
during such period that will increase the Nelson complexity rating of the assets
of the Borrower or its Subsidiaries, and shall exclude in any event any
maintenance and regulatory Capital Expenditures.

 
7

 




--------------------------------------------------------------------------------




"Guaranteed Obligations" has the meaning specified therefor in Section 9.01.
"Guarantors" means the Subsidiary Guarantors, the Parent and all other Persons
that guarantee, pursuant to Section 6.01(b) or otherwise, all or any part of the
Obligations.
"Hazardous Material" means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws, which is present in the environment in such quantity or state that it
contravenes any Environmental Law; (b) petroleum and its refined products;
(c) polychlorinated biphenyls; (d) any substance exhibiting a hazardous waste
characteristic, including, without limitation, corrosivity, ignitability,
toxicity or reactivity as well as any radioactive or explosive materials; and
(e) any raw materials, building components (including, without limitation,
asbestos-containing materials) and manufactured products containing hazardous
substances listed or classified as such under Environmental Laws. Hazardous
Material does not include CO2 or other greenhouse gases unless regulations are
promulgated and implemented by a Governmental Authority and there is no pending
litigation or appeal that would affect the enforcement of CO2 or other
greenhouse gases as Hazardous Materials.
"Hedging Agreement" means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.
"Incremental Loan" has the meaning specified therefor in Section 2.12.
"Indebtedness" means, with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money; (ii) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person's business and not outstanding for more than 120 days after the date such
payable was created); (iii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or upon which interest payments
are customarily made; (iv) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used and/or acquired by
such Person, even though the rights and remedies of the lessor, seller and/or
lender thereunder may be limited to repossession or sale of such property; (v)
all Capitalized Lease Obligations of such Person; (vi) all obligations and
liabilities, contingent or otherwise, of such Person, in respect of letters of
credit, acceptances and similar facilities; (vii) all obligations and
liabilities, calculated on a basis satisfactory to the Required Lenders and in
accordance with accepted practice, of such Person under Hedging Agreements;
(viii) all monetary obligations under any receivables factoring, receivable
sales or similar transactions and all monetary obligations under any synthetic
lease, tax ownership/operating lease, off-balance sheet financing or similar
financing; (ix) all Contingent Obligations; and (x) all obligations referred to
in clauses (i) through (ix) of this definition of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) a Lien upon property owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness. The Indebtedness of any Person shall include the Indebtedness of
any partnership of or joint venture in which such Person is a general partner or
a joint venturer.
"Indemnified Matters" has the meaning specified therefor in Section 10.15.
"Indemnitees" has the meaning specified therefor in Section 10.15.
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

 
8

 




--------------------------------------------------------------------------------




"Interest Payment Date" means, (a) as to any Reference Rate Loan, the last day
of each March, June, September and December to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any LIBOR Rate
Loan, the last day of such Interest Period and (c) as to any Loan, the date of
any repayment or prepayment made in respect thereof.
"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Reference Rate Loan to
a LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2 or 3 months after the date on which the Interest Period
began, as applicable, and (e) the Borrower may not elect an Interest Period that
will end after the Final Maturity Date.
"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and the regulations thereunder.
"J. Aron Supply and Offtake Agreement" means the Master Supply and Offtake
Agreement, dated as of April 29, 2011, among J. Aron & Company, a general
partnership organized under the laws of New York, the Borrower and Lion Oil
Trading & Transportation, Inc., a Guarantor hereunder, as in effect on the
Original Effective Date or as amended or renewed on market terms from time to
time.
"Lease" means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.
"Lender" has the meaning specified therefor in the preamble hereto.
"Lender's Account" means an account at a bank designated by each Lender from
time to time as the account into which the Loan Parties shall make all payments
to such Lender under this Agreement and the other Loan Documents.
"LIBOR" means, with respect to each day during each Interest Period pertaining
to a LIBOR Rate Loan, the rate per annum determined on the basis of the rate for
deposits in Dollars for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on Reuters Screen LIBOR01 Page as of
11:00 A.M. (London, England time), two Business Days prior to the beginning of
such Interest Period. In the event that such rate does not appear on Reuters
Screen LIBOR01 Page screen (or otherwise on such screen), "LIBOR" for purposes
of this definition shall be the rate of interest determined by the Required
Lenders to be the rate at which deposits in Dollars are offered to major banks
in the London interbank market, two Business Days prior to the beginning of such
Interest Period, in an amount approximately equal to the principal amount of the
LIBOR Rate Loan to which such Interest Period is to apply and for a period of
time comparable to such Interest Period, which determination shall be conclusive
absent manifest error.
"LIBOR Notice" means a written notice substantially in the form of Exhibit B.
"LIBOR Rate" means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by the Required Lenders (rounded upwards if necessary, to
the next 1/100%) by dividing (a) LIBOR for such Interest Period by (b) 100%
minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.

 
9

 




--------------------------------------------------------------------------------




"LIBOR Rate Loan" means each portion of a Loan that bears interest at a rate
determined by reference to the LIBOR Rate.
"Lien" means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.
"Loan" means the portion of the Term Loan made by a Lender to the Borrower
pursuant to ARTICLE II hereof.
"Loan Document" means this Agreement, any Guaranty, any Security Agreement, any
Pledge Agreement, any Mortgage, any UCC Filing Authorization Letter, the
Subordination Agreement and any other agreement, instrument, and other document
executed and delivered pursuant hereto or thereto or otherwise evidencing or
securing any Loan or any other Obligation.
"Loan Party" means the Borrower and any Subsidiary Guarantor.
"Material Adverse Effect" means a material adverse effect on any of (i) the
operations, business, assets, properties or condition (financial or otherwise)
of the Borrower and its Subsidiaries taken as a whole or of the Parent, (ii) the
ability of any Credit Party to perform any of its obligations under any Loan
Document to which it is a party, (iii) the legality, validity or enforceability
of this Agreement or any other Loan Document, (iv) the rights and remedies of
the Collateral Agent or any Lender under any Loan Document, or (v) the validity,
perfection or priority of a Lien in favor of the Collateral Agent and for the
benefit of the Lenders on any of the Collateral.
"MLP" means Delek Logistics Partners, LP, a Delaware limited partnership.
"MLP Dividend Prepayment Event" means a Dividend Prepayment Event described in
clause (i) of the definition thereof.
"MLP Documents" means the MLP Primary Commercial Agreements and any other
agreements, instruments and other documents delivered or entered into in
connection therewith, as the same may be amended in accordance with Section
6.02(l)(vii).
"MLP Equity Interests" means the Capital Stock of the MLP from time to time
owned by the Borrower or any of its Subsidiaries."
"MLP Existing ROFO Assets" means ROFO Assets (as defined in the MLP Omnibus
Agreement as in effect on November 7, 2012) of the Borrower and its Subsidiaries
as of November 7, 2012, which are described on Schedule 1.01(C) hereto.
"MLP New ROFO Assets" means "ROFO Assets" as set forth in Schedule V of the MLP
Omnibus Agreement as such Schedule V shall automatically be amended from time to
time to include MLP Subject Assets pursuant to and in accordance with the
provisions of Section 2.3(a) of the MLP Omnibus Agreement as in effect on
November 7, 2012. In no event shall the MLP Existing ROFO Assets constitute MLP
New ROFO Assets.
"MLP Omnibus Agreement" means the Omnibus Agreement dated as of November 7,
2012, by and among the Parent, certain Subsidiaries of the Parent (including the
Loan Parties) and the MLP, as the same may be amended in accordance with Section
6.02(l)(vii).
"MLP Partnership Agreement" means the First Amended and Restated Agreement of
Limited Partnership of Delek Logistics Partners, LP, dated as of November 7,
2012, by and between Delek Logistics GP, LLC, a Delaware limited liability
company, as the general partner, and the Guarantor, together with any other
Persons who become partners or parties thereto, as the same may be amended in
accordance with Section 6.02(l)(vii).

 
10

 




--------------------------------------------------------------------------------




"MLP Primary Commercial Agreements" means (a) the MLP Omnibus Agreement, (b) the
Pipelines and Storage Facilities Agreement dated as of November 7, 2012, by and
among the Borrower, Delek Logistics Partners, LP, LOTT Gathering Systems LLC, El
Dorado Pipeline Company, LLC, Magnolia Pipeline Company LLC and J. Aron &
Company, (c) the Terminalling Services Agreement (Memphis Terminal), dated as of
November 7, 2012, by and between the Borrower and Delek Logistics Operating,
LLC, and (d) pursuant to the terms of such MLP Primary Commercial Agreements,
any other agreements, instruments and other documents delivered or entered into
in connection with the MLP New ROFO Assets and MLP Subject Assets, as the same
may be amended in accordance with Section 6.02(l)(vii).
"MLP Released Assets" means the local gathering system, pipelines, terminals and
other related assets and equity interests owned by the Borrower and its
Subsidiaries that, in each case, are described in Schedule 1.01(B) hereto, which
the Borrower and its Subsidiaries transferred to the MLP on November 7, 2012 Any
references to "MLP Released Assets" in this Agreement shall not include any
assets (including, without limitation, MLP Subject Assets, MLP New ROFO Assets
or other ROFO Assets referred to in the MLP Omnibus Agreement) sold or
transferred by the Borrower or any of its Subsidiaries to the MLP and its
subsidiaries after November 7, 2012.
"MLP Specified Sale Equity Interests" means 612,207 of common limited partner
interests constituting a portion of the MLP Equity Interests held by the
Borrower on the Effective Date.
"MLP Subject Assets" means "Subject Assets" as such term is defined in the MLP
Omnibus Agreement as in effect on November 7, 2012, including, without
limitation, the assets described on Schedule 1.01(D) hereto.
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
"Mortgage" means a mortgage (including, without limitation, a leasehold
mortgage), deed of trust or deed to secure debt, in form and substance
reasonably satisfactory to the Required Lenders, made by a Loan Party in favor
of the Collateral Agent for the benefit of the Lenders, securing the Obligations
and delivered to the Collateral Agent pursuant to Section 4.01(c), Section
6.01(b), Section 6.01(l) or otherwise.
"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any of its ERISA Affiliates has
contributed to, or has been obligated to contribute, at any time during the
preceding six (6) years.
"Net Cash Proceeds" means, (i) with respect to any Disposition by any Person or
any of its Subsidiaries or any Casualty Event with respect to any property of
any Person, the amount of cash received (directly or indirectly) from time to
time (whether as initial consideration or through the payment or disposition of
deferred consideration) by or on behalf of such Person or such Subsidiary, in
connection therewith after deducting therefrom only (A) the amount of any
Indebtedness secured by any Lien permitted by Section 6.02(a) on any asset
(other than Indebtedness assumed by the purchaser of such asset) which is
required to be, and is, repaid in connection with such Disposition or Casualty
Event (other than Indebtedness under this Agreement), (B) reasonable expenses
related thereto incurred by such Person or such Subsidiary in connection
therewith, (C) transfer taxes paid to any taxing authorities by such Person or
such Subsidiary in connection therewith, (D) net income taxes to be paid in
connection with such Disposition (after taking into account any tax credits or
deductions and any tax sharing arrangements), and (E) the deduction of
reasonable and appropriate amounts provided by the seller as a reserve, in
accordance with GAAP, against any liabilities associated with the property
disposed in the Disposition and retained by the Borrower or any Subsidiary after
the Disposition, until any such reserves are released (and upon such release
such proceeds shall be considered Net Cash Proceeds and shall be applied in
accordance with Section 2.05(c)), and (ii) with respect to the issuance or
incurrence of any Indebtedness by any Person or any of its Subsidiaries, or the
sale or issuance by any Person or any of its Subsidiaries of any shares of its
Capital Stock, the aggregate amount of cash received (directly or indirectly)
from time to time (whether as initial consideration or through the payment or
disposition of deferred consideration) by or on behalf of such Person or such
Subsidiary in connection therewith, after deducting therefrom only
(A) reasonable expenses related thereto incurred by such Person or such
Subsidiary in connection therewith, (B) transfer taxes paid by such Person or
such Subsidiary in connection therewith and (C) net income taxes

 
11

 




--------------------------------------------------------------------------------




to be paid in connection therewith (after taking into account any tax credits or
deductions and any tax sharing arrangements); in each case of clause (i) and
(ii) to the extent, but only to the extent, that the amounts so deducted are
(x) actually paid to a Person that, except in the case of reasonable
out-of-pocket expenses, is not an Affiliate of such Person or any of its
Subsidiaries and (y) properly attributable to such transaction or to the asset
that is the subject thereof.
"New Lending Office" has the meaning specified therefor in Section 2.07(d).
"Non-U.S. Lender" has the meaning specified therefor in Section 2.07(d)
"Notice of Borrowing" has the meaning specified therefor in Section 2.02(a).
"Obligations" means all present and future indebtedness, obligations, and
liabilities of each Credit Party to the Collateral Agent and the Lenders,
whether or not the right of payment in respect of such claim is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, disputed,
undisputed, legal, equitable, secured, unsecured, and whether or not such claim
is discharged, stayed or otherwise affected by any proceeding referred to in
Section 7.01. Without limiting the generality of the foregoing, the Obligations
of each Credit Party under the Loan Documents include (a) the obligation to pay
principal, interest, charges, expenses, fees, attorneys' fees and disbursements,
indemnities and other amounts payable by such Person under the Loan Documents,
and (b) the obligation of such Person to reimburse any amount in respect of any
of the foregoing that the Collateral Agent or any Lender (in its sole
discretion) may elect to pay or advance on behalf of such Person.
"Operating Lease Obligations" means all obligations for the payment of rent for
any real or personal property under leases or agreements to lease, other than
Capitalized Lease Obligations.
"Original Effective Date" means April 29, 2011.
"Other Taxes" has the meaning specified therefor in Section 2.07(b).
"Parent" means Delek US Holdings, Inc., a Delaware corporation.
"Parent Consolidated Tax Return" means any income or franchise tax return that
includes the Parent and its Subsidiaries that is filed on a consolidated,
combined or unified basis.
"Parent Guaranty" means the Amended and Restated Guaranty dated as of the
Effective Date, made by the Parent in favor of the Collateral Agent and the
Lenders.
"Payment Office" means each Lender's office as may be designated in writing from
time to time by such Lender to the Borrower.
"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.
"Permitted Borrower Cure Security" means (i) common equity securities of the
Borrower, to the extent pledged to the Collateral Agent pursuant to a Pledge
Agreement, (ii) other equity securities of the Borrower not constituting
Disqualified Capital Stock, to the extent pledged to the Collateral Agent
pursuant to a Pledge Agreement, and (iii) Subordinated Indebtedness of the
Borrower to the extent such subordinated Indebtedness is expressly subordinated
in right of payment to the prior payment in full of the Term Loans and related
obligations on terms reasonably acceptable to the Required Lenders.
"Permitted Indebtedness" means:
(a)    any Indebtedness owing to the Collateral Agent and any Lender under this
Agreement and the other Loan Documents;

 
12

 




--------------------------------------------------------------------------------




(b)    any other Indebtedness listed on Schedule 6.02(b), and the extension of
maturity, refinancing or modification of the terms thereof; provided, however,
that (i) such extension, refinancing or modification is pursuant to terms that
are not less favorable to the Loan Parties and the Lenders than the terms of the
Indebtedness being extended, refinanced or modified and (ii) after giving effect
to such extension, refinancing or modification, the amount of such Indebtedness
is not greater than the amount of Indebtedness outstanding immediately prior to
such extension, refinancing or modification, plus an amount necessary to pay
fees and expenses, including premiums and defeasance costs related to the
extension, refinancing or modification;
(c)    Indebtedness in respect of reimbursement obligations in connection with
bonds or other obligations permitted under clause (i) of the definition of
"Permitted Liens";
(d)    Indebtedness permitted under clauses (e) and (m) of the definition of
"Permitted Lien";
(e)    Indebtedness permitted under Section 6.02(e);
(f)    the Subordinated Borrower Indebtedness;
(g)    Subordinated Indebtedness to the extent a Permitted Investor is the
lender thereof;
(h)    Indebtedness evidenced by the Seller Note;
(i)    Indebtedness secured by the inventory, Accounts Receivable and the
proceeds thereof of the Borrower and its Subsidiaries (including, without
limitation, the AR Guaranty and letters of credit issued for the account of a
Loan Party in the ordinary course of business);
(j)    Indebtedness of the Borrower to Parent;
(k)    Indebtedness under Hedging Agreements entered into by the Loan Parties
for the purpose of limiting interest rate risk in the ordinary course of the
financial management of the Loan Parties and not for speculative purposes,
provided that the obligations under such Hedging Agreements are related to
payment obligations on Indebtedness otherwise permitted hereunder;
(l)    Indebtedness under Hedging Agreements entered into by the Loan Parties
for the purpose of limiting currency exchange rate risks directly related to
transactions entered into by the Loan Parties in the ordinary course of business
and not for speculative purposes;
(m)    Indebtedness under Hedging Agreements entered into by the Loan Parties
for the purpose of limiting commodity price risk in the ordinary course of the
financial management of the Loan Parties and not for speculative purposes;
(n)    Indebtedness of the Borrower owing to and held by any Subsidiary
Guarantor and Indebtedness of a Subsidiary Guarantor owing to and held by the
Borrower or any Subsidiary Guarantor;
(o)    Indebtedness arising from agreements of the Loan Parties providing for
indemnification, adjustment of purchase price or similar obligations, in each
case, incurred in connection with the disposition of any business, assets or
Capital Stock of a Subsidiary Guarantor; provided that the maximum aggregate
liability in respect of all such Indebtedness shall at no time exceed the gross
proceeds actually received by the Loan Parties in connection with such
disposition;
(p)    Indebtedness of the Borrower under the Optional Advance Note (as such
term is defined in the Receivables Purchase Agreement, dated as of April 29,
2011, by and between Delek Refining, Ltd. and the Borrower);

 
13

 




--------------------------------------------------------------------------------




(q)    Indebtedness arising under the Platinum Consignment Agreement in an
amount not exceeding $17,500,000 at any time outstanding;
(r)    Indebtedness owed to insurance companies (or, for the period from the
Effective Date through the first renewal of the Loan Parties' insurance after
the Effective Date, to a third party) in the ordinary course of business and
under customary terms in connection with the financing of insurance premiums
payable on insurance policies maintained by the Borrower and its Subsidiaries;
provided that the total aggregate amount of such Indebtedness shall not exceed
the aggregate amount of insurance premiums so financed; and
(s)    Other unsecured Indebtedness of the Borrower or any of its Subsidiaries,
provided, that the aggregate principal amount of all such Indebtedness shall not
exceed $5,000,000 at any time outstanding.
"Permitted Investments" means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof;
(ii) commercial paper, maturing not more than 270 days after the date of issue
rated P‑1 by Moody's or A‑1 by Standard & Poor's; (iii) certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (iv) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (iii) above and which are secured by readily marketable direct
obligations of the United States Government or any agency thereof, (v) money
market accounts maintained with mutual funds having assets in excess of
$2,500,000,000; and (vi) tax exempt securities rated A or higher by Moody's or
A+ or higher by Standard & Poor's.
"Permitted Investors" means the collective reference to Delek Group Ltd. and its
Control Investment Affiliates.
"Permitted Liens" means:
(a)    Liens securing the Obligations;
(b)    Liens for taxes, assessments and governmental charges the payment of
which is not required under Section 6.01(c);
(c)    Liens imposed by law, such as carriers', warehousemen's, mechanics',
materialmen's, suppliers' and other similar Liens arising in the ordinary course
of business and securing obligations (other than Indebtedness for borrowed
money) that are not overdue by more than 45 days or are being contested in good
faith and by appropriate proceedings promptly initiated and diligently
conducted, and a reserve or other appropriate provision, if any, as shall be
required by GAAP shall have been made therefore, provided that (i) in each case,
no foreclosure, sale or similar proceeding shall have been commenced with
respect to any portion of the Collateral on account thereof and (ii) the
aggregate amount of obligations or other liabilities secured by a Lien on assets
constituting Collateral that is not subordinate to the Collateral Agent's Lien
on such Collateral does not exceed $15,000,000 at any time; provided that any
such Liens incurred solely in connection with the 2014 Turnaround shall not
count toward the foregoing $15,000,000 limitation at any time prior to May 1,
2014 and to the extent such Liens terminate by such date;
(d)    Liens described on Schedule 6.02(a), but not the extension of coverage
thereof to other property or the increase of the Indebtedness secured thereby;
(e)    (i) Liens on fixed assets in respect of Capitalized Lease Obligations
entered into to finance Capital Expenditures in accordance with Section 6.02(f),
(ii) purchase money Liens on fixed assets acquired or held by any Loan Party or
any of its Subsidiaries in the ordinary course of its business to secure the
purchase price of such fixed assets or Indebtedness incurred solely for the
purpose of financing the acquisition of such fixed assets or

 
14

 




--------------------------------------------------------------------------------




(iii) Liens existing on such fixed assets at the time of its acquisition;
provided, however, that (A) no such Lien shall extend to or cover any other
property of any Loan Party or any of its Subsidiaries, (B) the principal amount
of the Indebtedness secured by any such Lien shall not exceed the lesser of 80%
(or, in the case of railcar purchases, 100%) of the fair market value or the
cost of the property so held or acquired and (C) the aggregate principal amount
of Indebtedness secured by any or all such Liens shall not exceed at any one
time outstanding $35,000,000;
(f)    deposits and pledges of cash securing obligations on surety or appeal
bonds, but only to the extent such deposits or pledges are made or otherwise
arise in the ordinary course of business and secure obligations not past due;
(g)    (i) easements, rights-of-way, utility easements, building restrictions,
zoning restrictions and similar encumbrances on real property and minor
irregularities in the title thereto that do not (x) secure obligations for the
payment of money or (y) materially impair the value of such property or its use
by any Loan Party or any of its Subsidiaries in the normal conduct of such
Person's business, and (ii) easements and rights-of-way described on Schedule
1.01(E);
(h)    Liens securing Indebtedness permitted by subsection (c) and (to the
extent limited to Accounts Receivable, inventory and proceeds thereof)
subsection (i) of the definition of "Permitted Indebtedness", including Liens on
inventory and the proceeds thereof securing obligations arising under the J.
Aron Supply and Offtake Agreement;
(i)    Liens on the property of the Borrower or any Subsidiary incurred in the
ordinary course of business to secure performance of obligations with respect to
statutory or regulatory requirements, performance or return-of-money bonds,
surety bonds or other obligations of a like nature and incurred in a manner
consistent with industry practice, including banker’s liens and rights of
set-off, in each case which are not incurred in connection with the borrowing of
money, the obtaining of advances or credit, the payment of the deferred purchase
price of property or incurrence of other Indebtedness and which do not in the
aggregate impair in any respect the use of property in the operation of the
business of the Borrower and its Subsidiaries taken as a whole, provided that
the aggregate amount of performance or return-of-money bonds, surety bonds or
other obligations of a like nature shall not exceed $20,000,000 at any time
outstanding and such bonds or other obligations shall (if required) be secured
by cash or cash equivalents;
(j)    Liens arising out of judgments or awards against the Borrower or its
Subsidiaries that do not constitute an Event of Default under Section 7.01(k) of
this Agreement;
(k)    leases or subleases of real property granted by the Borrower or its
Subsidiaries to any other Person in the ordinary course of business, to the
extent not otherwise expressly prohibited by this Agreement or the other Loan
Documents and not materially interfering with or impairing the use of the real
property in the operation of the business of the Borrower or its Subsidiaries;
(l)    Liens securing Indebtedness with respect to the Platinum Consignment
Agreement, to the extent such Indebtedness is permitted under clause (q) of the
definition of "Permitted Indebtedness";
(m)    Environmental Liens that do not (i) have a Material Adverse Effect, or
(ii) otherwise materially impair the operation of the business for which
Borrower has posted or caused to be posted bonds or other financial assurances
that the Collateral Agent and the Lenders within their sole discretion determine
to be sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens; and
(n)    cash or Cash Equivalents maintained in hedge margin accounts in an
aggregate amount not to exceed $15,000,000 at any one time outstanding securing
Indebtedness permitted by subsections (k), (l) and (m) of the definition of
"Permitted Indebtedness".
"Permitted Securitization Transaction" means any transaction or series of
transactions otherwise permitted pursuant to Section 6.02(c) and designated in
writing by the Borrower to the Lenders to be a "Permitted

 
15

 




--------------------------------------------------------------------------------




Securitization Transaction" that is entered into by the Borrower or any
Subsidiary pursuant to which the Borrower or any Subsidiary, as applicable, may
sell, convey or otherwise transfer to a Special Purpose Subsidiary any inventory
or Accounts Receivable (whether now existing or arising in the future) of the
Borrower or such Subsidiary and any proceeds thereof, including all collateral
securing such Accounts Receivable, all contracts and all guarantees or other
obligations in respect of such Accounts Receivable, and proceeds of such
Accounts Receivable and other assets that are customarily transferred, or in
respect of which security interests are customarily granted, in connection with
asset securitization transactions involving Accounts Receivable.
"Person" means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.
"Pipeline Property" means real property owned or leased solely for the purpose
of operating or maintaining a pipeline through such real property; provided that
such real property does not include any storage terminal, processing equipment
or other personal property components of any related gathering system.
"Plan" means any Employee Plan or Multiemployer Plan.
"Platinum Consignment Agreement" means an agreement pursuant to which a bank or
other financial institution shall consign platinum to the Borrower, together
with any related agreements (including, without limitation, any intercreditor
agreements), in each case in form and substance satisfactory to the Collateral
Agent and the Required Lenders.
"Pledge Agreement" means a Pledge and Security Agreement made by the Parent in
favor of the Collateral Agent for the benefit of the Lenders, securing the
Obligations.
"Post-Default Rate" means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 5.00%, or, if a rate of interest is not otherwise in effect,
interest at the highest rate specified herein for any Loan then outstanding
prior to an Event of Default plus 5.00%.
"Pro Rata Share" means, with respect to a Lender's obligation to make the Term
Loan and receive payments of interest, fees, and principal with respect thereto,
the percentage obtained by dividing (i) such Lender's portion of the Term Loan,
by (ii) the aggregate unpaid principal amount of the Term Loan.
"Real Property" means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.
"Real Property Collateral" means any Real Property owned by the Borrower or its
Subsidiaries and in which the Collateral Agent has a perfected, first priority
mortgage lien (subject to Permitted Liens having priority as a matter of
applicable law).
"Reference Rate" means the rate of interest published from time to time in the
"Money Rates" section of the Wall Street Journal as the U.S. Prime Rate for such
day (or, if such source is not available, such alternate source as determined by
the Lenders). Each change in the Reference Rate shall be effective from and
including the date such change is published or publicly announced as being
effective.
"Reference Rate Loan" means each portion of a Loan that bears interest at a rate
determined by reference to the Reference Rate.
"Regulation T", "Regulation U" and "Regulation X" mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.
"Reinvestment Requirement" has the meaning specified therefor in Section
6.02(g)(B).

 
16

 




--------------------------------------------------------------------------------




"Related Fund" means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.
"Related Party Assignment" has the meaning specified therefor in Section
10.07(b).
"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.
"Remedial Action" means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (ii) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (iii) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (iv) perform any other
actions authorized by 42 U.S.C. § 9601.
"Reportable Event" means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section).
"Required Lenders" means Lenders whose Pro Rata Shares of the Term Loan
aggregate at least 75%.
"Requirements of Law" means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.
"SEC" means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.
"Securities Act" means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.
"Security Agreement" means the Security Agreement, dated as of April 29, 2011,
made by the Loan Parties in favor of the Collateral Agent for the benefit of the
Lenders, securing the Obligations.
"Seller" means Ergon, Inc., a Mississippi corporation.
"Seller Note" means the Promissory Note dated the Original Effective Date, made
by the Borrower to the order of the Seller and in the original principal amount
of $50,000,000. As of the Effective Date, the outstanding principal amount of
the Seller Note is $40,000,000.
"Solvent" means, with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (ii) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (iii) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (iv) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged

 
17

 




--------------------------------------------------------------------------------




in business or a transaction, and is not about to engage in business or a
transaction, for which such Person's property would constitute unreasonably
small capital.
"Special Purpose Subsidiary" means any special purpose entity that (a) is a
domestic subsidiary of the Borrower and (b) has no operations and whose primary
assets (other than cash and cash equivalents) are Accounts Receivable or
inventory that has been sold or otherwise transferred by a Loan Party.
"Specified Fixed Asset Collateral" means, as of any date of determination, (a)
any real property, equipment and other fixed assets then owned by a Loan Party,
including, without limitation, the Real Property Collateral, to the extent such
real property, equipment or other fixed assets are not the subject of a Lien
(other than (i) Permitted Liens that do not secure Indebtedness and (ii)
Permitted Liens incurred pursuant to clause (m) of the definition of "Permitted
Liens") in favor of a Person other than the Collateral Agent, and (b) the
aggregate value of the units of the MLP owned by the Borrower, based on the
lowest publicly quoted share price at the opening of business on such date of
determination, discounted by 30%.
"Standard & Poor's" means Standard & Poor's Ratings Services, a division of
The McGraw‑Hill Companies, Inc. and any successor thereto.
"Subordinated Borrower Indebtedness" means the Indebtedness evidenced by the
Subordinated Borrower Note.
"Subordinated Borrower Note" means the promissory note dated as of the Original
Effective Date, made by the Borrower in favor of the Parent and in the original
principal amount of $45,000,000. As of the Effective Date, the outstanding
principal amount of the Subordinated Borrower Note is $45,000,000.
"Subordinated Indebtedness" means (a) the Subordinated Borrower Indebtedness and
(b) other Indebtedness of any Credit Party the terms of which are reasonably
satisfactory to the Required Lenders and which has been expressly subordinated
in right of payment to all Indebtedness of such Loan Party under the Loan
Documents (i) by the execution and delivery of a subordination agreement, in
form and substance reasonably satisfactory to the Required Lenders, or
(ii) otherwise on terms and conditions (including, without limitation,
subordination provisions, payment terms, interest rates, covenants, remedies,
defaults and other material terms) reasonably satisfactory to the Required
Lenders.
"Subordination Agreement" means the Subordination Agreement (Borrower), dated as
of the Original Effective Date, by and among the Borrower, as obligor, the
Parent, as subordinated creditor, and the Collateral Agent, as amended from time
to time.
"Subsidiary" means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (i) the accounts of which
would be consolidated with those of such Person in such Person's consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (ii) of which more than 50% of (A) the outstanding Capital Stock
having (in the absence of contingencies) ordinary voting power to elect a
majority of the board of directors or other managing body of such Person, (B) in
the case of a partnership or limited liability company, the interest in the
capital or profits of such partnership or limited liability company or (C) in
the case of a trust, estate, association, joint venture or other entity, the
beneficial interest in such trust, estate, association or other entity business
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such Person. References to a Subsidiary
shall mean a Subsidiary of the Borrower unless the context expressly provides
otherwise; provided, that references to a Subsidiary shall not include the MLP
and its subsidiaries, unless the context provides otherwise; provided further
that: the MLP and its Subsidiaries shall be deemed to be Subsidiaries of:
(A)     the Parent for the purposes of (I) the financial statements required to
be delivered under Section 7(j) of the Parent Guaranty, to the extent the MLP
and its Subsidiaries are required to be consolidated with the Parent in
accordance with GAAP, (II) the calculation of any financial covenant of the
Parent or any

 
18

 




--------------------------------------------------------------------------------




quantity calculated based on consolidated financial statements of the Parent in
this Agreement or any other Loan Document, in each case, to the extent the MLP
and its subsidiaries are required to be consolidated with the Parent and its
Subsidiaries in accordance with GAAP, and (III) Sections 7.01(f), (g), (h) and
(k); and
(B)     the Borrower for the purposes of the financial statements required to be
delivered under Sections 6.01(a)(i)-(iv), to the extent the MLP and its
Subsidiaries are required to be consolidated with the Borrower in accordance
with GAAP.
"Subsidiary Guarantor" means (i) each Subsidiary of the Borrower listed as a
"Guarantor" on the signature pages hereto, and (ii) each other Subsidiary that
guarantees, pursuant to Section 6.01(b) or otherwise, all or any part of the
Obligations.
"Subsidiary Guaranty" means (i) the guaranty of each Guarantor party hereto
contained in ARTICLE IX hereof, and (ii) each guaranty, in form and substance
acceptable to the Required Lenders, made by any other Guarantor in favor of the
Collateral Agent and the Lenders pursuant to Section 6.01(b) or otherwise.
"Taxes" has the meaning specified therefor in Section 2.07(a).
"Term Loan" means, collectively, (i) the loans made by the Existing Lenders to
the Borrower on the Original Effective Date in the aggregate original principal
amount of $100,000,000, (ii) the loans made by the Lenders to the Borrower on
the Effective Date pursuant to Section 2.01(b) in the aggregate principal amount
of $36,723,669.83 and (iii) the Incremental Loan made by Fifth Third Bank
pursuant to Section 2.12, if and when made.
"Term Loan Commitment" means, with respect to each Lender, the commitment of
such Lender to make an additional Term Loan to the Borrower in the amount set
forth in Schedule 1.01(A) hereto, as the same may be terminated or reduced from
time to time in accordance with the terms of this Agreement.
"Term Loan Obligations" means any Obligations with respect to the Term Loan
(including without limitation, the principal thereof, the interest thereon, and
the fees and expenses specifically related thereto).
"Termination Event" means (i) a Reportable Event with respect to any Employee
Plan, (ii) any event that causes any Loan Party or any of its ERISA Affiliates
to incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, (iii) the filing of a notice of intent to terminate an Employee
Plan or the treatment of an Employee Plan amendment as a termination under
Section 4041 of ERISA, (iv) the institution of proceedings by the PBGC to
terminate an Employee Plan, or (v) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Employee Plan.
"Title Insurance Policy" means a mortgagee's loan policy, in form and substance
satisfactory to the Required Lenders, together with all endorsements made from
time to time thereto, issued by or on behalf of a title insurance company
satisfactory to the Required Lenders, insuring the Lien created by a Mortgage in
an amount and on terms satisfactory to the Required Lenders, delivered to the
Collateral Agent.
"Total Term Loan Commitment" means the sum of the amounts of the Lenders' Term
Loan Commitments.
"Transactions" means (i) the purchase by the Lenders of the portion of the
Existing Loan held by BLUSA as of the Effective Date pursuant to the BLUSA
Assignment Agreements, (ii) the resignation of BLUSA as Collateral Agent
pursuant to the BLUSA Assignment Agreements, (iii) the appointment of Bank
Hapoalim B.M. as successor Collateral Agent pursuant to the BLUSA Assignment
Agreements, and (iv) the making of the additional Term Loans on the Effective
Date pursuant to Section 2.01.
"Transferee" has the meaning specified therefor in Section 2.07(a).

 
19

 




--------------------------------------------------------------------------------




"Turnaround" means a planned, periodic shut down (total or partial) of a group
of refinery process units or plants to perform maintenance, overhaul and repair
operations and to inspect, test and replace process materials and equipment.
"UCC Filing Authorization Letter" means a letter duly executed by each Credit
Party authorizing the Collateral Agent to file appropriate financing statements
on Form UCC‑1 without the signature of such Credit Party in such office or
offices as may be necessary or, in the opinion of the Collateral Agent and the
Lenders, desirable to perfect the security interests purported to be created by
each Security Agreement, each Pledge Agreement and each Mortgage.
"Uniform Commercial Code" has the meaning specified therefor in Section 1.03.
"Unrestricted Cash" means Cash and Cash Equivalents that are freely transferable
and are not subject to any Lien (other than inchoate or banker's Liens) in favor
of any Person, other than the Collateral Agent or a Lender to secure the
Obligations.
"WARN" has the meaning specified therefor in Section 5.01(u).
Section 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
References in this Agreement to "determination" by any Lender or the Collateral
Agent include good faith estimates by such Lender or the Collateral Agent (in
the case of quantitative determinations) and good faith beliefs by such Lender
or the Collateral Agent (in the case of qualitative determinations).
Section 1.03    Accounting and Other Terms. Unless otherwise expressly provided
herein, each accounting term used herein shall have the meaning given it under
GAAP applied on a basis consistent with those used in preparing the Financial
Statements. All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Uniform Commercial Code as in effect from time to time in the
State of New York (the "Uniform Commercial Code") and which are not otherwise
defined herein shall have the same meanings herein as set forth therein,
provided that terms used herein which are defined in the Uniform Commercial Code
as in effect in the State of New York on the Original Effective Date shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as the Required Lenders may otherwise determine.
Section 1.04    Time References. Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
saving time, as in effect in New York City on such day. For purposes of the
computation of a period of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
means "to but excluding"; provided, however, that with respect to a computation
of fees or interest payable to the Collateral Agent or any Lender, such period
shall in any event consist of at least one full day.



 
20

 




--------------------------------------------------------------------------------





ARTICLE II
THE LOANS
Section 2.01    Commitments and Loans.
(a)    Each Existing Lender that had a Term Loan Commitment to make a portion of
the Term Loan on the Original Effective Date made its portion of such initial
Term Loan to the Borrower on the Original Effective Date, which initial Term
Loan was, in the aggregate for all Lenders on the Original Effective Date, in
the original aggregate principal amount of $100,000,000. As of the Effective
Date, prior to giving effect to the Transactions contemplated to occur on the
Effective Date, the aggregate principal amount of the outstanding Term Loan held
by the Existing Lenders is $53,276,330.17. The amount of each such Loan held by
each Lender on the Effective Date, the portion of the Term Loan each Lender is
purchasing from BLUSA on the Effective Date, and each Lender's additional Term
Loan Commitment is set forth in further detail on Schedule 1.01(A). The Borrower
hereby acknowledges, confirms and agrees that the Existing Loan and all other
Obligations, together with interest accrued and accruing thereon, all fees,
costs and expenses and other charges now or hereafter payable by the Borrower to
the Collateral Agent and the Lenders, are unconditionally owing (and are due on
the respective dates) by the Borrower to the Collateral Agent and the Lenders,
without set-off, counterclaim, deduction, offset or defense of any kind, nature
or description whatsoever. Without limiting the generality of the foregoing, on
the Effective Date, the Existing Loan made pursuant to the Existing Financing
Agreement and outstanding on the Effective Date (immediately prior to giving
effect thereto) shall be continued and remain outstanding in the form of (and
automatically be deemed to constitute) a portion of the Term Loan under this
Agreement. After giving effect to the Transactions contemplated to occur on the
Effective Date, the aggregate principal amount of the outstanding Term Loan held
by the Lenders on the Effective Date will be $90,000,000.
(b)    Subject to the terms and conditions and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make an
additional portion of the Term Loan available to the Borrower on the Effective
Date, in an aggregate principal amount not to exceed the amount of such Lender's
Term Loan Commitment. Notwithstanding the foregoing, the aggregate principal
amount of the Term Loan made on the Effective Date shall not exceed the Total
Term Loan Commitment. Any principal amount of the Term Loan that is repaid or
prepaid may not be reborrowed.
Section 2.02    Making the Loans. (a) The Borrower shall give the Lenders prior
telephonic notice (immediately confirmed in writing, in substantially the form
of Exhibit A hereto (a "Notice of Borrowing")), not later than 12:00 noon (New
York City time) on the date which is three (3) Business Days prior to the date
of the proposed Loan (or such shorter period as the Lenders are willing to
accommodate from time to time, but in no event later than 12:00 noon (New York
City time) on the borrowing date of the proposed Loan). Such Notice of Borrowing
shall be irrevocable and shall specify (i) the principal amount of the proposed
Loan, (ii) whether the Loan is requested to be a Reference Rate Loan or a LIBOR
Rate Loan and, in the case of a LIBOR Rate Loan, the initial Interest Period
with respect thereto, (iii) the use of the proceeds of such proposed Loan, and
(iv) the proposed borrowing date, which must be the Effective Date. The Lenders
may act without liability upon the basis of written, telecopied or telephonic
notice believed by the Lenders in good faith to be from the Borrower (or from
any Authorized Officer thereof designated in writing purportedly from the
Borrower to the Lenders).
(b)    All Loans under this Agreement shall be made by the Lenders
simultaneously and proportionately to their ratable shares of the Total Term
Loan Commitment, as the case may be, it being understood that no Lender shall be
responsible for any default by any other Lender in that other Lender's
obligations to make a Loan requested hereunder, nor shall the Commitment of any
Lender be increased or decreased as a result of the default by any other Lender
in that other Lender's obligation to make a Loan requested hereunder, and each
Lender shall be obligated to make the Loans required to be made by it by the
terms of this Agreement regardless of the failure by any other Lender.

 
21

 




--------------------------------------------------------------------------------




Section 2.03    Repayment of Loans; Evidence of Debt. (a) The outstanding
principal of the Term Loan shall be repayable in (i) 16 consecutive quarterly
installments, on the last day of each March, June, September and December (each
a "Scheduled Repayment Date"), commencing on December 31, 2014 and ending on
September 30, 2018, each in an amount equal to $4,500,000, and (ii) one (1)
payment on the Final Maturity Date in the amount necessary to repay in full the
unpaid principal amount of the Term Loan. The outstanding principal of the Term
Loan shall be repaid in full on the Final Maturity Date. The Borrower shall pay
directly to each Lender its Pro Rata Share of each installment of principal of
the Term Loan that is payable in accordance with this Section.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder. The
entries made in the accounts so maintained shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender to maintain such accounts or any error therein shall not
in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(c)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in the form attached as
Exhibit D hereto, or as otherwise requested by the Required Lenders and
reasonably acceptable to the Borrower. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.07) be represented by one or more promissory
notes in such form payable to the order of the payee named therein.
Section 2.04    Interest.
(a)    Term Loan. Subject to the terms of this Agreement, at the option of the
Borrower, the Term Loan or any portion thereof shall be either a Reference Rate
Loan or a LIBOR Rate Loan. Each portion of the Term Loan that is: (i) a
Reference Rate Loan shall bear interest on the principal amount thereof from
time to time outstanding, from the date of such Reference Rate Loan until
repaid, at a rate per annum equal to the greater of (A) 5.50% and (B) the
Reference Rate of such Lender plus the Applicable Margin, and (ii) each portion
of the Term Loan that is a LIBOR Rate Loan shall bear interest on the principal
amount thereof from time to time outstanding, from the date of such LIBOR Rate
Loan until repaid, at a rate per annum equal to the greater of (A) 5.50% and (B)
the LIBOR Rate for the Interest Period in effect for the Term Loan (or such
portion thereof) plus the Applicable Margin. Each LIBOR Rate Loan and each
Reference Rate Loan shall automatically be allocated to each Lender in
accordance with its Pro Rata Share.
(b)    Default Interest. To the extent permitted by law, upon the occurrence and
during the continuance of an Event of Default, the principal of, and all accrued
and unpaid interest on, all Loans, fees, indemnities or any other Obligations of
the Credit Parties under this Agreement and the other Loan Documents, shall bear
interest, from the date such Event of Default occurred until the date such Event
of Default is cured or waived in writing in accordance herewith, at a rate per
annum equal at all times to the Post-Default Rate.
(c)    Interest Payment. Interest on each Loan shall be payable directly to each
Lender on each Interest Payment Date and at maturity (whether upon demand, by
acceleration or otherwise), and in each case shall be paid to each Lender based
on its Pro Rata Share. Interest at the Post-Default Rate shall be payable on
demand.
(d)    General. All interest shall be computed on the basis of a year of 360
days for the actual number of days, including the first day but excluding the
last day, elapsed.

 
22

 




--------------------------------------------------------------------------------




Section 2.05    Reduction of Commitment; Prepayment of Loans.
(a)    Reduction of Commitments. The Total Term Loan Commitment shall terminate
at 5:00 p.m. (New York City time) on the Effective Date.
(b)    Optional Prepayment. The Borrower may, upon at least five (5) Business
Days' prior written notice to the Lenders, prepay without penalty or premium
(other than breakage compensation pursuant to Section 2.09) the principal of the
Term Loan, in whole or in part, provided that the Borrower shall have no right
to prepay the Term Loan pursuant to this clause 2.05(b) more than twice in any
calendar year. Each prepayment made pursuant to this clause 2.05(b) shall be
accompanied by the payment of (i) accrued interest to the date of such payment
on the amount prepaid and (ii) the Applicable Prepayment Premium, if any,
payable in connection with such prepayment of the Term Loan. Each such
prepayment shall (A) be applied against the remaining quarterly installments of
principal due on the Term Loan on a pro rata basis, and (B) be made to each
Lender in accordance with its Pro Rata Share of the Term Loan.
(c)    Mandatory Prepayments.
(i)    The Borrower shall prepay the outstanding principal amount of the Term
Loan within five (5) Business Days of any Disposition by any Loan Party or its
Subsidiaries pursuant to Section 6.02(c)(ii) (other than (w) the first $250,000
of Net Cash Proceeds received during each Fiscal Year from Dispositions under
Section 6.02(c)(ii)(E), (x) a Disposition of the MLP Existing ROFO Assets, MLP
New ROFO Assets and MLP Subject Assets to the MLP as described in subclause (G)
of Section 6.02(c)(ii), (y) a Disposition of the MLP Specified Sale Equity
Interests as described in subclause (H) of Section 6.02(c)(ii) or (z) a
Disposition under Section 6.02(c)(ii)(F)), in an amount equal to 100% of the Net
Cash Proceeds received by such Person in connection with such Disposition to the
extent that the aggregate amount of Net Cash Proceeds received by all Loan
Parties and their Subsidiaries (and not paid to the Lenders as a prepayment of
the Loans) shall exceed for all such Dispositions since the Effective Date
$25,000,000 (excluding Net Cash Proceeds received in respect of (A) the MLP
Subject Assets, (B) the MLP Existing ROFO Assets, (C) the MLP New ROFO Assets,
(D) the MLP Specified Sale Equity Interest and (E) the first $250,000 of Net
Cash Proceeds received during each Fiscal Year from Dispositions under Section
6.02(c)(ii)(E)). Nothing contained in this subsection (i) shall permit any Loan
Party or any of its Subsidiaries to make a Disposition of any property other
than in accordance with Section 6.02(c)(ii).
(ii)    Within five (5) Business Days of the issuance or incurrence by any Loan
Party or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), the Borrower shall prepay the outstanding amount of the Term Loan
in an amount equal to 100% of the Net Cash Proceeds received by such Person in
connection therewith. The provisions of this subsection (ii) shall not be deemed
to be implied consent to any such issuance, incurrence or sale otherwise
prohibited by the terms and conditions of this Agreement.
(iii)    Subject to Section 2.05(c)(iv) below, within five (5) Business Days of
the receipt by any Loan Party or any of its Subsidiaries of any Net Cash
Proceeds in respect of any Casualty Event, the Borrower shall prepay the
outstanding principal of the Term Loan in an amount equal to 100% of such Net
Cash Proceeds.
(iv)    Notwithstanding the foregoing, with respect to Net Cash Proceeds
received by any Loan Party or any of its Subsidiaries in connection with a
Casualty Event that are required to be used to make prepayments pursuant to
Section 2.05(c)(iii), such Net Cash Proceeds shall not be required to be so used
to prepay the Term Loan to the extent that such Net Cash Proceeds are used to
purchase, acquire, replace, repair, restore, construct or improve properties or
assets used or useful in such Person's business, provided that, (A) no Default
or Event of Default has occurred and is continuing on the date such Person
receives such Net Cash Proceeds, (B) the Borrower delivers a certificate to the
Lenders on or prior to the date such prepayment would otherwise be required to
be made, certifying as to clause (A) and the amount of such Net Cash Proceeds
and stating that such Net Cash Proceeds shall be used to purchase, acquire,
replace, repair, restore, construct or improve properties or assets used in such
Person's business and that such purchase, acquisition, replacement, repair,
restoration, construction or improvement shall commence within 180 days after
the date of receipt of such certificate, (C) if such Net Cash

 
23

 




--------------------------------------------------------------------------------




Proceeds exceed $1,500,000, such Net Cash Proceeds shall be deposited and held
in deposit accounts maintained with each of Hapoalim and IDB (to the extent each
is a Lender) based on their Pro Rata Shares, subject to disbursement in
accordance with arrangements mutually agreeable (in their reasonable commercial
discretion) to the Borrower and such Lenders, provided that it is understood and
agreed that such Net Cash Proceeds may be applied to the Obligations if at any
time a Default or Event of Default has occurred and is continuing, and (D) upon
the earlier of (1) the expiration of the period specified in the relevant
certificate furnished to the Lenders pursuant to clause (B) above (as such
period may be extended by the Required Lenders in their reasonable commercial
discretion) or (2) the occurrence of a Default or an Event of Default, such Net
Cash Proceeds, if commencement of such work has not occurred, shall be used to
make mandatory prepayments in accordance with Section 2.05(c)(iii).
Notwithstanding the foregoing, it is understood and agreed that proceeds of
business interruption insurance shall not be required to be used to prepay the
Term Loan pursuant to this Section 2.05(c).
(v)    Within ten (10) Business Days after the occurrence of any Dividend
Prepayment Event, the Borrower shall (A) notify each Lender in writing (the
"Dividend Prepayment Notice") of the occurrence of such Dividend Prepayment
Event and the aggregate Dividend Prepayment Amount received or issued in respect
thereof and reference this Section, (B) offer in such Dividend Prepayment Notice
to prepay the outstanding principal amount of the Term Loan in an amount equal
to such Dividend Prepayment Amount (the "Dividend Prepayment Event Offer"), and
(C) specify in such Dividend Prepayment Notice that each Lender shall have the
option, in its sole discretion, to accept all or a portion of such Dividend
Prepayment Event Offer by giving written notice to the Borrower of its election
to receive its Pro Rata Share of such Dividend Prepayment Amount within ten (10)
Business Days after its receipt of such Dividend Prepayment Notice. If such
Lender accepts the Dividend Prepayment Event Offer in accordance with this
Section 2.05(c)(v), then within three (3) Business Days of the Borrower's
receipt of such acceptance, the Borrower shall prepay such Lender's Term Loan in
an amount equal to such Lender's share of such Dividend Prepayment Amount. If
any Lender does not notify the Borrower of its acceptance of any Dividend
Prepayment Event Offer within ten (10) Business Days of its receipt of an
applicable Dividend Prepayment Notice, then such Lender shall be deemed to have
elected, as of such date, not to receive its share of the Dividend Prepayment
Amount described in such Dividend Prepayment Notice. To the extent any Lender
does not elect to accept a Dividend Prepayment Event Offer in accordance with
this Section 2.05(c)(v), the Borrower shall not be required or permitted to
offer to pay the amount of such Lender's share of the applicable Dividend
Prepayment Amount to the other Lenders (in their capacity as Lenders under this
Agreement). All payments made pursuant to this Section 2.05(c)(v) shall be made
in accordance with Section 2.05(d)(ii).
(vi)    In the event (A) any "person" or "group" (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than Permitted Investors becomes the "beneficial owner" (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of more
than 30% of any class of the Capital Stock of the Parent, or (B) the Board of
Directors of the Parent shall cease to consist of a majority of Continuing
Directors (each, a "Parent Change of Control Event"), the Borrower shall give
the Lenders prompt written notice (and in any event within 2 Business Days after
any Authorized Officer of the Borrower has knowledge of the occurrence of any
Parent Change of Control Event) (a "Change of Control Notice"). Within 60 days
after any Authorized Officer of the Borrower has knowledge of the occurrence of
any Parent Change of Control Event, the Borrower shall prepay in full each
Lender's Term Loan, accrued and unpaid interest thereon and all other
Obligations owing to such Lender; provided, that prior to the making of such
prepayment in full, each Lender shall have the right, but not the obligation, to
notify the Borrower in writing of its election to forego all or a portion of
such prepayment (it being understood and agreed that if a Lender does not notify
the Borrower of its election to forego such prepayment, such Lender shall be
deemed to have elected to require such prepayment in full.
(d)    Application of Mandatory Payments.
(i)    Each prepayment pursuant to subsections (c)(i), (c)(ii) and (c)(iii)
above shall be made ratably to each Lender in accordance with its Pro Rata Share
of the Term Loan. Each such prepayment shall be applied against all remaining
installments of principal due on the Term Loan on a pro rata basis.

 
24

 




--------------------------------------------------------------------------------




(ii)    Each prepayment pursuant to subsection (c)(v) above with respect to a
Dividend Prepayment Event shall be made ratably to each Lender in accordance
with its Pro Rata Share of the Term Loan. Each such prepayment under subsection
(c)(v) above shall be applied against all remaining installments of principal of
the Term Loan in the inverse order of maturity and shall be made to each Lender
(other than, with respect to any Dividend Prepayment Amount, any Lender that
does not accept a Dividend Prepayment Event Offer with respect to such Dividend
Prepayment Amount in accordance with Section 2.05(c)(v)).
(iii)    Each prepayment pursuant to subsection (c)(vi) above with respect to a
Parent Change of Control Event shall be in an amount sufficient to prepay each
Lender's portion of the Term Loan (other than any Lender which elects not to
receive such prepayment in full), accrued and unpaid interest thereon and all
other Obligations owing to such Lenders; provided, that if any Lender elects to
forego a portion of such prepayment, then any amount prepaid pursuant to Section
2.05(c)(vi) shall be applied against all remaining installments of principal due
on the Term Loan on a pro rata basis.
(e)    Interest and Fees. Any prepayment made pursuant to this Section 2.05
shall be accompanied by accrued interest on the principal amount being prepaid
to, but excluding, the date of prepayment and any amounts owing under Section
2.09.
(f)    Cumulative Prepayments. Except as otherwise expressly provided in this
Section 2.05, payments with respect to any subsection of this Section 2.05 are
in addition to payments made or required to be made under any other subsection
of this Section 2.05.
Section 2.06    Fees.
(a)    Closing Fee. On or prior to the Effective Date, the Borrower shall pay to
each Lender a non‑refundable closing fee (the "Closing Fee") equal to 1.50%
multiplied by the amount of such Lender's portion of the Term Loan as of the
Effective Date (after giving effect to the Transactions), which shall be deemed
fully earned when paid.
(b)    [Intentionally omitted].
Section 2.07    Taxes. (a) Any and all payments by any Loan Party hereunder or
under any other Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding
taxes imposed on the net income of the Collateral Agent or any Lender (or any
transferee or assignee thereof, including a participation holder (any such
entity, a "Transferee")) by the jurisdiction in which such Person is organized
or has its principal lending office (all such nonexcluded taxes, levies,
imposts, deductions, charges withholdings and liabilities, collectively or
individually, "Taxes"). If any Loan Party shall be required to deduct any Taxes
from or in respect of any sum payable hereunder to the Collateral Agent or any
Lender (or any Transferee), (i) the sum payable shall be increased by the amount
(an "additional amount") necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.07) the Collateral Agent or such Lender (or such Transferee) shall receive an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Loan Party shall make such deductions and (iii) such Loan Party shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
(b)    In addition, each Loan Party agrees to pay to the relevant Governmental
Authority in accordance with applicable law any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document ("Other Taxes"). Each Loan Party shall deliver to the
Collateral Agent and each Lender official receipts in respect of any Taxes or
Other Taxes payable hereunder promptly after payment of such Taxes or Other
Taxes.
(c)    The Loan Parties hereby jointly and severally indemnify and agree to hold
the Collateral Agent and each Lender harmless from and against Taxes and Other
Taxes (including, without limitation,

 
25

 




--------------------------------------------------------------------------------




Taxes and Other Taxes imposed on any amounts payable under this Section 2.07)
paid by such Person, whether or not such Taxes or Other Taxes were correctly or
legally asserted. Such indemnification shall be paid within 10 days from the
date on which any such Person makes written demand therefore specifying in
reasonable detail the nature and amount of such Taxes or Other Taxes.
(d)    Each Lender (or Transferee) that is organized under the laws of a
jurisdiction outside the United States (a "Non-U.S. Lender") agrees that it
shall, no later than the Effective Date (or, in the case of a Lender which
becomes a party hereto pursuant to Section 10.07 hereof after the Effective
Date, promptly after the date upon which such Lender becomes a party hereto)
deliver to the Collateral Agent one properly completed and duly executed copy of
either U.S. Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY or any
subsequent versions thereof or successors thereto, in each case claiming
complete exemption from, or reduced rate of, U.S. Federal withholding tax and
payments of interest hereunder. In addition, in the case of a Non-U.S. Lender
claiming exemption from U.S. Federal withholding tax under Section 871(h) or
881(c) of the Internal Revenue Code, such Non-U.S. Lender hereby represents to
the Borrower that such Non-U.S. Lender is not a bank for purposes of Section
881(c) of the Internal Revenue Code, is not a 10-percent shareholder (within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code) of the Parent and
is not a controlled foreign corporation related to the Parent (within the
meaning of Section 864(d)(4) of the Internal Revenue Code), and such Non-U.S.
Lender agrees that it shall promptly notify the other Lenders if any such
representation is no longer accurate. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of a Transferee that is a participation holder, on or before the
date such participation holder becomes a Transferee hereunder) and on or before
the date, if any, such Non-U.S. Lender changes its applicable lending office by
designating a different lending office (a "New Lending Office"). In addition,
such Non-U.S. Lender shall deliver such forms within 20 days after receipt of a
written request therefor from the Collateral Agent, the assigning Lender or the
Lender granting a participation, as applicable. Notwithstanding any other
provision of this Section 2.07, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this Section 2.07(d) that such Non-U.S. Lender is
not legally able to deliver.
(e)    The Loan Parties shall not be required to indemnify any Non-U.S. Lender,
or pay any additional amounts to any Non-U.S. Lender, in respect of United
States Federal withholding tax pursuant to this Section 2.07 to the extent that
(i) the obligation to withhold amounts with respect to United States Federal
withholding tax existed on the date such Non-U.S. Lender became a party to this
Agreement (or, in the case of a Transferee that is a participation holder, on
the date such participation holder became a Transferee hereunder) or, with
respect to payments to a New Lending Office, the date such Non-U.S. Lender
designated such New Lending Office with respect to a Loan; provided, however,
that this clause (i) shall not apply to the extent the indemnity payment or
additional amounts any Transferee, or Lender (or Transferee) through a New
Lending Office, would be entitled to receive (without regard to this clause (i))
do not exceed the indemnity payment or additional amounts that the Person making
the assignment, participation or transfer to such Transferee, or Lender (or
Transferee) making the designation of such New Lending Office, would have been
entitled to receive in the absence of such assignment, participation, transfer
or designation, or (ii) the obligation to pay such additional amounts would not
have arisen but for a failure by such Non-U.S. Lender to comply with the
provisions of clause (d) above.
(f)    The Collateral Agent or any Lender (or Transferee) claiming any indemnity
payment or additional payment amounts payable pursuant to this Section 2.07
shall use reasonable efforts (consistent with legal and regulatory restrictions)
to file any certificate or document reasonably requested in writing by the
Borrower or to change the jurisdiction of its applicable lending office if the
making of such a filing or change would avoid the need for or reduce the amount
of any such indemnity payment or additional amount that may thereafter accrue,
would not require the Collateral Agent or such Lender (or Transferee) to
disclose any information the Collateral Agent or such Lender (or Transferee)
deems confidential and would not, in the sole determination of the Collateral
Agent or such Lender (or Transferee), be otherwise disadvantageous to the
Collateral Agent or such Lender (or Transferee).
(g)    The obligations of the Loan Parties under this Section 2.07 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 
26

 




--------------------------------------------------------------------------------




Section 2.08    Continuation and Conversion of Loans. (a) The Borrower may from
time to time request LIBOR Rate Loans or may request that a Loan that is a
Reference Rate Loan be converted to a LIBOR Rate Loan or that any existing LIBOR
Rate Loan continue for an additional Interest Period. Such request from the
Borrower to the Lenders shall be in writing and shall specify the amount of the
LIBOR Rate Loans or the amount of the Reference Rate Loans to be converted to
LIBOR Rate Loans or the amount of the LIBOR Rate Loans to be continued (subject
to the limits set forth below) and the Interest Period to be applicable to such
LIBOR Rate Loans, provided that such request shall apply to the Term Loan or a
portion of each Lender's Pro Rata Share of the Term Loan. Subject to the terms
and conditions contained herein, three Business Days after receipt by each
Lender of such a request from the Borrower, such LIBOR Rate Loans shall be made
or Reference Rate Loans shall be converted to LIBOR Rate Loans or such LIBOR
Rate Loans shall continue, as the case may be, provided that, (i) no Event of
Default shall exist or have occurred and be continuing, (ii) no party hereto
shall have sent any notice of termination of this Agreement pursuant to the
terms hereof, (iii) no more than five (5) Interest Periods may be in effect at
any one time, (iv) the aggregate amount of the LIBOR Rate Loans must be in an
aggregate amount not less than $10,000,000 or an integral multiple of $500,000
in excess thereof and each Lender shall have a Pro Rata Share thereof, and (v)
no Lender shall have notified the Borrower that LIBOR Rate Loans are unavailable
pursuant to Section 2.11. Any request by or on behalf of the Borrower for LIBOR
Rate Loans or to convert Reference Rate Loans to LIBOR Rate Loans or to continue
any existing LIBOR Rate Loans shall be irrevocable. Notwithstanding anything to
the contrary contained herein, the Lenders shall not be required to purchase
United States Dollar deposits in the London interbank market or other applicable
LIBOR Rate market to fund any LIBOR Rate Loans, but the provisions hereof shall
be deemed to apply as if the Lenders had purchased such deposits to fund the
LIBOR Rate Loans.
(b)    Any LIBOR Rate Loans shall automatically convert to Reference Rate Loans
upon the last day of the applicable Interest Period, unless each Lender has
received a request to continue such LIBOR Rate Loans at least three Business
Days prior to such last day in accordance with the terms hereof.
(c)    Any LIBOR Rate Loans outstanding under the Existing Financing Agreement
on the Effective Date (other than LIBOR Rate Loans that are being assigned by
BLUSA pursuant to the BLUSA Assignment Agreements) shall continue as LIBOR Rate
Loans under this Agreement with the same remaining Interest Period as was in
effect immediately prior to the Effective Date.
Section 2.09    Funding Losses. In connection with each LIBOR Rate Loan, the
Borrower shall indemnify, defend, and hold the Lenders harmless against any
loss, cost, or expense incurred by any Lender as a result of (a) the payment of
any principal of any LIBOR Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of a Default or an Event of
Default), (b) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto (including as a result of a Default or
an Event of Default), or (c) the failure to borrow, convert, continue or prepay
any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered pursuant
hereto (such losses, costs, and expenses, collectively, "Funding Losses").
Funding Losses shall, with respect to the Collateral Agent or any Lender, be
deemed to equal the amount reasonably determined by the Collateral Agent or such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such LIBOR Rate Loan had such event not
occurred, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period
therefor), minus (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would be offered
were it to be offered, at the commencement of such period, Dollar deposits of a
comparable amount and period in the London interbank market. A certificate of a
Lender delivered to the Borrower setting forth any amount or amounts that such
Lender is entitled to receive pursuant to this Section 2.09 shall be conclusive
absent manifest error.
Section 2.10    Increased Costs and Reduced Return.  (a)  If any Lender shall
have determined that any Change in Law shall (i) subject such Lender, or any
Person controlling such Lender to any tax, duty or other charge with respect to
this Agreement or any Loan made by such Lender, or change the basis of taxation
of payments to such Lender or any Person controlling such Lender of any amounts
payable hereunder (except for taxes on the overall net income of such Lender or
any Person controlling such Lender), (ii) impose, modify or deem applicable any
reserve, special deposit or similar requirement against any Loan or against
assets of or held by, or deposits with or for the account of, or credit extended
by, such Lender or any Person controlling such Lender or (iii) impose on

 
27

 




--------------------------------------------------------------------------------




such Lender or any Person controlling such Lender any other condition regarding
this Agreement or any Loan, and the result of any event referred to in clauses
(i), (ii) or (iii) above shall be to increase the cost to such Lender of making
any Loan or agreeing to make any Loan, or to reduce any amount received or
receivable by such Lender hereunder, then, upon demand by such Lender, the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased costs or reductions in amount.
(b)    If any Lender shall have determined that any Change in Law either
(i) affects or would affect the amount of capital required or expected to be
maintained by such Lender or any Person controlling such Lender, and such Lender
determines that the amount of such capital is increased as a direct or indirect
consequence of any Loans made or maintained or any guaranty or participation
with respect thereto, such Lender's or such other controlling Person's other
obligations hereunder, or (ii) has or would have the effect of reducing the rate
of return on such Lender's such other controlling Person's capital to a level
below that which such Lender or such controlling Person could have achieved but
for such circumstances as a consequence of any Loans made or maintained, or any
guaranty or participation with respect thereto or any agreement to make Loans,
or such Lender's or such other controlling Person's other obligations hereunder
(in each case, taking into consideration, such Lender's or such other
controlling Person's policies with respect to capital adequacy), then, upon
demand by such Lender, the Borrower shall pay to such Lender from time to time
such additional amounts as will compensate such Lender for such cost of
maintaining such increased capital or such reduction in the rate of return on
such Lender's or such other controlling Person's capital.
(c)    All amounts payable under this Section 2.10 shall bear interest from the
date that is ten (10) days after the date of demand by any Lender until payment
in full to the Collateral Agent or such Lender at the Reference Rate. A
certificate of such Lender claiming compensation under this Section 2.10,
specifying the event herein above described and the nature of such event shall
be submitted by such Lender to the Borrower, setting forth the additional amount
due and an explanation of the calculation thereof, and such Lender's reasons for
invoking the provisions of this Section 2.10, and shall be final and conclusive
absent manifest error.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 2.10 shall not constitute a
waiver of such Lender's right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 2.10 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender's intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
(e)    The obligations of the Loan Parties under this Section 2.10 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
Section 2.11    LIBOR Not Determinable; Impracticability or Illegality.
(a)    If on or before the day on which the LIBOR Rate is to be determined in
connection with the continuation of a LIBOR Rate Loan as such or a conversion of
a Reference Rate Loan into a LIBOR Rate Loan, any Lender determines in good
faith that, (i) the LIBOR Rate cannot be determined for any reason, (ii) the
LIBOR Rate will not adequately and fairly reflect the cost of maintaining LIBOR
Rate Loans or (iii) Dollar deposits in the principal amount of the applicable
LIBOR Rate Loans are not available in the London interbank market, such Lender
shall, as soon as practicable thereafter, give written notice of such
determination to the Borrower and the other Lenders. Upon any such determination
(A) each LIBOR Rate Loan made by the Lenders shall be converted into a Reference
Rate Loan at the end of the then current Interest Period and (B) any request by
the Borrower for the conversion of a Reference Rate Loan to a LIBOR Rate Loan
shall be deemed to be a request to automatically continue a Reference Rate Loan
as a Reference Rate Loan, in each case until such Lender has advised the
Borrower and the other Lenders that the circumstances giving rise to such notice
no longer exist. Each determination by any Lender hereunder shall be conclusive
and binding absent manifest error.

 
28

 




--------------------------------------------------------------------------------




(b)    If it shall be unlawful or improper for any Lender to make, maintain or
fund any LIBOR Rate Loan as contemplated by this Agreement, then such Lender
shall forthwith give notice thereof to the other Lenders and the Borrower
describing such illegality or impropriety in reasonable detail. Effective
immediately upon the giving of such notice, the obligation of such Lender to
make LIBOR Rate Loans shall be suspended for the duration of such illegality or
impropriety and, if and when such illegality or impropriety ceases to exist,
such suspension shall cease, and such Lender shall notify the Borrower and the
other Lenders. If any such change shall make it unlawful or improper for any
Lender to maintain any outstanding LIBOR Rate Loan as a LIBOR Rate Loan, such
Lender shall, upon the happening of such event, notify the other Lenders and the
Borrower, and the Borrower shall immediately, or if permitted by applicable
Requirement of Law, interpretation, request or directive, at the end of the then
current Interest Period for such LIBOR Rate Loan, convert each such LIBOR Rate
Loan into a Reference Rate Loan.
(c)    The obligations of the Loan Parties under this Section 2.11 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
Section 2.12    Incremental Loans. The Collateral Agent and the Lenders agree
that the Borrower may elect to establish an additional term loan under this
Agreement (an "Incremental Loan"), subject to the following conditions: (i) such
Incremental Loan shall be funded within 90 days of the Effective Date, (ii) such
Incremental Loan shall be provided by Fifth Third Bank, (iii) no Default or
Event of Default shall have occurred and be continuing or would result from the
incurrence of such Incremental Loan, (iv) such Incremental Loan shall be on the
same terms and conditions (economic or otherwise) as the Term Loans, shall rank
pari passu with the Term Loan, and shall be treated as part of the Term Loan for
all purposes under this Agreement and the other Loan Documents, (v) such
Incremental Loan shall be effected pursuant to an amendment to this Agreement,
which amendment shall (A) include an increase in the amount of required
principal installments under Section 2.03 so that the then-existing Lenders
would receive during the term of this Agreement the same amount of principal
installments under Section 2.03 as they would have received prior to giving
effect to such Incremental Loan, and (B) otherwise be in form and substance
reasonably satisfactory to the Borrower and the Required Lenders.
ARTICLE III
FEES, PAYMENTS AND OTHER COMPENSATION
Section 3.01    Payments; Computations and Statements. The Borrower will make
each payment under this Agreement not later than 12:00 noon (New York City time)
on the day when due, in lawful money of the United States of America and in
immediately available funds, to each Lender at its Payment Office. All payments
received by a Lender after 12:00 noon (New York City time) on any Business Day
will be credited against the applicable Obligation on the next succeeding
Business Day. All payments shall be made by the Borrower without set-off,
counterclaim, deduction or other defense to the Collateral Agent and the
Lenders. Whenever any payment to be made under any such Loan Document shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day and such extension of time shall in such
case be included in the computation of interest or fees, as the case may be,
except in the case of any LIBOR Rate Loan as otherwise provided in the
definition of "Interest Period". All computations of fees shall be made by the
Lenders on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such fees are payable. Each determination by the Lenders of an interest
rate or fees hereunder shall be conclusive and binding for all purposes in the
absence of manifest error.
Section 3.02    Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of any Obligation in excess of its ratable share of
payments on account of similar obligations obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
such similar obligations held by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender's ratable share (according to the

 
29

 




--------------------------------------------------------------------------------




proportion of (i) the amount of such Lender's required repayment to (ii) the
total amount so recovered from the purchasing Lender of any interest or other
amount paid by the purchasing Lender in respect of the total amount so
recovered). The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 3.02 may, to the fullest extent
permitted by law, exercise all of its rights (including the Lender's right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.
Notwithstanding the foregoing, to the extent any Credit Party maintains Cash or
Cash Equivalents in any deposit account with a Lender and such Credit Party owes
any obligations or liabilities to such Lender or its Affiliates other than the
Obligations under any Loan Document, such Lender hereby agrees that it shall
first exercise any right of set-off against the Obligations until the
Obligations hereunder are paid in full.
Section 3.03    Apportionment of Payments.  Subject to any written agreement
among the Lenders:
(e)    all payments of principal and interest in respect of outstanding Loans,
all payments of fees and all other payments in respect of any other Obligations
shall be made to such of the Lenders as are entitled thereto, in proportion to
their respective Pro Rata Shares or otherwise as provided herein or, in respect
of payments not made on account of Loans, as designated by the Person making
payment when the payment is made.
(f)    After the occurrence and during the continuance of an Event of Default,
the Lenders shall apply all payments in respect of any Obligations and all
proceeds of the Collateral, subject to the provisions of this Agreement, (i)
first, ratably to pay the Obligations in respect of any fees, expense
reimbursements, indemnities and other amounts then due to the Collateral Agent
until paid in full; (ii) second, ratably to pay the Term Loan Obligations in
respect of any fees and indemnities then due to the Lenders until paid in full;
(iii) third, ratably to pay interest due in respect of the Term Loan until paid
in full; (iv) fourth, ratably to pay principal of the Term Loan until paid in
full, and (v) fifth, to the ratable payment of all other Obligations then due
and payable.
(g)    In each instance, so long as no Event of Default has occurred and is
continuing, Section 3.03(b) shall not be deemed to apply to any payment by the
Borrower specified by the Borrower to the Lenders to be for the payment of Term
Loan Obligations then due and payable under any provision of this Agreement or
the prepayment of all or part of the principal of the Term Loan in accordance
with the terms and conditions of Section 2.05.
(h)    For purposes of Section 3.03(b), "paid in full" with respect to interest
shall include interest accrued after the commencement of any Insolvency
Proceeding irrespective of whether a claim for such interest is allowable in
such Insolvency Proceeding.
(i)    In the event of a direct conflict between the priority provisions of this
Section 3.03 and other provisions contained in any other Loan Document, it is
the intention of the parties hereto that both such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 3.03 shall control and govern.


ARTICLE IV
CONDITIONS TO LOANS
Section 4.01    Conditions Precedent to Effectiveness. This Agreement shall
become effective as of the Business Day (the "Effective Date") when each of the
following conditions precedent shall have been satisfied in a manner
satisfactory to the Lenders:
(a)    Payment of Fees, Etc. The Borrower shall have paid on or before the date
of this Agreement all fees, costs, expenses and taxes then payable pursuant to
Section 2.06 and Section 10.04.

 
30

 




--------------------------------------------------------------------------------




(b)    Representations and Warranties; No Event of Default. The following
statements shall be true and correct: (i) the representations and warranties
contained in ARTICLE V and in each other Loan Document, certificate or other
writing delivered to the Collateral Agent or any Lender pursuant hereto or
thereto on or prior to the Effective Date are true and correct on and as of the
Effective Date as though made on and as of such date and (ii) no Default or
Event of Default shall have occurred and be continuing on the Effective Date or
would result from this Agreement or the other Loan Documents becoming effective
in accordance with its or their respective terms.
(c)    Delivery of Documents. Subject to the provisions of Section 6.01(o), the
Lenders shall have received on or before the Effective Date the following, each
in form and substance satisfactory to the Lenders and, unless indicated
otherwise, dated the Effective Date: this Agreement, the other Loan Documents,
customary officer's certificates and authorizing resolutions for each Loan
Party, opinions of counsel, certificates of good standing, evidence of the
insurance coverage, Notices of Borrowing, LIBOR Notices and such other
agreements, instruments, approvals, opinions and other documents, each
satisfactory to the Lenders in form and substance, as the Lenders may reasonably
request.
(d)    Payment of Interest to BLUSA. All accrued and unpaid interest and all
other Obligations (other than the principal of the Loan) owing to BLUSA through
the Effective Date under the Existing Financing Agreement shall have been paid
in full in cash by the Borrower.
(e)    Consummation of the BLUSA Assignment. Concurrently with the making of the
additional Term Loans described in clause (ii) of the definition of "Term Loan",
the Lenders shall have purchased the portion of the Existing Loan held by BLUSA
pursuant to the BLUSA Assignment Agreements.
(f)    IDB Notes. All obligations under and in respect of the IDB Notes (as
defined in the Existing Financing Agreement) shall have been paid in full in
cash.
(g)    Approvals. All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with the making of the Loans or
the conduct of the Loan Parties' business shall have been obtained and shall be
in full force and effect.
ARTICLE V

REPRESENTATIONS AND WARRANTIES
Section 5.01    Representations and Warranties. Each Loan Party hereby
represents and warrants to the Collateral Agent and the Lenders as follows:
(a)    Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated and, in the case of the Borrower,
to make the borrowings hereunder, and to execute and deliver each Loan Document
to which it is a party, and to consummate the transactions contemplated thereby,
and (iii) is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
(b)    Authorization, Etc. The execution, delivery and performance by each Loan
Party of each Loan Document to which it is or will be a party, (i) have been
duly authorized by all necessary action, (ii) do not and will not contravene any
of its Governing Documents, any material Requirement of Law or any material
Contractual Obligation binding on or otherwise affecting it or any of its
properties, (iii) do not and will not result in or require the creation of any
Lien (other than pursuant to any Loan Document) upon or with respect to any of
its

 
31

 




--------------------------------------------------------------------------------




properties, and (iv) do not and will not result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to its operations or any of its
properties.
(c)    Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is or will be a party.
(d)    Enforceability of Loan Documents. This Agreement is, and each other Loan
Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally
(e)    Capitalization; Subsidiaries.
(i)    On the Effective Date, after giving effect to the transactions
contemplated hereby to occur on the Effective Date, the authorized Capital Stock
of the Borrower and the issued and outstanding Capital Stock of the Borrower are
as set forth on Schedule 5.01(e). All of the issued and outstanding shares of
Capital Stock of the Borrower have been validly issued and are fully paid and
nonassessable, and the holders thereof are not entitled to any preemptive, first
refusal or other similar rights. Except as described on Schedule 5.01(e), as of
the Effective Date, there are no outstanding debt or equity securities of the
Borrower or any of its Subsidiaries and no outstanding obligations of the Parent
or any of its Subsidiaries convertible into or exchangeable for, or warrants,
options or other rights for the purchase or acquisition from the Borrower, or
other obligations of the Borrower to issue, directly or indirectly, any shares
of Capital Stock of the Borrower.
(ii)    Schedule 5.01(e) is a complete and correct description of the name,
jurisdiction of incorporation and ownership of the outstanding Capital Stock of
such Subsidiaries of the Borrower in existence on the Effective Date. Except as
indicated on such Schedule, as of the Effective Date, all such Capital Stock is
owned by the Borrower or one or more of its wholly-owned Subsidiaries, free and
clear of all Liens. There are no outstanding debt or equity securities of the
Borrower or any of its Subsidiaries and no outstanding obligations of the
Borrower or any of its Subsidiaries convertible into or exchangeable for, or
warrants, options or other rights for the purchase or acquisition from the
Borrower or any of its Subsidiaries, or other obligations of any Subsidiary to
issue, directly or indirectly, any shares of Capital Stock of any Subsidiary of
the Borrower.
(f)    Litigation; Commercial Tort Claims. Except as set forth in Schedule
5.01(f), as of the Effective Date, (i) there is no pending or, to the best
knowledge of any Loan Party, threatened action, suit or proceeding affecting any
Loan Party or any of its properties before any court or other Governmental
Authority or any arbitrator that (A) could reasonably be expected to have a
Material Adverse Effect or (B) relates to this Agreement or any other Loan
Document or any transaction contemplated hereby or thereby and (ii) as of the
Effective Date, none of the Loan Parties holds any commercial tort claims in
respect of which a claim has been filed in a court of law or a written notice by
an attorney has been given to a potential defendant.
(g)    Financial Condition.
(i)    The Financial Statements, copies of which have been delivered to each
Agent and each Lender, fairly present the consolidated financial condition of
the Borrower and its Subsidiaries as at the respective dates thereof and the
consolidated results of operations of the Borrower and its Subsidiaries for the
fiscal periods ended on such respective dates, all in accordance with GAAP. All
material Indebtedness and other liabilities (including, without limitation,
Indebtedness, liabilities for taxes, long-term leases and other unusual forward
or long-term commitments), direct or contingent, of the Borrower and its
Subsidiaries are set forth in the Financial Statements, and since December 31,
2012 no event or development has occurred that has had or could reasonably be
expected to have a Material Adverse Effect.

 
32

 




--------------------------------------------------------------------------------




(ii)    The Borrower has heretofore furnished to each Agent and each Lender (A) 
projected quarterly income statements and statements of cash flows of the
Borrower and its Subsidiaries for the period from January 1, 2014, through
December 31, 2014, and (B) projected income statements and statements of cash
flows of the Borrower and its Subsidiaries for the Fiscal Years ending in 2013
through 2017. Such projections are believed by the Borrower at the time
furnished to be reasonable and prepared on a reasonable basis and in good faith,
and based on assumptions believed by the Borrower to be reasonable at the time
made and upon the best information then reasonably available to the Borrower,
and the Borrower is not aware of any facts or information that would lead it to
believe that such projections are incorrect or misleading in any material
respect.
(h)    Compliance with Law, Etc. No Loan Party is in violation of any of its
Governing Documents, any Requirement of Law or any term of any Contractual
Obligation binding on or otherwise affecting it or any of its properties, except
to the extent such violation, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, and no Default or
Event of Default has occurred and is continuing.
(i)    ERISA. No Loan Party nor any of its ERISA Affiliates contributes to,
sponsors, maintains or has an obligation to contribute to or maintain any
Multiemployer Plan or any Employee Plan and has not at any time prior to the
date hereof established, sponsored or maintained, been a party to and has not at
any time prior to the date hereof contributed or been obligated to contribute to
or maintain any Multiemployer Plan or any Employee Plan. Except as required by
Section 4980B of the Internal Revenue Code, no Loan Party or any of its ERISA
Affiliates maintains an employee welfare benefit plan (as defined in Section
3(1) of ERISA) which provides health or welfare benefits (through the purchase
of insurance or otherwise) for any retired or former employee of any Loan Party
or any of its ERISA Affiliates or coverage after a participant's termination of
employment.
(j)    Taxes, Etc. All Federal, state and material local tax returns and other
reports required by applicable Requirements of Law to be filed by any Loan Party
have been filed, or extensions have been obtained, and all taxes, assessments
and other governmental charges imposed upon any Loan Party or any property of
any Loan Party and which have become due and payable on or prior to the date
hereof have been paid, except to the extent contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the non-payment thereof and with respect to which adequate reserves have
been set aside for the payment thereof on the Financial Statements in accordance
with GAAP.
(k)    Regulations T, U and X. No Loan Party is or will be engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation T, U or X), and no proceeds of any Loan
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock or for any purpose
that violates Regulation T, U or X.
(l)    Nature of Business. No Loan Party is engaged in any business other than
the operation of a crude oil refinery, purchasing or selling petroleum,
petroleum product or related inventory, operation of petroleum, petroleum
product or related inventory transportation and gathering systems and receiving
and storage stations, and the operation of various product pipelines, terminals
railroad and trucking operations and construction services operations, together
with activities and operations related or complementary thereto.
(m)    Adverse Agreements, Etc. No Loan Party is a party to any Contractual
Obligation or subject to any restriction in any Governing Document or any
judgment, order, regulation, ruling or other requirement of a court or other
Governmental Authority, which has, or in the future could reasonably be expected
to have, a Material Adverse Effect.
(n)    Permits, Etc. Each Loan Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business currently owned, leased, managed or operated, or to be
acquired, by such Person other than permits, licenses, authorizations,
approvals, entitlements and accreditations that the failure to obtain, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No condition exists or event has occurred which, in
itself or with the giving of notice or lapse of time or both, would

 
33

 




--------------------------------------------------------------------------------




result in the suspension, revocation, impairment, forfeiture or non-renewal of
any such permit, license, authorization, approval, entitlement or accreditation,
and there is no claim that any thereof is not in full force and effect.
(o)    Properties.  (i)  Each Loan Party has good and marketable title to, valid
leasehold interests in, or valid licenses to use, all property and assets
material to its business, free and clear of all Liens, except Permitted Liens.
All such properties and assets necessary for the Loan Parties to conduct their
business are in good working order and condition, ordinary wear and tear
excepted.
(ii)    Schedule 5.01(o) sets forth a complete and accurate list, as of the
Effective Date, of the location, by state and street address, of all real
property (other than Pipeline Property) owned or leased by each Loan Party and
identifies the interest (fee or leasehold) of such Loan Party therein. As of the
Effective Date, each Loan Party has valid leasehold interests in each material
Lease described on Schedule 5.01(o) to which it is a party. Each such Lease is
valid and enforceable in accordance with its terms in all material respects and
is in full force and effect. No consent or approval of any landlord or other
third party in connection with any such Lease is necessary for any Loan Party to
enter into and execute the Loan Documents to which it is a party, except as set
forth on Schedule 5.01(o). To the best knowledge of any Loan Party, no other
party to any such Lease is in default of its obligations thereunder, and no Loan
Party (or any other party to any such Lease) has at any time delivered or
received any notice of default which remains uncured under any such Lease and,
as of the Effective Date, no event has occurred which, with the giving of notice
or the passage of time or both, would constitute a default under any such Lease.
(iii)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all intellectual property reasonably necessary for the conduct of its business
as currently conducted. No claim has been asserted and is pending by any Person
challenging or questioning the use of any intellectual property or the validity
or effectiveness of any intellectual property, except for claims that could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect, nor
does the Borrower know of any valid basis for any such claim. The use of
intellectual property material to the Borrower or its Subsidiaries for the
conduct of its business as currently conducted, does not, to their knowledge,
infringe on the rights of any Person in any material respect.
(p)    Full Disclosure. Each Loan Party has disclosed to the Collateral Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it is subject, and all other matters known to it, that, individually or
in the aggregate, could result in a Material Adverse Effect. None of the other
reports, financial statements, certificates or other information furnished by or
on behalf of any Loan Party to the Collateral Agent or the Lenders in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which it was made,
not misleading; provided that, with respect to projected financial information,
each Loan Party represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time prepared.
(q)    Environmental Matters. Except as set forth on Schedule 5.01(q) or as
would not reasonably be expected to have a Material Adverse Effect, to the
knowledge of any Loan Party: (i) the operations of each Loan Party are in
material compliance with all Environmental Laws; (ii) there has been no Release
at any of the properties owned or operated by any Loan Party or its predecessor
in interest, or at any disposal or treatment facility which received Hazardous
Materials generated by any Loan Party or any of their predecessors in interest;
(iii) no Environmental Action has been asserted against any Loan Party or any of
their predecessors in interest nor does any Loan Party have knowledge or notice
of any threatened or pending Environmental Action against any Loan Party or any
of their predecessors in interest; (iv) no Environmental Actions have been
asserted against any facilities that may have received Hazardous Materials
generated by any Loan Party or any of their predecessors in interest; (v) no
property now or formerly owned or operated by a Loan Party has been used as a
treatment or disposal site for any Hazardous Material; (vi) no Loan Party has
failed to report to the proper Governmental Authority any Release which is
required to be so reported by any Environmental Laws; (vii) each Loan Party
holds all licenses, permits and approvals required under any Environmental Laws
in connection with the operation of the business carried on by it,

 
34

 




--------------------------------------------------------------------------------




except for such licenses, permits and approvals as to which a Loan Party's
failure to maintain or comply with could not have an Environmental Material
Adverse Effect; and (viii) no Loan Party has received any notification pursuant
to any Environmental Laws that (A) any work, repairs, construction or Capital
Expenditures are required to be made in respect as a condition of continued
compliance with any Environmental Laws, or any license, permit or approval
issued pursuant thereto or (B) any license, permit or approval referred to above
is about to be reviewed, made, subject to limitations or conditions, revoked,
withdrawn or terminated, in each case, except as could not have a Material
Adverse Effect.
(r)    Use of Proceeds. The proceeds of the Loans shall be used to (a) pay fees
and expenses in connection with the transactions contemplated hereby and
(b) fund working capital and general corporate purposes of the Borrower,
including working capital payments under the Acquisition Agreement.
(s)    Solvency. As of the Effective Date, after giving effect to the
transactions contemplated by this Agreement and before and after giving effect
to each Loan, each Loan Party is, and the Loan Parties on a consolidated basis
are, Solvent.
(t)    Investment Company Act. None of the Loan Parties is (i) an "investment
company" or an "affiliated person" or "promoter" of, or "principal underwriter"
of or for, an "investment company", as such terms are defined in the Investment
Company Act of 1940, as amended, or (ii) subject to regulation under any
Requirement of Law that limits in any respect its ability to incur Indebtedness
or which may otherwise render all or a portion of the Obligations unenforceable.
(u)    Employee and Labor Matters. As of the Effective Date, there is (i) no
unfair labor practice complaint pending or, to the best knowledge of any Loan
Party, threatened against any Loan Party before any Governmental Authority and
no grievance or arbitration proceeding pending or threatened against any Loan
Party which arises out of or under any collective bargaining agreement, (ii) no
strike, labor dispute, slowdown, stoppage or similar action or grievance pending
or threatened against any Loan Party or (iii) to the best knowledge of each Loan
Party, no union representation question existing with respect to the employees
of any Loan Party and no union organizing activity taking place with respect to
any of the employees of any Loan Party. No Loan Party or any of its ERISA
Affiliates has incurred any liability or obligation under the Worker Adjustment
and Retraining Notification Act ("WARN") or similar state law, which remains
unpaid or unsatisfied. The hours worked and payments made to employees of any
Loan Party have not been in violation of the Fair Labor Standards Act or any
other applicable legal requirements, except to the extent such violations could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. All material payments due from any Loan Party on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of such Loan Party, except
where the failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
ARTICLE VI
COVENANTS OF THE LOAN PARTIES
Section 6.01    Affirmative Covenants. So long as any principal of or interest
on any Loan or any other Obligation (whether or not due) shall remain unpaid,
each Loan Party will, unless the Required Lenders shall otherwise consent in
writing:
(a)    Reporting Requirements. Furnish to each Lender:
(i)    as soon as available and in any event within 50 days after the end of the
first 3 fiscal quarters of the Borrower and its Subsidiaries and 90 days after
the end of the fourth fiscal quarter of the Borrower and its Subsidiaries
commencing with the first fiscal quarter of the Borrower and its Subsidiaries
ending after the Effective Date, consolidated balance sheets, consolidated
statements of operations and retained earnings and consolidated statements of
cash flows of the Borrower and its Subsidiaries as at the end of such quarter,
and for the period commencing at the end of the immediately preceding Fiscal
Year and ending with the end of such quarter, setting forth in each case in
comparative form the figures for the corresponding date or period of the
immediately preceding Fiscal Year, all in reasonable detail and certified by an
Authorized Officer of the Parent as fairly presenting,

 
35

 




--------------------------------------------------------------------------------




in all material respects, the financial position of the Borrower and its
Subsidiaries as of the end of such quarter and the results of operations and
cash flows of the Borrower and its Subsidiaries for such quarter, in accordance
with GAAP applied in a manner consistent with that of the most recent audited
financial statements of the Borrower and its Subsidiaries furnished to the
Lenders, subject to normal year-end adjustments; provided that to the extent
GAAP requires the MLP and its subsidiaries to be consolidated with the Borrower
and its Subsidiaries, the stand-alone consolidated financial statements of the
MLP and its subsidiaries for the first 3 fiscal quarters of the MLP shall be
delivered within 55 days after the end of such fiscal quarters and within 95
days after the end of the fourth fiscal quarter of the MLP;
(ii)    as soon as available, and in any event within 90 days after the end of
each Fiscal Year of the Borrower and its Subsidiaries, consolidated balance
sheets, consolidated statements of operations and retained earnings and
consolidated statements of cash flows of the Borrower and its Subsidiaries as at
the end of such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the immediately preceding Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, and accompanied by a
report and an unqualified opinion, prepared in accordance with generally
accepted auditing standards, of independent certified public accountants of
recognized standing selected by the Borrower and reasonably satisfactory to the
Lenders (which opinion shall be without (A) a "going concern" or like
qualification or exception, (B) any qualification or exception as to the scope
of such audit, or (C) any qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 6.03);
(iii)    simultaneously with the delivery of the financial statements of the
Borrower and its Subsidiaries required by clauses (i) and (ii) of this Section
6.01(a), a certificate of an Authorized Officer of the Borrower (A) stating that
such Authorized Officer has reviewed the provisions of this Agreement and the
other Loan Documents and has made or caused to be made under his or her
supervision a review of the condition and operations of the Borrower and its
Subsidiaries during the period covered by such financial statements with a view
to determining whether the Borrower and its Subsidiaries were in compliance with
all of the provisions of this Agreement and such Loan Documents at the times
such compliance is required hereby and thereby, and that such review has not
disclosed, and such Authorized Officer has no knowledge of, the existence during
such period of an Event of Default or Default or, if an Event of Default or
Default existed, describing the nature and period of existence thereof and the
action which the Borrower and its Subsidiaries propose to take or have taken
with respect thereto and (B) attaching a schedule showing all Dispositions
subject to Section 6.02(c)(ii)(I) during such period and since the Effective
Date and the calculations specified in Section 6.03;
(iv)     (A) as soon as available and in any event not later than 60 days after
the end of each Fiscal Year, financial projections consisting of consolidated
balance sheets, consolidated statements of operations and retained earnings and
consolidated statements of cash flows of the Borrower and its Subsidiaries,
prepared on a quarterly basis and otherwise in form and substance satisfactory
to the Lenders, for the immediately succeeding Fiscal Year for the Borrower and
its Subsidiaries and prepared on an annual basis for the next 2 Fiscal Years
thereafter, all such financial projections to be reasonable, to be prepared on a
reasonable basis and in good faith, and to be based on assumptions believed by
the Borrower to be reasonable at the time made and from the best information
then available to the Borrower;
(v)    promptly after submission to any Governmental Authority, all material
documents and information furnished to such Governmental Authority in connection
with any investigation of any Loan Party;
(vi)    as soon as possible, and in any event within 3 Business Days after the
occurrence of an Event of Default or Default or the occurrence of any event or
development that could reasonably be expected to have a Material Adverse Effect,
the written statement of an Authorized Officer of the Borrower setting forth the
details of such Event of Default or Default or other event or development having
a Material Adverse Effect and the action which the affected Loan Party proposes
to take with respect thereto;

 
36

 




--------------------------------------------------------------------------------




(vii)    (A) as soon as possible and in any event within 10 days after any Loan
Party or any ERISA Affiliate thereof knows or has reason to know that (1) any
Reportable Event with respect to any Employee Plan has occurred, (2) any other
Termination Event with respect to any Employee Plan has occurred, or (3) an
accumulated funding deficiency has been incurred or an application has been made
to the Secretary of the Treasury for a waiver or modification of the minimum
funding standard (including installment payments) or an extension of any
amortization period under Section 412 of the Internal Revenue Code with respect
to an Employee Plan, a statement of an Authorized Officer of the Borrower
setting forth the details of such occurrence and the action, if any, which such
Loan Party or such ERISA Affiliate proposes to take with respect thereto, (B)
promptly and in any event within three days after receipt thereof by any Loan
Party or any ERISA Affiliate thereof from the PBGC, copies of each notice
received by any Loan Party or any ERISA Affiliate thereof of the PBGC's
intention to terminate any Plan or to have a trustee appointed to administer any
Plan, (C) promptly and in any event within 10 days after the filing thereof with
the Internal Revenue Service if requested by the Collateral Agent or any Lender,
copies of each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) with respect to each Employee Plan and Multiemployer Plan, (D)
promptly and in any event within 10 days after any Loan Party or any ERISA
Affiliate thereof knows or has reason to know that a required installment within
the meaning of Section 412 of the Internal Revenue Code has not been made when
due with respect to an Employee Plan, (E) promptly and in any event within 3
days after receipt thereof by any Loan Party or any ERISA Affiliate thereof from
a sponsor of a Multiemployer Plan or from the PBGC, a copy of each notice
received by any Loan Party or any ERISA Affiliate thereof concerning the
imposition or amount of withdrawal liability under Section 4202 of ERISA or
indicating that such Multiemployer Plan may enter reorganization status under
Section 4241 of ERISA, and (F) promptly and in any event within 10 days after
any Loan Party or any ERISA Affiliate thereof sends notice of a plant closing or
mass layoff (as defined in WARN) to employees, copies of each such notice sent
by such Loan Party or such ERISA Affiliate thereof;
(viii)    promptly after the commencement thereof but in any event not later
than 5 days after service of process with respect thereto on, or the obtaining
of knowledge thereof by, any Loan Party, notice of each action, suit or
proceeding before any court or other Governmental Authority or other regulatory
body or any arbitrator which could reasonably be expected to have a Material
Adverse Effect;
(ix)    promptly after the sending or filing thereof, copies of all statements,
reports and other information any Loan Party sends to any holders of its
Indebtedness or its securities or files with the SEC or any national (domestic
or foreign) securities exchange;
(x)    promptly upon receipt thereof, copies of all financial reports
(including, without limitation, management letters), if any, submitted to any
Loan Party by its auditors in connection with any annual or interim audit of the
books thereof; and
(xi)    promptly upon request, such other information concerning the condition
or operations, financial or otherwise, of any Loan Party as the Collateral Agent
or any Lender may from time to time reasonably request.
(b)    Additional Guaranties and Collateral Security. Cause:
(i)    each Subsidiary of any Loan Party (other than a Special Purpose
Subsidiary formed and used in a Permitted Securitization Transaction for the
purpose of financing working capital) not in existence on the Effective Date to
execute and deliver to the Collateral Agent promptly and in any event within
3 days after the formation, acquisition or change in status thereof (A) a
Joinder Agreement, pursuant to which such Subsidiary shall be made a party to
this Agreement as a Guarantor, (B) a supplement to the Security Agreement,
together with (1) certificates evidencing all of the Capital Stock of any Person
owned by such Subsidiary, (2) undated stock powers executed in blank with
signature guaranteed, and (3) such opinions of counsel as the Required Lenders
may reasonably request, (C) if such Subsidiary has any Subsidiaries, a Pledge
Agreement together with (x) certificates evidencing all of the Capital Stock of
any Person owned by such Subsidiary, (y) undated stock powers executed in blank
with signature guaranteed, and (z) such opinion of counsel and such approving
certificate of such Subsidiary as the Collateral Agent and the Required Lenders
may reasonably request in respect of complying with

 
37

 




--------------------------------------------------------------------------------




any legend on any such certificate or any other matter relating to such shares,
(D) within 90 days thereafter, to the extent any real property of such
Subsidiary meets the dollar thresholds set forth in Section 6.01(l), one or more
Mortgages creating on such real property a perfected, first priority Lien on
such real property, a Title Insurance Policy covering such real property, a
current ALTA survey thereof and a surveyor's certificate, each in form and
substance satisfactory to the Required Lenders, together with such other
agreements, instruments and documents as the Required Lenders may require
whether comparable to the documents required under Section 6.01(l) or otherwise,
and (E) such other agreements, instruments, approvals, legal opinions or other
documents reasonably requested by the Collateral Agent or the Required Lenders
in order to create, perfect, establish the first priority of or otherwise
protect any Lien purported to be covered by any such Security Agreement, Pledge
Agreement or Mortgage or otherwise to effect the intent that such Subsidiary
shall become bound by all of the terms, covenants and agreements contained in
the Loan Documents and that all property and assets of such Subsidiary shall
become Collateral for the Obligations; and
(ii)    each owner of the Capital Stock of any such Subsidiary to execute and
deliver promptly and in any event within 3 days after the formation or
acquisition of such Subsidiary a Pledge Agreement, together with
(A) certificates evidencing all of the Capital Stock of such Subsidiary,
(B) undated stock powers or other appropriate instruments of assignment executed
in blank with signature guaranteed, (C) such opinion of counsel and such
approving certificate of such Subsidiary as the Collateral Agent or the Required
Lenders may reasonably request in respect of complying with any legend on any
such certificate or any other matter relating to such shares and (D) such other
agreements, instruments, approvals, legal opinions or other documents reasonably
requested by the Collateral Agent or the Required Lenders.
(c)    Compliance with Laws, Etc. Except to the extent such failure to comply,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, comply, and cause each of its Subsidiaries to
comply in all respects with all Requirements of Law (not including Environmental
Laws which are addressed in Section 6.01(j)), judgments and awards (including
any settlement of any claim that, if breached, could give rise to any of the
foregoing), such compliance to include, without limitation, (i) paying before
the same become delinquent all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any of its
properties, and (ii) paying all lawful claims which if unpaid might become a
Lien or charge upon any of its properties, except to the extent contested in
good faith by proper proceedings which stay the imposition of any penalty, fine
or Lien resulting from the non-payment thereof and with respect to which
adequate reserves have been set aside for the payment thereof in accordance with
GAAP.
(d)    Preservation of Existence, Etc. (i) Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, its existence, rights and
privileges, and (ii) become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the failure to do so could reasonably be expected to have a Material
Adverse Effect.
(e)    Keeping of Records and Books of Account. Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.
(f)    Inspection Rights. (i) Permit, and cause each of its Subsidiaries to
permit, the agents and representatives of the Collateral Agent or any Lender at
any time and from time to time during normal business hours, and (so long as no
Default or Event of Default exists), with reasonable prior notice, at the
expense of the Borrower, to examine and make copies of and abstracts from its
records and books of account, to visit and inspect its properties, to verify
materials, leases, notes, accounts receivable, deposit accounts and its other
assets, to conduct audits, physical counts, valuations, appraisals or
examinations and to discuss its affairs, finances and accounts with any of its
directors, officers, managerial employees, independent accountants or any of its
other representatives, and (ii) pay upon demand the reasonable costs and
expenses of the Collateral Agent and the Lenders in connection with all visits,
audits, inspections, valuations, appraisals and field examinations (including
the cost of all visits, audits, inspections, valuations, appraisals and field
examinations conducted by a third party on behalf of the Collateral Agent and
the Lenders), provided that so long as no Default or Event of Default has
occurred and is continuing, the

 
38

 




--------------------------------------------------------------------------------




Borrower shall not be required to reimburse the Collateral Agent and the Lenders
for more than two (2) field examinations and one (1) Appraisal during any
calendar year. In furtherance of the foregoing, each Loan Party hereby
authorizes its independent accountants, and the independent accountants of each
of its Subsidiaries, to discuss the affairs, finances and accounts of such
Person (independently or together with representatives of such Person) with the
agents and representatives of the Collateral Agent or any Lender in accordance
with this Section 6.01(f).
(g)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties which are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear and tear excepted, and comply, and cause each of
its Subsidiaries to comply, at all times with the provisions of all leases to
which it is a party as lessee or under which it occupies property, so as to
prevent any loss or forfeiture thereof or thereunder, except in each case to the
extent the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
(h)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations (including, without limitation, comprehensive general liability,
hazard, rent, flood (to the extent a property covered by a Mortgage is located
in a flood zone) and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any Governmental
Authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and in any event in amount, adequacy and scope reasonably
satisfactory to the Collateral Agent and the Required Lenders; provided, that
the Loan Parties and their Subsidiaries may obtain such insurance through a
Captive Insurance Subsidiary to the extent (i) such insurance is reinsured by
one or more responsible and reputable insurance companies or associations, or
the federal government, (ii) any reinsurance agreements between such Captive
Insurance Subsidiary and such reinsurance companies described in clause (i)
above shall provide for direct access to such reinsurers through a direct access
cut-through endorsement for all named insureds, loss payees and mortgagees, and
(iii) such arrangements are otherwise acceptable to the Collateral Agent and the
Required Lenders in their reasonable discretion. All policies covering the
Collateral are to be made payable to the Collateral Agent for the benefit of the
Lenders, as its interests may appear, in case of loss, under a standard
non‑contributory "lender" or "secured party" clause and are to contain such
other provisions as the Collateral Agent or the Required Lenders may require to
fully protect the Lenders' interest in the Collateral and to any payments to be
made under such policies. All certificates of insurance are to be delivered to
the Collateral Agent and the policies are to be premium prepaid, with the loss
payable and additional insured endorsement in favor of the Collateral Agent and
such other Persons as the Collateral Agent may designate from time to time, and
shall provide for not less than 30 days' prior written notice to the Collateral
Agent of the exercise of any right of cancellation. If any Loan Party or any of
its Subsidiaries fails to maintain such insurance, the Collateral Agent or any
Lender may arrange for such insurance, but at the Borrower's expense and without
any responsibility on the Collateral Agent's or such Lender's part for obtaining
the insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims. Upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall have the sole
right, in the name of the Lenders, any Loan Party and its Subsidiaries, to file
claims under any insurance policies, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.
(i)    Obtaining of Permits, Etc. Obtain, maintain and preserve, and cause each
of its Subsidiaries to obtain, maintain and preserve, and take all necessary
action to timely renew, all permits, licenses, authorizations, approvals,
entitlements and accreditations which are necessary or useful in the proper
conduct of its business, except to the extent the failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
(j)    Environmental. (i)  Keep any property either owned or operated by it or
any of its Subsidiaries free of any Environmental Liens except Permitted Liens;
(ii) comply, and cause each of its Subsidiaries to comply, in all material
respects with Environmental Laws and provide to the Collateral Agent and the
Lenders any

 
39

 




--------------------------------------------------------------------------------




documentation of such compliance which the Collateral Agent or any Lender may
reasonably request, except as any such compliance circumstance could not
reasonably be expected to have a Material Adverse Effect; (iii) provide the
Collateral Agent and the Lenders written notice within five (5) days of any
Release of a Hazardous Material in excess of any reportable quantity from or
onto property at any time owned or operated by it or any of its Subsidiaries but
only to the extent that such release is could reasonably be expected to result
in a Material Adverse Effect, and take any Remedial Actions required to comply
with Environmental Laws or by Governmental Authority to abate said Release; and
(iv) provide the Collateral Agent and the Lenders with written notice of any of
the following to the extent that such could reasonably be expected to have a
Material Adverse Effect within ten (10) days of the determination that the
following could reasonably be expected to have a Material Adverse Affect:
(A) notice that an Environmental Lien has been filed against any property of any
Loan Party or any of its Subsidiaries; (B) commencement of any Environmental
Action or notice that an Environmental Action will be filed against any Loan
Party or any of its Subsidiaries; and (C) notice of a violation, citation or
other administrative order.
(k)    Further Assurances. Take such action and execute, acknowledge and
deliver, and cause each of its Subsidiaries to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as the Collateral Agent or any Lender may
reasonably require from time to time in order (i) to carry out more effectively
the purposes of this Agreement and the other Loan Documents, (ii) to subject to
valid and perfected first priority Liens any of the Collateral or any other
property of any Loan Party and its Subsidiaries, (iii) to establish and maintain
the validity and effectiveness of any of the Loan Documents and the validity,
perfection and priority of the Liens intended to be created thereby, and (iv) to
better assure, convey, grant, assign, transfer and confirm unto the Collateral
Agent and each Lender the rights now or hereafter intended to be granted to it
under this Agreement or any other Loan Document. In furtherance of the
foregoing, to the maximum extent permitted by applicable law, each Loan Party
(A) authorizes the Collateral Agent to execute any such agreements, instruments
or other documents in such Loan Party's name and to file such agreements,
instruments or other documents in any appropriate filing office, (B) authorizes
the Collateral Agent to file any financing statement required hereunder or under
any other Loan Document, and any continuation statement or amendment with
respect thereto, in any appropriate filing office without the signature of such
Loan Party, and (C) ratifies the filing of any financing statement, and any
continuation statement or amendment with respect thereto, filed without the
signature of such Loan Party prior to the date hereof.
(l)    After Acquired Real Property. Upon the acquisition by it or any of its
Subsidiaries after the date hereof of any interest (whether fee or leasehold) in
any real property (wherever located) (each such interest being an "After
Acquired Property") (x) with a Current Value (as defined below) in excess of
$1,000,000 in the case of a fee interest, or (y) requiring the payment of annual
rent exceeding in the aggregate $200,000 in the case of leasehold interest,
promptly so notify the Collateral Agent and each Lender, setting forth with
specificity a description of the interest acquired, the location of the real
property, any structures or improvements thereon and either an appraisal or such
Loan Party's good-faith estimate of the current value of such real property (for
purposes of this Section, the "Current Value"). The Collateral Agent or the
Required Lenders shall notify such Loan Party whether they intend to require a
Mortgage and the other documents referred to below or in the case of leasehold,
a leasehold Mortgage or landlord's waiver. Upon receipt of such notice
requesting a Mortgage, the Person which has acquired such After Acquired
Property shall, as soon as practicable but in any event within 90 days
thereafter, furnish to the Collateral Agent the following, each in form and
substance satisfactory to the Required Lenders: (i) a Mortgage with respect to
such real property and related assets located at the After Acquired Property,
each duly executed by such Person and in recordable form, (ii) evidence of the
recording of the Mortgage referred to in clause (i) above in such office or
offices as may be necessary or, in the opinion of the Collateral Agent or the
Required Lenders, desirable to create and perfect a valid and enforceable first
priority lien (subject to Permitted Liens having priority as a matter of
applicable law) on the property purported to be covered thereby or to otherwise
protect the rights of the Collateral Agent and the Lenders thereunder, (iii) a
Title Insurance Policy, (iv) a survey of such real property, certified to the
Collateral Agent and to the issuer of the Title Insurance Policy by a licensed
professional surveyor reasonably satisfactory to the Collateral Agent and the
Required Lenders, (v) Phase I Environmental Site Assessments with respect to
such real property, certified to the Collateral Agent by a company reasonably
satisfactory to the Collateral Agent and the Required Lenders, (vi) in the case
of a leasehold interest, a certified copy of the lease between the landlord and
such Person with respect to such real property in which such Person has a
leasehold interest, (vii) in the case of a leasehold interest, an attornment and
nondisturbance agreement between the landlord

 
40

 




--------------------------------------------------------------------------------




(and any fee mortgagee, if requested by the Collateral Agent or the Required
Lenders) with respect to such real property and the Collateral Agent, and
(viii) such other documents or instruments (including guarantees and opinions of
counsel) as the Collateral Agent or the Required Lenders may reasonably require.
The Borrower shall pay all fees and expenses, including reasonable attorneys'
fees and expenses, and all title insurance charges and premiums, in connection
with each Loan Party's obligations under this Section 6.01(l).
(m)    Fiscal Year. Cause the Fiscal Year of the Borrower and its Subsidiaries
to end on December 31 of each calendar year.
(n)    [Intentionally omitted].
(o)    [Intentionally omitted].
(p)    2014 Turnaround. Provide to the Lenders semi-monthly (i.e., twice per
month) reports in form and substance reasonably satisfactory to the Lenders
setting forth all material developments with respect to the 2014 Turnaround and
provide the Lenders such other information with respect thereto as any Lender
may reasonably request.
Section 6.02     Negative Covenants. So long as any principal of or interest on
any Loan or any other Obligation (whether or not due) shall remain unpaid, each
Loan Party shall not, unless the Required Lenders shall otherwise consent in
writing:
(a)    Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien upon or
with respect to any of its properties, whether now owned or hereafter acquired;
file or suffer to exist under the Uniform Commercial Code or any similar law or
statute of any jurisdiction, a financing statement (or the equivalent thereof)
that names it or any of its Subsidiaries as debtor; sign or suffer to exist any
security agreement authorizing any secured party thereunder to file such
financing statement (or the equivalent thereof); sell any of its property or
assets subject to an understanding or agreement, contingent or otherwise, to
repurchase such property or assets (including sales of accounts receivable) with
recourse to it or any of its Subsidiaries or assign or otherwise transfer, or
permit any of its Subsidiaries to assign or otherwise transfer, any account or
other right to receive income; other than, as to all of the above, Permitted
Liens.
(b)    Indebtedness. Create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.
(c)    Fundamental Changes; Dispositions. Wind-up, liquidate or dissolve, or
merge, consolidate or amalgamate with any Person, or convey, sell, lease or
sublease, transfer or otherwise dispose of, whether in one transaction or a
series of related transactions, all or any part of its business, property or
assets, whether now owned or hereafter acquired (or agree to do any of the
foregoing), or purchase or otherwise acquire, whether in one transaction or a
series of related transactions, all or substantially all of the assets of any
Person (or any division thereof) (or agree to do any of the foregoing), or
permit any of its Subsidiaries to do any of the foregoing; provided, however,
that
(i)    any wholly-owned Subsidiary Guarantor of any Loan Party (other than the
Borrower) may be merged into such Loan Party or another wholly-owned Subsidiary
Guarantor of such Loan Party, or may consolidate with another wholly-owned
Subsidiary Guarantor of such Loan Party, including without limitation, mergers
necessary to reorganize the Loan Parties in Delaware, so long as (A) no other
provision of this Agreement would be violated thereby, (B) such Loan Party gives
the Collateral Agent at least 30 days' prior written notice of such merger or
consolidation, (C) no Default or Event of Default shall have occurred and be
continuing either before or after giving effect to such transaction, (D) the
Lenders' rights in any Collateral, including, without limitation, the existence,
perfection and priority of any Lien thereon, are not adversely affected by such
merger or consolidation and (E) the surviving Subsidiary, if any, is joined as a
Loan Party hereunder pursuant to a Joinder Agreement and a Security Agreement
and the Capital Stock of which Subsidiary is the subject of a Security

 
41

 




--------------------------------------------------------------------------------




Agreement, in each case, which is in full force and effect on the date of and
immediately after giving effect to such merger or consolidation;
(ii)    any Loan Party and its Subsidiaries may:
(A) sell inventory in the ordinary course of business,
(B) sell inventory and Accounts Receivable in connection with the financing of
its working capital (to the extent such Indebtedness is permitted hereunder),
including all crude oil, refined petroleum products and other hydrocarbon
inventory from time to time owned by Borrower or its Subsidiaries that is sold
in accordance with the terms of the J. Aron Supply and Offtake Agreement,
(C) transfer personal property among Loan Parties, provided that, if the
aggregate value of all such personal property so transferred since the Effective
Date exceeds, or after giving effect to such transfer would exceed, $1,000,000,
the Borrower shall provide to the Lenders at least ten Business Days' prior
written notice of any such transfer of noncash Collateral and shall take all
actions reasonably required by the Lenders (including, without limitation, any
actions that would otherwise be required by Section 6.01(b) (as though such
transferee were a new Subsidiary) and Section 6.01(l) (as though such
transferred assets constituted after acquired property)) so that such transfer
shall not adversely affect in any respect the creation, perfection or priority
of the Collateral Agent's Liens therein,
(D) enter into a Disposition that constitutes a Restricted Payment permitted by
Section 6.02(g) or a Permitted Investment,
(E) dispose of obsolete or worn-out equipment or equipment no longer useful in
its business, in each case in the ordinary course of business,
(F) sell platinum to the consignor under the Platinum Consignment Agreement,
(G) sell or otherwise dispose of the MLP Subject Assets, the MLP Existing ROFO
Assets and the MLP New ROFO Assets to the MLP or its subsidiaries in an
aggregate amount not less than the greater of (x) the fair market value of such
property or assets and (y) the Borrower's and its Subsidiaries' actual cost of
acquisition or construction of such assets; provided that (1) at least 70% of
the consideration of each such sale or Disposition pursuant to this clause (G)
shall be in cash, (2) any non-cash consideration in respect of any such sale or
Disposition pursuant to this clause (G) shall be in the form of either MLP
Equity Interests or a senior promissory note, in form and substance reasonably
satisfactory to the Collateral Agent, from the MLP or its subsidiaries (together
with an endorsement or allonge, in form and substance reasonably satisfactory to
the Collateral Agent), which MLP Equity Interests and promissory notes shall be
pledged to the Collateral Agent and the Lenders pursuant to the Security
Agreement, provided that non-cash consideration shall be permitted only if the
cash portion of the consideration for such sale or Disposition exceeds the
actual cost of such assets, (3) at least five Business Days prior to the date of
completion of any sale or Disposition pursuant to this clause (G), the Borrower
shall have delivered to the Lenders an officer's certificate of an Authorized
Officer, which certificate shall contain (I) a description of the proposed
transaction, the date such transaction is scheduled to be consummated, the
estimated sale price or other consideration for such transaction, and (II) a
certification that no Default or Event of Default has occurred and is
continuing, or would result from the consummation of such transaction, and no
Material Adverse Effect could reasonably be expected to result from such
Disposition,

 
42

 




--------------------------------------------------------------------------------




(H) sell or otherwise dispose of the MLP Specified Sale Equity Interests so long
as, both immediately prior to and after giving effect to such sale or
disposition, no Default or Event of Default shall exist; provided, that any and
all non-cash consideration received by the Borrower and its Subsidiaries in
respect of such sale or disposition shall be immediately pledged to the
Collateral Agent and the Lenders pursuant to the Security Agreement, and
(I) Dispositions not otherwise subject to the provisions set forth in clauses
(A) through (H) above (including, without limitation, MLP Equity Interests, but
excluding MLP Released Assets, MLP Specified Sale Equity Interests, MLP Subject
Assets, MLP Existing ROFO Assets and MLP New ROFO Assets) for cash in an
aggregate amount not less than the fair market value of such property or assets,
provided that in the case of Dispositions pursuant to this clause (I), (1) the
Net Cash Proceeds of such Dispositions (excluding the Disposition of the MLP
Released Assets, MLP Subject Assets, MLP Existing ROFO Assets, MLP New ROFO
Assets and MLP Specified Sale Equity Interests, which shall be covered by
clauses (G) and (H) above) do not exceed $100,000,000 in the aggregate for all
such Dispositions since the Original Effective Date, (2) such Net Cash Proceeds
are paid to the Lenders to the extent required by the terms of Section
2.05(c)(i), (3) in the case of any Disposition involving consideration in excess
of $5,000,000 (excluding Dispositions of MLP Equity Interests, which are covered
in clause (4) below), at least five Business Days prior to the date of
completion of such Disposition, the Borrower shall have delivered to the Lenders
an officer's certificate of an Authorized Officer, which certificate shall
contain (I) a description of the proposed transaction, the date such transaction
is scheduled to be consummated, the estimated sale price or other consideration
for such transaction, and (II) a certification that no Default or Event of
Default has occurred and is continuing, or would result from the consummation of
such transaction, and no Material Adverse Effect could reasonably be expected to
result from such Disposition, or (4) in the case of any Dispositions of MLP
Equity Interests (other than the MLP Specified Sale Equity Interests, which
shall be covered by clause (H) above), at least ten Business Days prior to the
date of completion of such Disposition, the Borrower shall have delivered to the
Lenders an officer's certificate of an Authorized Officer, which certificate
shall contain (I) a description of the proposed transaction, the date such
transaction is scheduled to be consummated, the estimated sale price or other
consideration for such transaction, (II) a certification that no Default or
Event of Default has occurred and is continuing, or would result from the
consummation of such transaction, and no Material Adverse Effect could
reasonably be expected to result from such Disposition, and (III) a
certification that, after giving effect to such Disposition, the Borrower will
be in compliance with the financial covenant set forth in Section 6.03(a) on a
pro forma basis using the most recently available financial covenant
calculations under Section 6.03(a), including reasonably detailed calculations
supporting such certification,
In no event shall clause (I) of Section 6.02(c)(ii) be construed to permit the
sale or other disposition of the processing or other units of the crude oil
refinery of the Borrower and its Subsidiaries located in El Dorado, Arkansas,
including, without limitation, the assets required to operate such refinery and
to refine the same types of products being refined prior to November 7, 2012
(collectively, the "El Dorado Refinery"); provided, that this sentence shall not
restrict the sale of (x) the MLP Released Assets, the MLP Subject Assets, the
MLP New ROFO Assets or the MLP Existing ROFO Assets, or (y) pipelines or storage
terminals comprising a part of the El Dorado Refinery, subject to the other
limitations of this Section 6.02(c)(ii); and
(iii)    the Borrower or any Subsidiary may enter into a merger the sole purpose
of which is to reincorporate or reorganize such Loan Party in the State of
Delaware, so long as (A) no other provision of this Agreement would be violated
thereby, (B) such Loan Party gives the Lenders at least 30 days' prior written
notice of such merger or consolidation, (C) no Default or Event of Default shall
have occurred and be continuing either before or after giving effect to such
transaction, (D) the Lenders' rights in any Collateral, including, without
limitation, the existence, perfection and priority of any Lien thereon, are not
adversely affected by such merger, (E) if such merger involves the Borrower, the
Borrower shall be the surviving entity, (F) if such merger involves the
Borrower, the Required Lenders shall have consented to such merger, and (G) the
surviving Subsidiary, if any, is

 
43

 




--------------------------------------------------------------------------------




joined as a Loan Party hereunder pursuant to a Joinder Agreement and a Security
Agreement and the Capital Stock of which Subsidiary is the subject of a Security
Agreement, in each case, which is in full force and effect on the date of and
immediately after giving effect to such merger.
(d)    Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any change in the nature of its business as described in Section 5.01(l).
(e)    Loans, Advances, Investments, Etc. Make or commit or agree to make any
loan, advance, guarantee of obligations, other extension of credit or capital
contributions to, or hold or invest in or commit or agree to hold or invest in,
or purchase or otherwise acquire or commit or agree to purchase or otherwise
acquire any shares of the Capital Stock, bonds, notes, debentures or other
securities of, or make or commit or agree to make any other investment in, any
other Person, or purchase or own any futures contract or otherwise become liable
for the purchase or sale of currency or other commodities at a future date in
the nature of a futures contract, or permit any of its Subsidiaries to do any of
the foregoing, except for: (i) investments existing on the Original Effective
Date, as set forth on Schedule 6.02(e) hereto, but not any increase in the
amount thereof as set forth in such Schedule or any other modification of the
terms thereof, (ii) loans and advances to any Loan Party, made in the ordinary
course of business, (iii) investments in any Loan Party; (iv) trade credit
extended on usual and customary terms in the ordinary course of business, (v)
(A) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business, and (B) loans and
advances to employees made in the ordinary course of business in compliance with
applicable laws and consistent with past practices of the Borrower or its
Subsidiaries, as the case may be, provided that the aggregate amount of such
loans and advances do not exceed $500,000 at any one time outstanding, (vi)
stock, obligations or other securities received in settlement of amounts due to
any Loan Party or any of its Subsidiaries effected in the ordinary course of
business or owing to any Loan Party or any of its Subsidiaries as a result of
Insolvency Proceedings involving an account debtor or upon the foreclosure or
enforcement of any Lien in favor of any Loan Party or any of its Subsidiaries,
(vii) investments resulting from Hedging Agreements entered into in the ordinary
course of business, other than for speculative purposes, (viii) Permitted
Investments, (ix) investments consisting of MLP Equity Interests issued by the
MLP to the Borrower made (I) on November 7, 2012 or (II) in connection with a
Disposition permitted under Section 6.02(c)(ii)(G), and dividends and
distributions with respect thereto, provided that the Collateral Agent shall at
all times have a perfected, first priority security interest in and Lien on any
MLP Equity Interests, and (x) investments consisting of promissory notes issued
by the MLP or its subsidiaries to the Borrower in connection with a Disposition
permitted under Section 6.02(c)(ii)(G), provided that the Collateral Agent shall
at all times have a perfected, first priority security interest in and Lien on
any such promissory notes.
(f)    Growth Capital Expenditures. Make or commit or agree to make, or permit
any of its Subsidiaries to make or commit or agree to make, any Growth Capital
Expenditure (by purchase or Capitalized Lease) that would cause the aggregate
amount of all Growth Capital Expenditures made by the Loan Parties and their
Subsidiaries to exceed $15,000,000 in any Fiscal Year (the "Growth Capital
Expenditure Limitation"); provided, that, from and after the Original Effective
Date, if at the end of any Fiscal Year, the Growth Capital Expenditure
Limitation for such Fiscal Year exceeds the aggregate amount of Growth Capital
Expenditures made or incurred by the Borrower and its Subsidiaries during such
Fiscal Year (the amount of such excess being referred to herein as the "Excess
Amount"), then the Excess Amount may be carried forward to the next succeeding
Fiscal Year, it being understood that any unused Excess Amounts may be carried
forward (to the extent not used) to succeeding Fiscal Years without limitation.
(g)    Restricted Payments.  (i)  Declare or pay any dividend or other
distribution, direct or indirect, on account of any Capital Stock of any Loan
Party or any of its Subsidiaries, now or hereafter outstanding, (ii) make any
repurchase, redemption, retirement, defeasance, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Capital
Stock of any Loan Party or any direct or indirect parent of any Loan Party, now
or hereafter outstanding, (iii) make any payment to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights for the purchase
or acquisition of shares of any class of Capital Stock of any Loan Party, now or
hereafter outstanding, (iv) return any Capital Stock to any shareholders or
other equity holders of any Loan Party or any of its Subsidiaries, or make any
other distribution of property, assets, shares of Capital Stock, warrants,
rights, options, obligations or securities thereto as such or (v) pay any
management fees or

 
44

 




--------------------------------------------------------------------------------




any other fees or expenses (including the reimbursement thereof by any Loan
Party or any of its Subsidiaries) pursuant to any management, consulting or
other similar agreement to any of the shareholders or other equityholders of any
Loan Party or any of its Subsidiaries or other Affiliates, or to any other
Subsidiaries or Affiliates of any Loan Party; provided, however, that:
(A)    any Subsidiary of the Borrower may pay dividends to the Borrower or to
another Subsidiary that is a Loan Party;
(B)    subject in each case to the last paragraph of this Section 6.02(g), the
Borrower may pay dividends out of ordinary net earnings of the Borrower and its
Subsidiaries from time to time in the ordinary course of business, provided that
(x) until 50% of the principal of the Term Loan outstanding on the Effective
Date (after giving effect to the Transactions) has been repaid or prepaid, (i)
during the Fiscal Year ending December 31, 2014, the Borrower may pay dividends
in an amount not to exceed 50% of ordinary net earnings of the Borrower and its
Subsidiaries for the Fiscal Year ended December 31, 2013 (as shown on the annual
financial statements provided to the Lenders pursuant to Section 6.01(a)(ii) for
the Fiscal Year ended December 31, 2013), and (ii) on and after April 1, 2014,
in an aggregate amount not to exceed 50% of ordinary net earnings of the
Borrower and its Subsidiaries for the immediately preceding fiscal quarter of
the Borrower and its Subsidiaries (as shown on the most recently delivered
quarterly financial statements provided to Lenders pursuant to Section
6.01(a)(i)), provided that if, upon delivery of the audited financial statements
required to be delivered under Section 6.01(a)(ii), the results set forth in
such financial statements demonstrate that the aggregate amount of dividends
paid by the Borrower under this clause (B)(x)(ii) in respect of any Fiscal Year
exceeded 50% of the ordinary net earnings of the Borrower and its Subsidiaries
for such Fiscal Year, then the Borrower shall cause the Parent to make a cash
equity contribution to the Borrower in an amount equal to the amount of such
excess (the "Reinvestment Requirement") within 10 Business Days of the delivery
of such audited financial statements or (y) after more than 50% of the original
principal of the Term Loan outstanding on the Effective Date (after giving
effect to the Transactions) has been repaid or prepaid, in any Fiscal Year the
Borrower may pay dividends out of retained earnings of the Borrower and its
Subsidiaries (as shown on the most recently delivered quarterly or annual
financial statements as may be provided to Lenders pursuant to Section
6.01(a)(i) or (ii)) from time to time, in the ordinary course of its business;
(C)    the Borrower may pay management fees to the Parent or any of its
Affiliates in an aggregate amount not to exceed $2,500,000 in any calendar year,
so long as both immediately before and after giving effect to such payment, no
Default or Event of Default shall exist;
(D)    the Borrower may make payments to purchase or redeem its Capital Stock
held by current or former officers, directors or employees (or their
transferees, estates or beneficiaries under their estates) of Borrower and any
of its Subsidiaries, upon their death, disability, retirement, severance or
termination of employment or service; provided, that (I) the aggregate amount of
such payments made pursuant to this subclause (D) during any Fiscal Year shall
not exceed $1,000,000, and (II) both immediately before and after giving effect
to such payment, no Default or Event of Default shall exist;
(E)    the Borrower may pay dividends or make distributions to the Parent for
the sole purpose of permitting the Parent to pay federal and state income taxes
and franchise taxes solely arising from any Parent Consolidated Tax Return (such
payments, "Tax Distributions"); provided that the aggregate amount of such Tax
Distributions shall under no circumstances exceed the amount that the Loan
Parties would have been obligated to pay if the Borrower were the common parent
of a consolidated tax group comprised of the Borrower and each of its
Subsidiaries and filed a separate consolidated tax return, taking into account
any carryovers and carrybacks of tax attributes (including net operating losses)
of such Loan Parties; provided further that no distribution shall be made more
than ten (10) Business Days prior to the due date of the amounts to the
applicable taxing authorities;
(F)    to the extent such payments are otherwise prohibited under clause (v) of
this Section 6.02(g), the Borrower may make payments in accordance with the
transactions provided for in the MLP Primary Commercial Agreements.

 
45

 




--------------------------------------------------------------------------------




Notwithstanding anything herein to the contrary, in the case of any payments
pursuant clauses to clause (B) above, (1) the Lenders shall have received at
least ten Business Days' prior written notice, which shall include a
certification as to the succeeding clause (2), and (2) both immediately before
and after giving effect to such payment, no Default or Event of Default shall
exist.
(h)    Federal Reserve Regulations. Permit any Loan or the proceeds of any Loan
under this Agreement to be used for any purpose that would cause such Loan to be
a margin loan under the provisions of Regulation T, U or X of the Board.
(i)    Transactions with Affiliates. Enter into, renew, extend or be a party to,
or permit any of its Subsidiaries to enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm's length
transaction with a Person that is not an Affiliate thereof, (ii) transactions
with another Loan Party, (iii) transactions permitted by Section 6.02(e) and
Section 6.02(g) (excluding subsection (F) of Section 6.02(g)), (iv) the sale of
inventory and Accounts Receivables to a Special Purpose Subsidiary of the
Borrower formed and used in a Permitted Securitization Transaction for the
purpose of financing working capital of the Loan Parties, or (v) the
transactions provided for in the MLP Primary Commercial Agreements or in
connection with the MLP Released Assets or the MLP Existing ROFO Assets, so long
as such transactions are necessary or desirable for the prudent operation of its
business, for fair consideration and on terms no less favorable than what would
be available to the Borrower or its Subsidiaries from an unaffiliated third
party on an arms-length basis.
(j)    Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries. Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Capital Stock of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (i) through (iv) of this
Section 6.02(j) shall prohibit or restrict compliance with: (A) this Agreement
and the other Loan Documents; (B) any agreements in effect on the Original
Effective Date and described on Schedule 7.02(k); (C) any Requirement of Law;
(D) in the case of clause (iv) any agreement setting forth customary
restrictions on the subletting, assignment or transfer of any property or asset
that is a lease, license (including any intellectual property license),
conveyance or contract of similar property or assets; or (E) in the case of
clause (iv) any agreement, instrument or other document evidencing a Permitted
Lien from restricting on customary terms the transfer of any property or assets
subject thereto (it being understood that the MLP and its subsidiaries are not
Subsidiaries for the purposes of this subclause (j)).
(k)    Limitation on Issuance of Capital Stock. Issue or sell or enter into any
agreement or arrangement for the issuance and sale by the Borrower of any
Disqualified Stock or any other shares of its Capital Stock, any securities
convertible into or exchangeable for its Capital Stock or any warrants, except
to the extent such issuance or sale would not result in a Change of Control, or
permit any of its Subsidiaries to issue or sell or enter into any agreement or
arrangement for the issuance and sale of, any shares of its Capital Stock, any
securities convertible into or exchangeable for its Capital Stock or any
warrants. Notwithstanding the foregoing, any Capital Stock of the Borrower
issued to the Parent or any Affiliate thereof shall be pledged to the Collateral
Agent and the Lenders pursuant to the Pledge Agreement.
(l)    Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements; Etc.
(i)    Amend, modify or otherwise change (or permit the amendment, modification
or other change in any manner of) any of the provisions of any of its or its
Subsidiaries' Subordinated

 
46

 




--------------------------------------------------------------------------------




Indebtedness (other than the Subordinated Borrower Indebtedness) or of any
instrument or agreement (including, without limitation, any purchase agreement,
indenture, loan agreement or security agreement) relating to any such
Indebtedness if such amendment, modification or change would shorten the final
maturity or average life to maturity of, or require any payment to be made
earlier than the date originally scheduled on, such Indebtedness, would increase
the interest rate applicable to such Indebtedness, would change any
subordination provision, if any, of such Indebtedness, or would otherwise be
adverse to the Lenders or the issuer of such Subordinated Indebtedness in any
respect,
(ii)    (A) except to the extent permitted by the terms of the Subordination
Agreement, amend, modify or otherwise change (or permit the amendment,
modification or other change in any manner of) any of the provisions of the
Subordinated Borrower Note (as in effect on the Original Effective Date); or (B)
make any payment, prepayment, redemption, defeasance, sinking fund payment or
repurchase of any Subordinated Indebtedness, including any payments or
prepayments of principal (including through any redemption, purchase,
defeasance, acquisition, or retirement thereof), premium, fees or interest in
respect thereof in violation of the subordination provisions thereof or any
subordination agreement with respect thereto; provided that the Borrower may
make such payments or prepayments of principal in respect of the Subordinated
Borrower Indebtedness to the extent expressly permitted by the Subordination
Agreement to which the Borrower is a party.
(iii)    make any voluntary or optional payment, prepayment, redemption,
defeasance, sinking fund payment or other acquisition for value of any of its or
its Subsidiaries' Subordinated Indebtedness (including, without limitation, by
way of depositing money or securities with the trustee therefor before the date
required for the purpose of paying any portion of such Indebtedness when due),
or refund, refinance, replace or exchange any other Subordinated Indebtedness
for any such Subordinated Indebtedness (except to the extent such Indebtedness
is otherwise expressly permitted by the definition of "Permitted Indebtedness"),
or make any payment, prepayment, redemption, defeasance, sinking fund payment or
repurchase of any outstanding Indebtedness as a result of any asset sale, change
of control, issuance and sale of debt or equity securities or similar event, or
give any notice with respect to any of the foregoing,
(iv)    amend, modify or otherwise change its name, jurisdiction of
organization, organizational identification number or FEIN, except that a Loan
Party may (A) change its name, jurisdiction of organization, organizational
identification number or FEIN in connection with a transaction permitted by
Section 6.02(c) and (B) change its name upon at least 30 days' prior written
notice by the Borrower to the Lenders of such change and so long as, at the time
of such written notification, such Person provides any financing statements or
fixture filings necessary to perfect and continue perfected the Liens of the
Collateral Agent,
(v)    amend, modify or otherwise change its Governing Documents, including,
without limitation, by the filing or modification of any certificate of
designation, or any agreement or arrangement entered into by it, with respect to
any of its Capital Stock (including any shareholders' agreement), or enter into
any new agreement with respect to any of its Capital Stock, except any such
amendments, modifications or changes or any such new agreements or arrangements
pursuant to this clause (iv) that either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect,
(vi)    [intentionally omitted],
(vii)    (A) amend, modify or otherwise change any MLP Document, or enter into
any new agreement with respect to the MLP, except in the ordinary course of
business and on terms no less favorable to the Borrower and its Subsidiaries
than would be obtainable in a comparable arm's length transaction with a Person
that is not an Affiliate thereof, and any other amendments, modifications or
changes or any such new agreements that either individually or in the aggregate
could not reasonably be expected to be adverse in any material respect to the
Lenders or (B) amend, modify or otherwise change the MLP Partnership Agreement,
except any such amendments, modifications or changes that either individually or
in the aggregate could not reasonably be expected to have a Material Adverse
Effect, or

 
47

 




--------------------------------------------------------------------------------




(vii)    amend, modify or otherwise change the Platinum Consignment Agreement to
increase the Indebtedness thereunder to more than $17,500,000 or in any manner
which is adverse to the Lenders in any material respect.
(m)    Investment Company Act of 1940. Engage in any business, enter into any
transaction, use any securities or take any other action or permit any of its
Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an "investment
company" or a company "controlled" by an "investment company" not entitled to an
exemption within the meaning of such Act.
(n)    ERISA. (i) Engage, or permit any ERISA Affiliate to engage, in any
transaction described in Section 4069 of ERISA; (ii) engage, or permit any ERISA
Affiliate to engage, in any prohibited transaction described in Section 406 of
ERISA or 4975 of the Internal Revenue Code for which a statutory or class
exemption is not available or a private exemption has not previously been
obtained from the U.S. Department of Labor; (iii) adopt or permit any ERISA
Affiliate to adopt any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as required by Section 601 of ERISA or applicable law;
(iv) fail to make any contribution or payment to any Multiemployer Plan which it
or any ERISA Affiliate may be required to make under any agreement relating to
such Multiemployer Plan, or any law pertaining thereto; or (v) fail, or permit
any ERISA Affiliate to fail, to pay any required installment or any other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such installment or other payment.
Section 6.03    Financial Covenant.
(a)    So long as any principal of or interest on any Loan or any other
Obligation (whether or not due) shall remain unpaid, on the date the Borrower
and the Lenders receive an Appraisal with respect to the Specified Fixed Asset
Collateral, the Borrower will not permit (i) (A) the aggregate principal amount
of the Term Loan outstanding at any time less (B) the Unrestricted Cash of the
Borrower and its Subsidiaries to exceed (ii) 75% of the Appraised Value of the
Specified Fixed Asset Collateral (the "Loan to Value Requirement").
(b)    If the Borrower fails to comply with the Loan to Value Requirement, until
the 60th day immediately following the date the Borrower and the Lenders receive
an Appraisal with respect to the Specified Fixed Asset Collateral, the Borrower
shall have the right to issue Permitted Borrower Cure Security for cash or
otherwise receive cash contributions to the capital of the Borrower (the
"Borrower Equity Cure Right").
(c)    So long as any principal of or interest on any Loan or any other
Obligation (whether or not due) shall remain unpaid, the Borrower will (i) not
declare or pay any dividend or other distribution, direct or indirect, on
account of any Permitted Borrower Cure Security, now or hereafter outstanding,
(ii) not make any repurchase, redemption, retirement, defeasance, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any Permitted Borrower Cure Security, and (iii) not make any payment,
prepayment, redemption, defeasance, sinking fund payment or repurchase of any
Permitted Borrower Cure Security constituting Subordinated Indebtedness,
including any payments or prepayments of principal (including through any
redemption, purchase, defeasance, acquisition, or retirement thereof), premium,
fees or interest in respect thereof in violation of the subordination provisions
thereof or any subordination agreement with respect thereto, except in each case
to the extent (A) the Lenders shall have received a new Appraisal since the
Appraisal giving rise to the issuance of such Permitted Borrower Cure Security,
(B) immediately after the payment otherwise restricted by this subsection (c),
the Borrower would be in compliance with Section 6.03(a), (C) the Lenders
receive at least ten Business Days prior written notice of such payment, which
shall include a certification as to clauses (B) and (D), and (D) both
immediately before and after giving effect to such payment, no Default or Event
of Default shall exist.

 
48

 




--------------------------------------------------------------------------------




ARTICLE VII
EVENTS OF DEFAULT
Section 7.01    Events of Default. If any of the following Events of Default
shall occur and be continuing:
(a)    the Borrower shall fail to pay (i) any principal of any Loan or any fee,
indemnity or other amount payable under this Agreement or any other Loan
Document when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) or (ii) any interest on any Loan or any fee,
indemnity or other amount payable under this Agreement or any other Loan
Document when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) and in the case of this clause (ii) such
failure continues for 3 Business Days;
(b)    any representation or warranty made or deemed made by or on behalf of any
Credit Party or by any officer of the foregoing under or in connection with any
Loan Document or under or in connection with any report, certificate, or other
document delivered to the Collateral Agent or any Lender pursuant to any Loan
Document;
(c)    (i) any Loan Party shall fail to perform or comply with any covenant or
agreement contained in Section 6.01(a)(vi), Section 6.01(d)(i), Section 6.01(o),
Section 6.02 or Section 6.03, (ii) any Loan Party shall fail to perform or
comply with any covenant or agreement contained in any Security Agreement to
which it is a party, any Pledge Agreement to which it is a party or any Mortgage
to which it is a party, in each case subject to applicable grace or cure
periods, if any, or (iii) the Parent shall fail to perform or comply with any
covenant or agreement contained in any Loan Document to which it is a party, in
each case subject to applicable grace or cure periods, if any;
(d)    any Credit Party shall fail to perform or comply with any other term,
covenant or agreement contained in any Loan Document to be performed or observed
by it and, except as set forth in subsections (a), (b) and (c) of this Section
7.01, such failure, if capable of being remedied, shall remain unremedied for 30
days after the earlier of the date a senior officer of any Credit Party becomes
aware of such failure and the date written notice of such default shall have
been given by any Lender to such Credit Party;
(e)    the Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness (including, without limitation, any
Contingent Obligation, but excluding the Term Loan) on the scheduled or original
due date with respect thereto beyond the period of grace, if any, in the
instrument or agreement under which such Indebtedness was created; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or to become subject to
a mandatory offer to purchase by the obligor thereunder or (in the case of any
such Indebtedness constituting a Contingent Obligation) to become payable;
provided that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $10,000,000; or
(f)    the Parent or any of its Subsidiaries (other than the Borrower or any of
its Subsidiaries) shall (i) default in making any payment of any principal of
any Indebtedness (including, without limitation, any Contingent Obligation, but
excluding the Parent Guaranty) on the scheduled or original due date with
respect thereto beyond the period of grace, if any, in the instrument or
agreement under which such Indebtedness was created; or (ii) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default in the

 
49

 




--------------------------------------------------------------------------------




observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause or result in
such Indebtedness to become due prior to its stated maturity or to become
subject to a mandatory offer to purchase by the obligor thereunder or (in the
case of any such Indebtedness constituting a Contingent Obligation) to become
payable; provided that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (f) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (f) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $10,000,000; or
(g)    the Parent or any of its Subsidiaries (i) shall institute any proceeding
or voluntary case seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for any such Person or for any substantial
part of its property, (ii) shall be generally not paying its debts as such debts
become due or shall admit in writing its inability to pay its debts generally,
(iii) shall make a general assignment for the benefit of creditors, or (iv)
shall take any action to authorize or effect any of the actions set forth above
in this subsection (g);
(h)    any proceeding shall be instituted against the Parent or any of its
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief of debtors, or seeking the entry of an order for relief or
the appointment of a receiver, trustee, custodian or other similar official for
any such Person or for any substantial part of its property, and either such
proceeding shall remain undismissed or unstayed for a period of 60 days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against any such Person or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property) shall occur;
(i)    any provision of any Loan Document shall at any time for any reason
(other than pursuant to the express terms thereof) cease to be valid and binding
on or enforceable against any Credit Party intended to be a party thereto, or
the validity or enforceability thereof shall be contested by any party thereto,
or a proceeding shall be commenced by any Credit Party or any Governmental
Authority having jurisdiction over any of them, seeking to establish the
invalidity or unenforceability thereof, or any Credit Party shall deny in
writing that it has any liability or obligation purported to be created under
any Loan Document;
(j)    any Security Agreement, any Pledge Agreement, any Mortgage or any other
security document, after delivery thereof pursuant hereto, shall for any reason
fail or cease to create a valid and perfected and, except to the extent
permitted by the terms hereof or thereof, first priority Lien in favor of the
Collateral Agent for the benefit of the Lenders on any Collateral purported to
be covered thereby;
(k)    (k)    one or more judgments, orders or awards (or any settlement of any
claim that, if breached, could result in a judgment, order or award) for the
payment of money exceeding $5,000,000 (or, in the case of the MLP and its
subsidiaries, $20,000,000) in the aggregate shall be rendered against the Parent
or any of its Subsidiaries or against the MLP or any of its subsidiaries and
remain unsatisfied and either (i) enforcement proceedings shall have been
commenced by any creditor upon any such judgment, order, award or settlement, or
(ii) there shall be a period of 10 consecutive days after entry thereof during
which a stay of enforcement of any such judgment, order, award or settlement, by
reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment, order, award or settlement shall not give rise
to an Event of Default under this subsection (k) if and for so long as (A) the
amount of such judgment, order, award or settlement is covered by a valid and
binding policy of insurance between the defendant and the insurer covering full
payment thereof (subject to deductibles) and (B) such insurer has been notified,
and has not disputed the claim made for payment, of the amount of such judgment,
order, award or settlement;

 
50

 




--------------------------------------------------------------------------------




(l)    any Credit Party or any of its ERISA Affiliates shall have made a
complete or partial withdrawal from a Multiemployer Plan, and, as a result of
such complete or partial withdrawal, any Credit Party or any of its ERISA
Affiliates incurs a withdrawal liability in an annual amount exceeding
$5,000,000; or a Multiemployer Plan enters reorganization status under
Section 4241 of ERISA, and, as a result thereof any Credit Party's or any of its
ERISA Affiliates' annual contribution requirements with respect to such
Multiemployer Plan increases in an annual amount exceeding $5,000,000;
(m)    any Termination Event with respect to any Employee Plan shall have
occurred, and, 30 days after notice thereof shall have been given to any Credit
Party by the Required Lenders, (i) such Termination Event (if correctable) shall
not have been corrected, and (ii) the then current value of such Employee Plan's
vested benefits exceeds the then current value of assets allocable to such
benefits in such Employee Plan by more than $5,000,000 (or, in the case of a
Termination Event involving liability under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of
the Internal Revenue Code, the liability is in excess of such amount);
(n)    the Parent or any of its Subsidiaries shall be liable for any
Environmental Liabilities and Costs the payment of which could reasonably be
expected to have a Material Adverse Effect;
(o)    a Change of Control shall have occurred; or
(p)    any "Event of Default" (or any comparable term) shall have occurred under
the Seller Note, or the Subordinated Borrower Note;
then, and in any such event, the Required Lenders may, by notice to the
Borrower, (i) declare all or any portion of the Loans then outstanding to be due
and payable, whereupon all or such portion of the aggregate principal of all
Loans, all accrued and unpaid interest thereon, all fees and all other amounts
payable under this Agreement and the other Loan Documents shall become due and
payable immediately, without presentment, demand, protest or further notice of
any kind, all of which are hereby expressly waived by each Loan Party and
(ii) exercise any and all of its other rights and remedies under applicable law,
hereunder and under the other Loan Documents; provided, however, that upon the
occurrence of any Event of Default described in subsection (g) or (h) of this
Section 7.01 with respect to any Loan Party, without any notice to any Loan
Party or any other Person or any act by the Collateral Agent or any Lender, all
Loans then outstanding, together with all accrued and unpaid interest thereon,
all fees and all other amounts due under this Agreement and the other Loan
Documents shall become due and payable automatically and immediately, without
presentment, demand, protest or notice of any kind, all of which are expressly
waived by each Loan Party.
ARTICLE III

COLLATERAL AGENT
Section 8.01    Appointment. Each Lender (and each subsequent maker of any Loan
by its making thereof) hereby irrevocably appoints and authorizes the Collateral
Agent to perform the duties of the Collateral Agent as set forth in this
Agreement including: (i) to execute or file any and all financing or similar
statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to this Agreement or any other Loan Document; (ii) to perform, exercise, and
enforce any and all other rights and remedies of the Lenders with respect to the
Loan Parties, the Obligations, or otherwise related to any of same to the extent
reasonably incidental to the exercise by the Collateral Agent of the rights and
remedies specifically authorized to be exercised by the Collateral Agent by the
terms of this Agreement or any other Loan Document; (iii) to incur and pay such
fees necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to this Agreement or any other Loan Document (it
being understood that nothing contained herein shall require the Collateral
Agent to incur or pay such fees); and (iv) subject to Section 8.03 of this
Agreement, to take such action as the Collateral Agent deems appropriate on its
behalf to administer the Loans and the Loan Documents and to exercise such other
powers delegated to the Collateral Agent by the terms hereof or the other Loan
Documents (including, without limitation, the power to give or to refuse to give
notices,

 
51

 




--------------------------------------------------------------------------------




waivers, consents, approvals and instructions and the power to make or to refuse
to make determinations and calculations) together with such powers as are
reasonably incidental thereto to carry out the purposes hereof and thereof. As
to any matters not expressly provided for by this Agreement and the other Loan
Documents (including, without limitation, enforcement or collection of the
Loans), the Collateral Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Required Lenders, and such instructions of the Required
Lenders shall be binding upon all Lenders and all makers of Loans; provided,
however, that the Collateral Agent shall not be required to take any action
which, in the reasonable opinion of the Collateral Agent, exposes the Collateral
Agent to liability or which is contrary to this Agreement or any other Loan
Document or applicable law.
Section 8.02    Nature of Duties. (a) The Collateral Agent shall have no duties
or responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents. The duties of the Collateral Agent shall be mechanical and
administrative in nature. The Collateral Agent shall not have by reason of this
Agreement or any other Loan Document a fiduciary relationship in respect of any
Lender. Nothing in this Agreement or any other Loan Document, express or
implied, is intended to or shall be construed to impose upon the Collateral
Agent any obligations in respect of this Agreement or any other Loan Document
except as expressly set forth herein or therein. Each Lender shall make its own
independent investigation of the financial condition and affairs of the Loan
Parties in connection with the making and the continuance of the Loans hereunder
and shall make its own appraisal of the creditworthiness of the Loan Parties and
the value of the Collateral, and the Collateral Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
their possession before the initial Loan hereunder or at any time or times
thereafter, provided that, upon the reasonable request of a Lender, the
Collateral Agent shall provide to such Lender any documents or reports delivered
to the Collateral Agent by the Loan Parties pursuant to the terms of this
Agreement or any other Loan Document. If the Collateral Agent seeks the consent
or approval of the Required Lenders to the taking or refraining from taking any
action hereunder, the Collateral Agent shall send notice thereof to each Lender.
The Collateral Agent shall promptly notify each Lender any time that the
Required Lenders have instructed the Collateral Agent to act or refrain from
acting pursuant hereto.
(b)    The Collateral Agent may, upon any term or condition it specifies,
delegate or exercise any of its rights, powers and remedies under, and delegate
or perform any of its duties or any other action with respect to, any Loan
Document by or through any trustee, co-agent, employee, attorney-in-fact and any
other Person (including any Lender). Any such Person shall benefit from this
Article VIII to the extent provided by the Collateral Agent.
Section 8.03    Rights, Exculpation, Etc. The Collateral Agent and its
directors, officers, agents or employees shall not be liable for any action
taken or omitted to be taken by them under or in connection with this Agreement
or the other Loan Documents, except for their own gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction. Without limiting the generality of the foregoing, the Collateral
Agent (i) may treat the payee of any Loan as the owner thereof until the
Collateral Agent receives written notice of the assignment or transfer thereof,
pursuant to Section 10.07 hereof, signed by such payee and in form satisfactory
to the Collateral Agent; (ii) may consult with legal counsel (including, without
limitation, counsel to the Collateral Agent or counsel to the Loan Parties),
independent public accountants, and other experts selected by any of them and
shall not be liable for any action taken or omitted to be taken in good faith by
any of them in accordance with the advice of such counsel or experts; (iii) make
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, certificates, warranties or representations made in
or in connection with this Agreement or the other Loan Documents; (iv) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Person, the existence or possible existence of any
Default or Event of Default, or to inspect the Collateral or other property
(including, without limitation, the books and records) of any Person; (v) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (vi) shall not be deemed to have made any representation or
warranty regarding the existence, value or collectibility of the Collateral, the
existence, priority or perfection of the Collateral Agent's Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Collateral Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral. The Collateral Agent shall
not be

 
52

 




--------------------------------------------------------------------------------




liable for any apportionment or distribution of payments made in good faith
pursuant to Section 3.03, and if any such apportionment or distribution is
subsequently determined to have been made in error the sole recourse of any
Lender to whom payment was due but not made, shall be to recover from other
Lenders any payment in excess of the amount which they are determined to be
entitled. The Collateral Agent may at any time request instructions from the
Lenders with respect to any actions or approvals which by the terms of this
Agreement or of any of the other Loan Documents the Collateral Agent are
permitted or required to take or to grant, and if such instructions are promptly
requested, the Agents shall be absolutely entitled to refrain from taking any
action or to withhold any approval under any of the Loan Documents until they
shall have received such instructions from the Required Lenders. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against the Collateral Agent as a result of the Collateral Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders.
Section 8.04    Reliance. The Collateral Agent shall be entitled to rely upon
any written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the other Loan Documents and its
duties hereunder or thereunder, upon advice of counsel selected by it.
Section 8.05    Indemnification. To the extent that the Collateral Agent is not
reimbursed and indemnified by any Loan Party, the Lenders will reimburse and
indemnify the Collateral Agent from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, advances or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by, or asserted against the Collateral Agent in any way
relating to or arising out of this Agreement or any of the other Loan Documents
or any action taken or omitted by the Collateral Agent under this Agreement or
any of the other Loan Documents, in proportion to each Lender's Pro Rata Share,
including, without limitation, advances and disbursements made pursuant to
Section 8.08; provided, however, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, advances or disbursements for which there has
been a final judicial determination that such liability resulted from the
Collateral Agent's gross negligence or willful misconduct. The obligations of
the Lenders under this Section 8.05 shall survive the payment in full of the
Loans and the termination of this Agreement.
Section 8.06    Agents Individually. With respect to its Pro Rata Share of the
Total Term Loan Commitment hereunder and the Loans made by it, the Collateral
Agent shall have and may exercise the same rights and powers hereunder and is
subject to the same obligations and liabilities as and to the extent set forth
herein for any other Lender or maker of a Loan. The terms "Lenders" or "Required
Lenders" or any similar terms shall, unless the context clearly otherwise
indicates, include the Collateral Agent in its individual capacity as a Lender
or one of the Required Lenders. The Collateral Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
banking, trust or other business with the Borrower as if it were not acting as
the Collateral Agent pursuant hereto without any duty to account to the other
Lenders.
Section 8.07    Successor Agent. (a)  The Collateral Agent may resign from the
performance of all its functions and duties hereunder and under the other Loan
Documents at any time by giving at least thirty (30) days' prior written notice
to the Borrower and each Lender. Such resignation shall take effect upon the
acceptance by a successor Collateral Agent of appointment pursuant to clauses
(b) and (c) below or as otherwise provided below.
(b)    Upon any such notice of resignation, the Required Lenders shall appoint a
successor Collateral Agent. Upon the acceptance of any appointment as Collateral
Agent hereunder by a successor Collateral Agent, such successor Collateral Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent, and the retiring
Collateral Agent shall be discharged from its duties and obligations under this
Agreement and the other Loan Documents. After the Collateral Agent's resignation
hereunder as the Collateral Agent, the provisions of this ARTICLE VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Collateral Agent under this Agreement and the other Loan Documents.

 
53

 




--------------------------------------------------------------------------------




(c)    If a successor Collateral Agent shall not have been so appointed within
said thirty (30) day period, the retiring Collateral Agent shall then appoint a
successor Collateral Agent who shall serve as the Collateral Agent until such
time, if any, as the Required Lenders appoint a successor Collateral Agent as
provided above.
Section 8.08    Collateral Matters.
(a)    The Lenders hereby irrevocably authorize the Collateral Agent, at the
direction of the Required Lenders, to release any Lien granted to or held by the
Collateral Agent upon any Collateral upon payment and satisfaction of all Loans
and all other Obligations in accordance with the terms hereof; or constituting
property being sold or disposed of in compliance with the terms of this
Agreement and the other Loan Documents; or constituting property in which the
Loan Parties owned no interest at the time the Lien was granted or at any time
thereafter; or if approved, authorized or ratified in writing by the Lenders.
Upon request by the Collateral Agent at any time, the Lenders will confirm in
writing the Collateral Agent's authority to release particular types or items of
Collateral pursuant to this Section 8.08(a).
(b)    Without in any manner limiting the Collateral Agent's authority to act
without any specific or further authorization or consent by the Lenders (as set
forth in Section 8.08(a)), each Lender agrees to confirm in writing, upon
request by the Collateral Agent, the authority to release Collateral conferred
upon the Collateral Agent under Section 8.08(a). Upon receipt by the Collateral
Agent of confirmation from the Lenders of its authority to release any
particular item or types of Collateral, and upon prior written request by any
Loan Party, the Collateral Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Collateral Agent for the benefit of the
Lenders upon such Collateral; provided, however, that (i) the Collateral Agent
shall not be required to execute any such document on terms which, in the
Collateral Agent's opinion, would expose the Collateral Agent to liability or
create any obligations or entail any consequence other than the release of such
Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Obligations or any Lien upon (or
obligations of any Loan Party in respect of) all interests in the Collateral
retained by any Loan Party.
(c)    The Collateral Agent shall have no obligation whatsoever to any Lender to
assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected or insured or has been encumbered or that the Lien granted to the
Collateral Agent pursuant to this Agreement or any other Loan Document has been
properly or sufficiently or lawfully created, perfected, protected or enforced
or is entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 8.08 or in any other Loan
Document, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Collateral
Agent's own interest in the Collateral as one of the Lenders and that the
Collateral Agent shall have no duty or liability whatsoever to any other Lender,
except as otherwise provided herein.
Section 8.09    Agency for Perfection. The Collateral Agent and each Lender
hereby appoints each other Lender as agent and bailee for the purpose of
perfecting the security interests in and liens upon the Collateral in assets
which, in accordance with Article 9 of the Uniform Commercial Code, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and the Collateral Agent and each Lender hereby
acknowledges that it holds possession of or otherwise controls any such
Collateral for the benefit of the Collateral Agent and the Lenders as secured
party. Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify the Collateral Agent thereof, and, promptly upon the
Collateral Agent's request therefor shall deliver such Collateral to the
Collateral Agent or in accordance with the Collateral Agent's instructions. In
addition, the Collateral Agent shall also have the power and authority hereunder
to appoint such other sub-agents as may be necessary or required under
applicable state law or otherwise to perform its duties and enforce its rights
with respect to the Collateral and under the Loan Documents. Each Loan Party by
its execution and delivery of this Agreement hereby consents to the foregoing.

 
54

 




--------------------------------------------------------------------------------




ARTICLE IX

GUARANTY
Section 9.01    Guaranty. Each Subsidiary Guarantor hereby jointly and severally
and unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
the Borrower now or hereafter existing under any Loan Document, whether for
principal, interest (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of the Borrower, whether or
not a claim for post-filing interest is allowed in such Insolvency Proceeding),
fees, commissions, expense reimbursements, indemnifications or otherwise (such
obligations, to the extent not paid by the Borrower, being the "Guaranteed
Obligations"), and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) incurred by the Collateral Agent and the Lenders in
enforcing any rights under the guaranty set forth in this ARTICLE IX. Without
limiting the generality of the foregoing, each Subsidiary Guarantor's liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by the Borrower to the Collateral Agent and the Lenders under
any Loan Document but for the fact that they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving the Borrower.
Section 9.02    Guaranty Absolute. Each Subsidiary Guarantor jointly and
severally guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the Loan Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Collateral Agent and the Lenders with respect
thereto. Each Subsidiary Guarantor agrees that this ARTICLE IX constitutes a
guaranty of payment when due and not of collection and waives any right to
require that any resort be made by the Collateral Agent or any Lender to any
Collateral. The obligations of each Subsidiary Guarantor under this ARTICLE IX
are independent of the Guaranteed Obligations, and a separate action or actions
may be brought and prosecuted against each Subsidiary Guarantor to enforce such
obligations, irrespective of whether any action is brought against any Loan
Party or whether any Loan Party is joined in any such action or actions. The
liability of each Subsidiary Guarantor under this ARTICLE IX shall be
irrevocable, absolute and unconditional irrespective of, and each Subsidiary
Guarantor hereby irrevocably waives any defenses it may now or hereafter have in
any way relating to, any or all of the following:
(a)    any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or otherwise;
(c)    any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;
(d)    the existence of any claim, set-off, defense or other right that any
Subsidiary Guarantor may have at any time against any Person, including, without
limitation, the Collateral Agent or any Lender;
(e)    any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Loan Party; or
(f)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Collateral Agent or the Lenders that might otherwise constitute a defense
available to, or a discharge of, any Loan Party or any other guarantor or
surety.

 
55

 




--------------------------------------------------------------------------------




This ARTICLE IX shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Collateral Agent, the Lenders or any other
Person upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise, all as though such payment had not been made.
Section 9.03    Waiver. Each Subsidiary Guarantor hereby waives (i) promptness
and diligence, (ii) notice of acceptance and any other notice with respect to
any of the Guaranteed Obligations and this ARTICLE IX and any requirement that
the Collateral Agent or the Lenders exhaust any right or take any action against
any Loan Party, any other Person or any Collateral, (iii) any right to compel or
direct the Collateral Agent or any Lender to seek payment or recovery of any
amounts owed under this ARTICLE XI from any one particular fund or source or to
exhaust any right or take any action against any other Loan Party, any other
Person or any Collateral, (iv) any requirement that the Collateral Agent or any
Lender protect, secure, perfect or insure any security interest or Lien on any
property subject thereto or exhaust any right to take any action against any
Loan Party, any other Person or any Collateral, and (v) any other defense
available to any Subsidiary Guarantor. Each Subsidiary Guarantor agrees that the
Collateral Agent and the Lenders shall have no obligation to marshal any assets
in favor of any Subsidiary Guarantor or against, or in payment of, any or all of
the Obligations. Each Subsidiary Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated herein
and that the waiver set forth in this Section 9.03 is knowingly made in
contemplation of such benefits. Each Subsidiary Guarantor hereby waives any
right to revoke this ARTICLE IX, and acknowledges that this ARTICLE IX is
continuing in nature and applies to all Guaranteed Obligations, whether existing
now or in the future.
Section 9.04    Continuing Guaranty; Assignments. This ARTICLE IX is a
continuing guaranty and shall (a) remain in full force and effect until the
later of the cash payment in full of the Guaranteed Obligations (other than
indemnification obligations as to which no claim has been made) and all other
amounts payable under this ARTICLE IX and the Final Maturity Date, (b) be
binding upon each Subsidiary Guarantor, its successors and assigns and (c) inure
to the benefit of and be enforceable by the Collateral Agent and the Lenders and
their successors, pledgees, transferees and assigns. Without limiting the
generality of the foregoing clause (c), any Lender may pledge, assign or
otherwise transfer all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or any portion of its Commitments
and its Loans owing to it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted such
Lender herein or otherwise, in each case as provided in Section 10.07.
Section 9.05    Subrogation. No Subsidiary Guarantor will exercise any rights
that it may now or hereafter acquire against any Loan Party or any other
guarantor that arise from the existence, payment, performance or enforcement of
such Subsidiary Guarantor's obligations under this ARTICLE IX, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Collateral Agent and the Lenders against any Loan Party or any
other guarantor or any Collateral, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from any Loan Party or any other
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security solely on account of such claim, remedy or
right, unless and until all of the Guaranteed Obligations and all other amounts
payable under this ARTICLE IX shall have been paid in full in cash and the Final
Maturity Date shall have occurred. If any amount shall be paid to any Subsidiary
Guarantor in violation of the immediately preceding sentence at any time prior
to the later of the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this ARTICLE IX and the Final Maturity Date,
such amount shall be held in trust for the benefit of the Collateral Agent and
the Lenders and shall forthwith be paid to the Collateral Agent and the Lenders
to be credited and applied to the Guaranteed Obligations and all other amounts
payable under this ARTICLE IX, whether matured or unmatured, in accordance with
the terms of this Agreement, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this ARTICLE IX thereafter arising.
If (i) any Subsidiary Guarantor shall make payment to the Collateral Agent and
the Lenders of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this ARTICLE IX shall
be paid in full in cash and (iii) the Final Maturity Date shall have occurred,
the Collateral Agent and the Lenders will, at such Subsidiary Guarantor's
request and expense, execute and deliver to such Subsidiary Guarantor
appropriate documents, without

 
56

 




--------------------------------------------------------------------------------




recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Subsidiary Guarantor of an interest in the
Guaranteed Obligations resulting from such payment by such Subsidiary Guarantor.
ARTICLE X
MISCELLANEOUS
Section 10.01    Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered, if
to any Loan Party, at the following address:
Lion Oil Company
7102 Commerce Way
Brentwood, Tennessee 37027
Attention: Chief Financial Officer
Telephone: 615-771-6071
Telecopier: 615-771-8089
with a copy to:
Bass, Berry & Sims PLC
150 Third Avenue South, Suite 2800
Nashville, Tennessee 37201
Attention: Todd J. Rolapp
Telephone: 615-742-6288
Telecopier: 615-742-2788
if to a Lender, to it at its address (or facsimile number) set forth on Schedule
1.01(A) or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto;
if to the Collateral Agent, to it at the following addresses:
1177 Avenue of the Americas
New York, NY 10036
Attn: Yael Weinstock
Telephone: 646-591-0700
Telecopier: 212-782-2054


in each case, with a copy to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Lawrence S. Goldberg
Telephone: 212-756-2000
Telecopier: 212-593-5955
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 10.01. All such notices and other communications shall be
effective, (i) if mailed, when received or three days after deposited in the
mails, whichever occurs first, (ii) if telecopied, when transmitted and
confirmation received, or (iii) if delivered, upon delivery, except that notices
to the Collateral Agent or any Lender pursuant to ARTICLE II shall not be
effective until received by the Collateral Agent or such Lender.
Section 10.02    Amendments, Etc. No amendment or waiver of any provision of
this Agreement, and no consent to any departure by any Loan Party therefrom,
shall in any event be effective unless the same shall be

 
57

 




--------------------------------------------------------------------------------




in writing and signed by the Required Lenders or by the Collateral Agent with
the consent of the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given, provided, however, that no amendment, waiver or consent shall
(i) increase the Commitment of any Lender, reduce the principal of, or interest
on, the Loans payable to any Lender, reduce the amount of any fee payable for
the account of any Lender, or postpone or extend any date fixed for any payment
of principal of, or interest or fees on, the Loans payable to any Lender, in
each case without the written consent of any Lender affected thereby,
(ii) increase the Total Term Loan Commitment without the written consent of each
Lender, (iii) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans that is required for the Lenders or any of
them to take any action hereunder, (iv) amend the definition of "Required
Lenders" or "Pro Rata Share", (v) release all or a substantial portion of the
Collateral (except as otherwise provided in this Agreement and the other Loan
Documents), subordinate any Lien granted in favor of the Collateral Agent for
the benefit of the Lenders, or release the Borrower or any Guarantor, or
(vi) amend, modify or waive Section 3.03 or this Section 10.02 of this
Agreement, in each case, without the written consent of each Lender.
Notwithstanding the foregoing, no amendment, waiver or consent shall, unless in
writing and signed by the Collateral Agent, affect the rights or duties of the
Collateral Agent (but not in its capacity as a Lender) under this Agreement or
the other Loan Documents.
Section 10.03    No Waiver; Remedies, Etc. No failure on the part of the
Collateral Agent or any Lender to exercise, and no delay in exercising, any
right hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right under any Loan
Document preclude any other or further exercise thereof or the exercise of any
other right. The rights and remedies of the Collateral Agent and the Lenders
provided herein and in the other Loan Documents are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law. The
rights of the Collateral Agent and the Lenders under any Loan Document against
any party thereto are not conditional or contingent on any attempt by the
Collateral Agent and the Lenders to exercise any of their rights under any other
Loan Document against such party or against any other Person.
Section 10.04    Expenses; Taxes; Attorneys' Fees. The Borrower will pay on
demand, all costs and expenses incurred by or on behalf of the Collateral Agent
and each Lender, regardless of whether the transactions contemplated hereby are
consummated, including, without limitation, reasonable fees, costs, client
charges and expenses of counsel for the Collateral Agent and each Lender,
accounting, due diligence, periodic field audits, physical counts, valuations,
investigations, searches and filings, monitoring of assets, appraisals of
Collateral, title searches and reviewing environmental assessments,
miscellaneous disbursements, examination, travel, lodging and meals, arising
from or relating to: (a) the negotiation, preparation, execution, delivery,
performance and administration of this Agreement and the other Loan Documents
(including, without limitation, the preparation of any additional Loan Documents
pursuant to Section 6.01(b) or the review of any of the agreements, instruments
and documents referred to in Section 6.01(f)), (b) any requested amendments,
waivers or consents to this Agreement or the other Loan Documents whether or not
such documents become effective or are given, (c) the preservation and
protection of any of the Lenders' rights under this Agreement or the other Loan
Documents, (d) the defense of any claim or action asserted or brought against
the Collateral Agent or any Lender by any Person that arises from or relates to
this Agreement, any other Loan Document, the Collateral Agent's or the Lenders'
claims against any Loan Party, or any and all matters in connection therewith,
(e) the commencement or defense of, or intervention in, any court proceeding
arising from or related to this Agreement or any other Loan Document, (f) the
filing of any petition, complaint, answer, motion or other pleading by the
Collateral Agent or any Lender, or the taking of any action in respect of the
Collateral or other security, in connection with this Agreement or any other
Loan Document, (g) the protection, collection, lease, sale, taking possession of
or liquidation of, any Collateral or other security in connection with this
Agreement or any other Loan Document, (h) any attempt to enforce any Lien or
security interest in any Collateral or other security in connection with this
Agreement or any other Loan Document, (i) any attempt to collect from any Loan
Party, (j) all liabilities and costs arising from or in connection with the
past, present or future operations of any Loan Party involving any damage to
real or personal property or natural resources or harm or injury alleged to have
resulted from any Release of Hazardous Materials on, upon or into such property,
(k) any Environmental Liabilities and Costs incurred in connection with the
investigation, removal, cleanup and/or remediation of any Hazardous Materials
present or arising out of the operations of any facility of any Loan Party, (l)
any Environmental Liabilities and Costs incurred in connection with any
Environmental Lien, or (m) the receipt by the Collateral Agent or any Lender of
any advice from professionals with respect to any of the foregoing; provided,

 
58

 




--------------------------------------------------------------------------------




however, that the Borrower will not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for the Lenders (except (i) to
the extent that one or more local, foreign or special counsel, in addition to
its regular counsel, is reasonably required and (ii) that the fees and expenses
of additional counsel of Lenders shall be permitted in the event that counsel to
the Lenders advises that there are actual or potential conflicts of interest,
including situations in which there are one or more legal defenses available to
a Lender that are different from or additional to those available to other
Lenders). Without limitation of the foregoing or any other provision of any Loan
Document: (x) the Borrower agrees to pay all stamp, document, transfer,
recording or filing taxes or fees and similar impositions now or hereafter
determined by the Collateral Agent or any Lender to be payable in connection
with this Agreement or any other Loan Document, and the Borrower agrees to save
the Collateral Agent and each Lender harmless from and against any and all
present or future claims, liabilities or losses with respect to or resulting
from any omission to pay or delay in paying any such taxes, fees or impositions,
(y) the Borrower agrees to pay all broker fees that may become due in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, and (z) if the Borrower fails to perform any covenant or agreement
contained herein or in any other Loan Document, the Collateral Agent or any
Lender may itself perform or cause performance of such covenant or agreement,
and the expenses of the Collateral Agent or such Lender incurred in connection
therewith shall be reimbursed on demand by the Borrower.
Section 10.05    Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent or any Lender may, and
is hereby authorized to, at any time and from time to time, without notice to
any Loan Party (any such notice being expressly waived by the Loan Parties) and
to the fullest extent permitted by law, set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other Indebtedness at any time owing by the Collateral Agent or such Lender to
or for the credit or the account of any Loan Party against any and all
obligations of the Loan Parties either now or hereafter existing under any Loan
Document, irrespective of whether or not the Collateral Agent or such Lender
shall have made any demand hereunder or thereunder and although such obligations
may be contingent or unmatured. The Collateral Agent and each Lender agrees to
notify such Loan Party promptly after any such set-off and application made by
the Collateral Agent or such Lender provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of the Collateral Agent and the Lenders under this Section 10.05 are in addition
to the other rights and remedies (including other rights of set-off) which the
Collateral Agent and the Lenders may have under this Agreement or any other Loan
Documents of law or otherwise.
Section 10.06    Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 10.07    Assignments and Participations.
(a)    This Agreement and the other Loan Documents shall be binding upon and
inure to the benefit of each Loan Party and the Collateral Agent and each Lender
and their respective successors and assigns; provided, however, that none of the
Loan Parties may assign or transfer any of its rights hereunder or under the
other Loan Documents without the prior written consent of each Lender and any
such assignment without the Lenders' prior written consent shall be null and
void.
(b)    Each Lender may assign to one or more other lenders or other entities all
or a portion of its rights and obligations under this Agreement with respect to
all or a portion of its Term Loan Commitment and any Term Loan made by and, so
long as no Default or Event of Default exists, with the consent of the Borrower
(such consent not to be unreasonably withheld or delayed and not to be required
for any assignment by a Lender to (x) a Lender, an Affiliate of a Lender or a
Related Fund of a Lender or (y) a group of new Lenders, each of whom is an
Affiliate or Related Fund of each other); provided, however, that (i) such
assignment is in an amount which is at least $5,000,000 or a multiple of
$1,000,000 in excess thereof (or the remainder of such Lender's Commitment or
Loan) (except such minimum amount shall not apply to an assignment by a Lender
to (x) a Lender, an Affiliate of such Lender or a Related Fund of such Lender or
(y) a group of new Lenders, each of whom is an Affiliate or Related Fund of each
other to the extent the aggregate amount to be assigned to all such new Lenders
is at

 
59

 




--------------------------------------------------------------------------------




least $5,000,000 or a multiple of $1,000,000 in excess thereof), and (ii) the
parties to each such assignment shall execute and deliver to the other Lenders
and the Borrower an Assignment and Acceptance, together with any promissory note
subject to such assignment. Upon such execution and delivery, from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be at least 3 Business Days after the delivery thereof to the other
Lenders and the Borrower, (A) the assignee thereunder shall become a "Lender"
hereunder and, in addition to the rights and obligations hereunder held by it
immediately prior to such effective date, have the rights and obligations
hereunder that have been assigned to it pursuant to such Assignment and
Acceptance and (B) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Credit Party or any of its Subsidiaries or the performance or observance by any
Credit Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the assigning
Lender, the Collateral Agent or any Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents; (v) such assignee appoints and authorizes the Collateral
Agent to take such action as agents on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Collateral Agent by the terms hereof and thereof, together with such powers as
are reasonably incidental hereto and thereto; and (vi) such assignee agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of this Agreement and the other Loan Documents are required to be
performed by it as a Lender.
(d)    Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of its Commitments and the Loans made by it); provided, that (i) such
Lender's obligations under this Agreement (including without limitation, its
Commitments hereunder) and the other Loan Documents shall remain unchanged; (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and the Borrower, the Collateral Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement and
the other Loan Documents; and (iii) a participant shall not be entitled to
require such Lender to take or omit to take any action hereunder, except (A) to
the extent such participant is an Affiliate of such Lender, or (B) (1) action
directly effecting an extension of the maturity dates or decrease in the
principal amount of the Loans, (2) action directly effecting an extension of the
due dates or a decrease in the rate of interest payable on the Loans or the fees
payable under this Agreement, or (3) actions directly effecting a release of all
or a substantial portion of the Collateral or any Credit Party (except as set
forth in Section 8.08 of this Agreement or any other Loan Document). The Loan
Parties agree that each participant shall be entitled to the benefits of Section
2.07 and Section 2.10 of this Agreement with respect to its participation in any
portion of the Commitments and the Loans as if it was a Lender.
(e)    Nothing in this Agreement shall prevent or prohibit (i) any Lender from
pledging its Loans and Notes hereunder to a Federal Reserve Bank in support of
borrowings made by such Lender from such Federal Reserve Bank, and (ii) any
Lender which is a fund may pledge all or any portion of its Loans and Notes to
its trustee or to a collateral agent providing credit or credit support to such
Lender in support of its obligations to such trustee, such collateral agent or a
holder of such obligations, as the case may be. No pledge pursuant to this
clause (e) shall release the transferor Lender from any of its obligations
hereunder.

 
60

 




--------------------------------------------------------------------------------




Section 10.08    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier shall be equally as effective as delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telecopier also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.
Section 10.09    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
Section 10.10    CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS. EACH LOAN PARTY HEREBY IRREVOCABLY
APPOINTS THE SECRETARY OF STATE OF THE STATE OF NEW YORK AS ITS AGENT FOR
SERVICE OF PROCESS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING AND FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS
FOR NOTICES AS SET FORTH IN SECTION 10.01 AND TO THE SECRETARY OF STATE OF THE
STATE OF NEW YORK, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS AFTER SUCH
MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT AND THE
LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY
OTHER JURISDICTION. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY LOAN PARTY HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
Section 10.11    WAIVER OF JURY TRIAL, ETC. EACH LOAN PARTY, THE COLLATERAL
AGENT AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT,
DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN
CONNECTION THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF THE
COLLATERAL AGENT OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE
COLLATERAL AGENT OR ANY LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING
OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS. EACH LOAN PARTY HEREBY

 
61

 




--------------------------------------------------------------------------------




ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE COLLATERAL
AGENT AND THE LENDERS ENTERING INTO THIS AGREEMENT.
Section 10.12    Consent by the Collateral Agent and Lenders. Except as
otherwise expressly set forth herein to the contrary, if the consent, approval,
satisfaction, determination, judgment, acceptance or similar action (an
"Action") of the Collateral Agent or any Lender shall be permitted or required
pursuant to any provision hereof or any provision of any other agreement to
which any Loan Party is a party and to which the Collateral Agent or any Lender
has succeeded thereto, such Action shall be required to be in writing and may be
withheld or denied by the Collateral Agent or such Lender, in its sole
discretion, with or without any reason, and without being subject to question or
challenge on the grounds that such Action was not taken in good faith.
Section 10.13    No Party Deemed Drafter. Each of the parties hereto agrees that
no party hereto shall be deemed to be the drafter of this Agreement.
Section 10.14    Reinstatement; Certain Payments. If any claim is ever made upon
the Collateral Agent or any Lender for repayment or recovery of any amount or
amounts received by the Collateral Agent or such Lender in payment or on account
of any of the Obligations, the Collateral Agent or such Lender shall give prompt
notice of such claim to the Collateral Agent and each Lender and the Borrower,
and if the Collateral Agent or such Lender repays all or part of such amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over the Collateral Agent or such Lender or any of its
property, or (ii) any good faith settlement or compromise of any such claim
effected by the Collateral Agent or such Lender with any such claimant, then and
in such event each Loan Party agrees that (A) any such judgment, decree, order,
settlement or compromise shall be binding upon it notwithstanding the
cancellation of any Indebtedness hereunder or under the other Loan Documents or
the termination of this Agreement or the other Loan Documents, and (B) it shall
be and remain liable to the Collateral Agent or such Lender hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by the Collateral Agent or such Lender.
Section 10.15    Indemnification; Limitation of Liability for Certain Damages.
(a)    In addition to each Loan Party's other Obligations under this Agreement,
each Loan Party agrees to, jointly and severally, defend, protect, indemnify and
hold harmless the Collateral Agent and each Lender and all of their respective
officers, directors, employees, attorneys, consultants and agents (collectively
called the "Indemnitees") from and against any and all losses, damages,
liabilities, obligations, penalties, fees, reasonable costs and expenses
(including, without limitation, reasonable attorneys' fees, costs and expenses)
incurred by such Indemnitees, whether prior to or from and after the Effective
Date, whether direct, indirect or consequential, as a result of or arising from
or relating to or in connection with any of the following: (i) the negotiation,
preparation, execution or performance or enforcement of this Agreement, any
other Loan Document or of any other document executed in connection with the
transactions contemplated by this Agreement, (ii) the Collateral Agent's or any
Lender's furnishing of funds to the Borrower under this Agreement or the other
Loan Documents, including, without limitation, the management of any such Loans,
(iii) any matter relating to the financing transactions contemplated by this
Agreement or the other Loan Documents or by any document executed in connection
with the transactions contemplated by this Agreement or the other Loan
Documents, or (iv) any claim, litigation, investigation or proceeding relating
to any of the foregoing, whether or not any Indemnitee is a party thereto
(collectively, the "Indemnified Matters"); provided, however, that the Loan
Parties shall not have any obligation to any Indemnitee under this subsection
(a) for any Indemnified Matter caused by the gross negligence or willful
misconduct of such Indemnitee, as determined by a final judgment of a court of
competent jurisdiction.
(b)    Without limiting Section 10.15(b) hereof, each Loan Party agrees to,
jointly and severally, defend, indemnify, and hold harmless the Indemnitees
against any and all Environmental Liabilities and Costs arising out of a third
party claim asserted against an Indemnitee for (i) any Releases or threatened
Releases (x) at any property presently or formerly owned or operated by any Loan
Party or any Subsidiary of any Loan Party, or any of their predecessors in
interest, or (y) of any Hazardous Materials generated and disposed of by any
Loan Party or any Subsidiary of any Loan Party, or any of their predecessors in
interest; (ii) any violations of Environmental Laws; (iii) any Environmental
Action relating to any Loan Party or any Subsidiary of any Loan Party, or any of
their

 
62

 




--------------------------------------------------------------------------------




predecessors in interest; (iv) any personal injury (including wrongful death) or
property damage (real or personal) arising out of exposure to Hazardous
Materials used, handled, generated, transported or disposed by any Loan Party or
any Subsidiary of any Loan Party, or any of their predecessors in interest; and
(v) any breach of any warranty or representation regarding environmental matters
made by the Loan Parties in Section 5.01(q) or the breach of any covenant made
by the Loan Parties in Section 6.01(j); provided that the Loan Parties shall not
be liable for any portion of any Environmental Liabilities and Costs with
respect to an Indemnitee (A) if the same is determined by a court of competent
jurisdiction in a final non-appealable judgment to have resulted from such
Indemnitee’s gross negligence or willful misconduct, or (B) if the Borrower was
not given notice of the subject claim and the opportunity to participate
(subject to privilege) in the defense thereof (but not to control such defense
or the selection of counsel), at its expense (except that the Loan Parties shall
remain liable to the extent such failure to give notice does not result in a
loss to the Borrower).
(c)    No Loan Party shall assert, and each Loan Party hereby waives, any claim
against the Indemnitees, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any other Loan Document
or any agreement or instrument contemplated hereby or thereby or referred to
herein or therein, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each Loan Party hereby waives, releases and agrees not
to sue upon any such claim or seek any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.
(d)    To the extent that the undertaking to indemnify, pay and hold harmless
set forth in this Section 10.15 may be unenforceable because it is violative of
any law or public policy, each Loan Party shall, jointly and severally,
contribute the maximum portion which it is permitted to pay and satisfy under
applicable law, to the payment and satisfaction of all Indemnified Matters
incurred by the Indemnitees. The indemnities set forth in this Section 10.15
shall survive the repayment of the Obligations and discharge of any Liens
granted under the Loan Documents.
Section 10.16    Records. The unpaid principal of and interest on the Loans, the
interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Commitments, and the accrued and unpaid fees
payable pursuant to Section 2.06 hereof, including, without limitation, the
Closing Fee, shall at all times be ascertained from the records of the Lenders,
which shall be conclusive and binding absent manifest error.
Section 10.17    Binding Effect. This Agreement shall become effective when it
shall have been executed by each Loan Party, the Collateral Agent and each
Lender and when the conditions precedent set forth in Section 4.01 hereof have
been satisfied or waived in writing by the Collateral Agent and each Lender, and
thereafter shall be binding upon and inure to the benefit of each Loan Party,
the Collateral Agent and each Lender, and their respective successors and
assigns, except that the Loan Parties shall not have the right to assign their
rights hereunder or any interest herein without the prior written consent of
each Lender, and any assignment by any Lender shall be governed by Section 10.07
hereof.
Section 10.18    Interest. Notwithstanding anything herein to the contrary, if
at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively, the "Charges"), shall exceed the maximum lawful
rate (the "Maximum Rate") which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.

 
63

 




--------------------------------------------------------------------------------




Section 10.19    Confidentiality. The Collateral Agent and each Lender agrees
(on behalf of itself and each of its affiliates, directors, officers, employees
and representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of comparable
commercial finance companies, any non-public information supplied to it by the
Credit Parties pursuant to this Agreement or the other Loan Documents (and which
at the time is not, and does not thereafter become, publicly available or
available to such Person from another source not known to be subject to a
confidentiality obligation to such Person not to disclose such information),
provided that nothing herein shall limit the disclosure by the Collateral Agent
or any Lender of any such information (i) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
trustees, counsel, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information confidential
in accordance with this Section 10.19); (ii) to any other party hereto; (iii) to
any assignee or participant (or prospective assignee or participant) so long as
such assignee or participant (or prospective assignee or participant) first
agrees, in writing, to be bound by confidentiality provisions similar in
substance and effect to this Section 10.19; (iv) to the extent required by any
Requirement of Law or judicial process or as otherwise requested by any
Governmental Authority; (v) to examiners, auditors or accountants; (vi) in
connection with any litigation to which the Collateral Agent or any Lender is a
party; (vii) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
or (viii) with the consent of the Borrower.
Section 10.20    Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.
Section 10.21    No Novation. This Agreement constitutes an amendment and
restatement of and supersedes the Existing Financing Agreement and does not
extinguish the obligations for the payment of money outstanding under the
Existing Financing Agreement or discharge or release the Obligations under, and
as defined in, the Existing Financing Agreement or the Lien or priority of any
mortgage, pledge, security agreement or any other security therefor except as
provided herein. Nothing herein contained shall be construed as a substitution
or novation of the Obligations outstanding under, and as defined in, the
Existing Financing Agreement or any of the instruments securing the same, which
shall remain in full force and effect, except as expressly modified hereby or by
instruments or documents executed concurrently herewith. Nothing expressed or
implied in this Agreement shall be construed as a release or other discharge of
any Loan Party under the Existing Financing Agreement from any of its
obligations and liabilities as a "Borrower" or "Guarantor" thereunder except as
provided herein. Each Loan Party hereby (i) confirms and agrees that each Loan
Document to which it is a party is, and shall continue to be, in full force and
effect, as modified by this Agreement and instruments or documents executed
concurrently herewith, and is hereby ratified and confirmed in all respects
except that on and after the Effective Date all references in any such Loan
Document to "the Financing Agreement," "thereto," "thereof," "thereunder" or
words of like import referring to the Existing Financing Agreement shall mean
the Existing Financing Agreement as amended and restated and superseded by this
Agreement and (ii) confirms and agrees that to the extent that any such Loan
Document purports to assign or pledge to the Collateral Agent or any Lender a
security interest in, or Lien on, any collateral as security for the obligations
of the Loan Parties from time to time existing in respect of the Existing
Financing Agreement and the Loan Documents, such pledge, assignment and/or grant
of the security interest or lien is hereby ratified and confirmed in all
respects, as amended hereby or thereby.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





 
64

 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWER:
LION OIL COMPANY, as the Borrower
By:
/s/ Assi Ginzburg    
Name: Assi Ginzburg
Title: EVP

By:
/s/ A. L. Schwarcz    
Name: A. L. Schwarcz
Title: VP

GUARANTORS:
J. CHRISTY CONSTRUCTION CO., INC., as a Guarantor
By:
/s/ Assi Ginzburg    
Name: Assi Ginzburg
Title: EVP

By:
/s/ A. L. Schwarcz    
Name: A. L. Schwarcz
Title: VP


LION OIL TRADING & TRANSPORTATION, LLC, as a Guarantor
By:
/s/ Assi Ginzburg    
Name: Assi Ginzburg
Title: EVP

By:
/s/ A. L. Schwarcz    
Name: A. L. Schwarcz
Title: VP






 
LION OIL COMPANY
AMENDED AND RESTATED
CREDIT AGREEMENT
 




--------------------------------------------------------------------------------




COLLATERAL AGENT AND LENDERS:
ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender
By:
/s/ Roy Nachimzon    
Name: Roy Nachimzon
Title: Senior Vice President

By:
/s/ James M. Morton    
Name: James M Morton
Title: First Vice President




 
LION OIL COMPANY
AMENDED AND RESTATED
CREDIT AGREEMENT
 




--------------------------------------------------------------------------------




BANK HAPOALIM B.M., as a Lender and as Collateral Agent
By:
/s/ Yael Weinstock-Shemesh    
Name: Yael Weinstock-Shemesh
Title: First Vice President

By:
/s/ Helen H. Gateson    
Name: Helen H. Gateson
Title: Vice President








 
LION OIL COMPANY
AMENDED AND RESTATED
CREDIT AGREEMENT
 




--------------------------------------------------------------------------------




Schedule 1.01(A)


Lender's Loans and Commitments as of the Effective Date


Lender
Address for Notices
Amount of Existing Loan on the Effective Date
Amount of Existing Loan purchased from BLUSA on the Effective Date
Amount of additional Term Loan Commitment
Total amount of Loan after giving effect to the Transactions
Pro Rata Share after giving effect to the Transactions


Bank Hapoalim B.M.


1177 Avenue of the Americas
New York, NY 10036
Attn: Yael Weinstock
Fax: 212-782-2171
$18,333,333.33
$9,227,590.84
$22,439,075.83
$50,000,000.00
55.5556
%
Israel Discount Bank of New York
511 Fifth Avenue
New York NY 10017
Attn: Roy Nachimzon
Fax: 212-551-8259
$18,333,333.33
$7,382,072.67
$14,284,594.00
$40,000,000.00
44.4444
%
 
TOTALS:
$36,666,666.66
$16,609,663.51
$36,723,669.83
$90,000,000.00
100.0000
%


















--------------------------------------------------------------------------------
















Schedule 1.01B
MLP Released Assets
Memphis Terminal. The real and personal property of the terminal located in
Memphis, Tennessee owned by the Borrower.
Nashville Terminal. The terminal real and personal property of the terminal
located in Nashville, Tennessee owned by the Borrower.
El Dorado Pipeline Company. The equity interests owned by the Borrower in El
Dorado Pipeline Company, an Arkansas corporation (to be known as El Dorado
Pipeline, LLC, a Delaware limited liability company) together with all assets
owned by El Dorado Pipeline Company.
Magnolia Pipeline Company. The equity interests owned by the Borrower in
Magnolia Pipeline Company, an Arkansas corporation (to be known as Magnolia
Pipeline LLC, a Delaware limited liability company) together with all assets
owned by Magnolia Pipeline Company.
Lion Oil Trading & Transportation, Inc. The equity interests owned by the
Borrower in SALA Gathering Systems, LLC, a Texas limited liability company
together with all assets owned by SALA Gathering Systems, LLC, including without
limitation the fixed assets listed on Exhibit A hereto






--------------------------------------------------------------------------------




Exhibit A


Asset Type
Asset description
Airplane
REPLACEMENT PATROL PLANE ENGINE
Airplane
ENGINE FOR PATROL PLANE
Airplane
REPLACEMENT AERIAL PATROL PLANE
Airplane
CESSNA ENGINE REPLACEMENT
 
 
Buildings
AIRPLANE - HANGAR
Buildings
LOTT MAINTENANCE SHOP
Buildings
PIPELINE OFFICE
Buildings
TRAINING BUILDING
 
 
Computer Equip
Latitude E5420 - DEWAYNE CARMICHAEL
Computer Equip
Latitude E5420 - STEVE PHELPS
Computer Equip
Latitude E5420 - STEVE BLACK
 
 
Heavy Equipment
CATERPILLER BACKHOE
Heavy Equipment
CASE CX75 TRACKHOE
Heavy Equipment
REPAIR KOMATSU TRACKHOE
Heavy Equipment
UTILITY DUMP TRUCK
Heavy Equipment
NEW 4WD BACKHOE
Heavy Equipment
90 HP TRACTOR
Heavy Equipment
KUBOTA M108 DTW RIGHT OF WAY TRACTOR
Heavy Equipment
KOMATSU PC200 TRACKHOE
Heavy Equipment
310 E BACKHOE
Heavy Equipment
310 E BACKHOEE BACKHOE
Heavy Equipment
V-1578-2003 MACK CH613 TRCTR
Heavy Equipment
JARRAFF R/W TRIMMER
 
 
Land
LAND CONSTANTINE PUMP STATION
Land
LAND MIDWAY PUMP STATION
Land
LAND SIMS PUMP STATION
Land
LAND CHAMPAGNOLLE LANDING
Land
LAND AMOCO TANK FARM
Land
LAND MAGNOLIA PUMP STATION
Land
LAND LOUANN
Land
LAND BIG HEART PIPELINE
 
 
Mower
PIPELINE YARD MOWER
 
 
Pipeline & Tank Equip
FOUKE/BUCKNER PIPELINE
Pipeline & Tank Equip
6" PIPE IN LOTT 8" DRY CREEK
Pipeline & Tank Equip
BORE BODCAW CREEK & TRIBUTARY
Pipeline & Tank Equip
CP ANODE BEDS
Pipeline & Tank Equip
GREENE STREET CROSSING
Pipeline & Tank Equip
REDRILL ARKANSAS HWY 7




--------------------------------------------------------------------------------




Pipeline & Tank Equip
8" MARSH CROSSING B/W MAGNOLIA & EL DORA
Pipeline & Tank Equip
DIRECTIONAL BORING & REPLACING PPLS-SMACKOVER
Pipeline & Tank Equip
DOT MAPS AND RECORDS
Pipeline & Tank Equip
GRAYSON EAST LINE
Pipeline & Tank Equip
EXPOSURES ON 8" PIPE TO MAGNOLIA
Pipeline & Tank Equip
PISTON PUMP @ GRAYSON #3 WELL
Pipeline & Tank Equip
8" Buckner line crossing of Columbia
Pipeline & Tank Equip
TRIMBLE SURVEY EQUIPMENT
Pipeline & Tank Equip
SMACKOVER STATION CONTROL ROOM
Pipeline & Tank Equip
CHAD WHITE STURGIS M1
Pipeline & Tank Equip
SECURITY GATES
Pipeline & Tank Equip
VIDEO MONITORING AT SMACKOVER TRUCK TERMINALS
Pipeline & Tank Equip
VIDEO MONITORING AT AMERICAN TRUCK TERMINALS
Pipeline & Tank Equip
SATELLITE CONTROL
Pipeline & Tank Equip
PIPELINE LOCATORS
Pipeline & Tank Equip
NORE BODCAW CREEK & TRIBUTARY
Pipeline & Tank Equip
CP DATA LOGGER
Pipeline & Tank Equip
GANG WELDING MACHINE
Pipeline & Tank Equip
2000 FT PIPE-SMART ST
Pipeline & Tank Equip
BIG HEART LEASE-PIPELINE
Pipeline & Tank Equip
BIGHEART PIPELINE
Pipeline & Tank Equip
BIGHEART PIPELINE
Pipeline & Tank Equip
2 LINE LOCATORS
Pipeline & Tank Equip
TANK 435 37000 BBL
Pipeline & Tank Equip
TANK 436 37000 BBL
Pipeline & Tank Equip
TANK 427 55000 BBL
Pipeline & Tank Equip
TANK 433 55000 BBL
Pipeline & Tank Equip
2000 GAL TANK
Pipeline & Tank Equip
PRESSURE CNTRL SMKOVR PUMP
Pipeline & Tank Equip
TANK 1500 BBL
Pipeline & Tank Equip
TANK 55000 BBL 124 A
Pipeline & Tank Equip
TANK 55000 BBL 130 A
Pipeline & Tank Equip
TANK 55000 BBL 125 A
Pipeline & Tank Equip
STORAGE TANK LACK UNIT
Pipeline & Tank Equip
FOUKE UNLOADING FACILITY
Pipeline & Tank Equip
TANK 80 000 BBL 120 A
Pipeline & Tank Equip
TANK 121A 80000 BBL
Pipeline & Tank Equip
TRUCK UNLOADING FACILITY-AMOCO
Pipeline & Tank Equip
TANK REPAIRS BUCKNER STORAGE
Pipeline & Tank Equip
TANK 12900 BBL 170 A
Pipeline & Tank Equip
ASPHALT STORAGE/HANDLING FAC
Pipeline & Tank Equip
STORAGE & HANDLING AMOCO
Pipeline & Tank Equip
TANK 437 55000 BBL
Pipeline & Tank Equip
ARKANSAS GATHERING SYSTEM
Pipeline & Tank Equip
HILLSBORO GATHERING SYSTEM
Pipeline & Tank Equip
STORAGE & HANDLING AMOCO
Pipeline & Tank Equip
GROUND BEDS FOR CATHODIC PROTECTION OF PIPELINE
Pipeline & Tank Equip
6 FT CHAIN LINKED FENCE WITH 3 BARBED WIRE STRANDS




--------------------------------------------------------------------------------




Pipeline & Tank Equip
LUBE CRUDE TO 410 TANK - PIPING
Pipeline & Tank Equip
LUBE CRUDE TO 410 TANK - API SKID METER
Pipeline & Tank Equip
LUBE CRUDE TO 410 TANK - PUMP AT 435 TK
Pipeline & Tank Equip
LUBE CRUDE TO 410 TANK - METER ON FOUKE LINE
Pipeline & Tank Equip
LUBE CRUDE TO 410 TANK - ELECTRICAL EQUIP
Pipeline & Tank Equip
LUBE CRUDE TO 410 TANK - SCADA CTRL SYST
 
 
Site Improvements
SECURITY FENCES
Site Improvements
DEPARTMENT OF TRANSPORTATION VALVE FENCES
 
 
Trailer
DUMP TRAILER
Trailer
BACKHOE TRAILERS
Trailer
TRAILER MNTD CRANE
Trailer
BACKHOE TRAILER
 
 
Truck
V-1589-2003 FORD F-350 SUPER DUTY REG CAB 4WD
Truck
V-1594-2004 F- 150 FORD PICKUP
Truck
V-1596-2004 F-150 REG CAB 126" WB XL
Truck
V-1599-2004 F-350 SUPER DUTY REG CAB SRW4
Truck
V-1598-2004 SIERRA 2500 HD REG CAB
Truck
V-1600-2004 FORD F-150 EXT CAB 4 WD
Truck
V-1606-2004 CHEVY SILVERADO 1500 REG CAB
Truck
V-1607-2004 FORD EXPLORER XLS
Truck
V-1613-2005 CHEVY SILERADO
Truck
V-1615-2005 FORD F-150 REG CAB 4WD
Truck
V-1616-2005 F350 REG CHASSIS CAB
Truck
V-1628-2006 F150 SUPERCAB
Truck
V-1635-2006 CHEVY SILVERADO 1500 REG CAB
Truck
V-1636-2006 GMC SIERRA 2500 HD REG CAB 133" WB S
Truck
V-1632-2006 GMC 2500HD REG CAB
Truck
V-1633-2006 FORD F250 REG CAB XL
Truck
V-1640-F-150 REG CAB 145"WB XL
Truck
V-1650-2007 GMC 1500 EXT CAB 4WD
Truck
V-1647-'07 Ford F-250 Crew Cab 4WD XL
Truck
V 1649 - '07 Ford F-350 SRW 4WD Reg Cab
Truck
V 1654 - '07 Ford F-150 Supercab 4WD XL
Truck
V-1656-'07 Ford F-150 Reg Cab XL
Truck
V-1644-2007 CHEVY 1500 REG CAB
Truck
V 1643 2007 FORD F150 REG CAB 145" XL
Truck
V-1642-2007 FORD F150 SUPERCAB XLT
Truck
V-1646 2007 FORD F350 DRW REG CAB 4WD
Truck
V-1661 2007 FORD F150 REG CAB XL
Truck
V-1659 2007 FORD F150 REG CAB XL
Truck
V-1660-2007 FORD F150 REG CAB XL
Truck
V-1662-2007 CHEVY 2500HD EXT CAB WORK
Truck
REPLACE TANDUM VACUUM TRUCK CHASSIS
Truck
V-1663- FORD F-150 REG CAB 145" WB XL




--------------------------------------------------------------------------------




Truck
V1665 - 2008 F-350 SUPER DUTY REG CAB DRW
Truck
V1667 - 2007 F-150 SUPERCAB 145" WB XL
Truck
V-668-2007 FORD F150 REG CAB XL
Truck
V-1676-2008 FORD F350 SRW REG CAB
Truck
V-1677-2008 FORD F150 SUPERCAB 133 XLT
Truck
V-1678-2008 FORD F150 SUPERCAB 133 XLT
Truck
V1691-F150 REG CAB 145" WB XL
Truck
V1682 - 2008 FOR F-750 REG CAB XL 158"
Truck
V1683 - 2008 FORD F-750 REG CAB XL 194"
Truck
V-1686-2008 CHEVY 1500 REG CAB 133" WB
Truck
V-1687-2008 CHEVY SILVERADO 2500 HD-157.5" WB
Truck
V-1690-2008 F-250 Superduty Reg Cab
Truck
V-1689-08 Ford F-150 4WD SuperCab XLT
Truck
V-1688-08 Ford F-150 4WD SuperCab XL
Truck
V-1692-2008 SIERRA 1500 EXTCAB- 146" WB
Truck
V-1693-'08 GMC 1500 2WD Reg Cab Work
Truck
V-1697-08 Chevy 1500 2WD Reg 133 WB
Truck
V-1696-08 Chevy 1500 2WD Reg 133
Truck
V-1699-2009 F150 SUPERCAB XLT
Truck
V-1705-'08 FORD F 250 SUPERCAB 2WD XL
Truck
V-1706-2009 F-350 4WD
Truck
V-1707-09 FORD F-250 SUPERCAB 2WD 158
Truck
V-1708-09 FORD F-150 REG CAB XL
Truck
V-1709-'09 Chevy 1500 4WD Ext Cab
Truck
V-1711-'10 Ford F-150 Reg Cab XL
Truck
V-1712-2009 CHEVY SILVERADO 1500 133" WB
Truck
V-1713-2010 FORD F-250 CAB 145" WB XLT
Truck
V-1716-'10 CHEVY 1500 EXT CAB 4WD WORK
Truck
V-1722-2010 FORD F-150 2WD REG CAB XL
Truck
V1719 - 2012 MACK GU712
Truck
V-1724-2010 F-150 SUPERCAB 145" WB XL 4WD
Truck
V-1569-2002 FORD F150
Truck
V-1576-2002 FORD F250
Truck
V-1572-2002 FORD F750 GOOSENECK
Truck
V-1580-2003 FORD F750
Truck
V-1581-2002 FORD F150
Truck
V1725 FORD F-150 REG XL
 
 
 
 










--------------------------------------------------------------------------------




Schedule 1.01C
MLP Existing ROFO Assets


•
El Dorado Refined Products Terminal - The terminal at the El Dorado refinery
consisting of a truck loading rack supplied by pipeline from storage tanks
located at the refinery.



•
El Dorado Storage Tanks - Substantialy all of the storage tanks located at the
El Dorado refinery Sandhill Station and within and adjacent to the El Dorado
refinery, and all ancillary assets, including but limited to, pipelines, pumps,
etc.






--------------------------------------------------------------------------------




Schedule 1.01D
MLP Subject Assets


None.











--------------------------------------------------------------------------------








Schedule 1.01E
Easements and Rights-of-Way


Right-of-Way and License Agreement dated November 7, 2012, between Lion Oil
Company, as grantor, and El Dorado Pipeline Company, LLC, as grantee, for
purposes of operating, inspecting, maintaining, protection, repairing,
replacing, altering and removing pipelines on, below, above and/or within
certain real property located in Union County, Arkansas.
Right-of-Way and License Agreement dated November 7, 2012, between Lion Oil
Company, as grantor, and SALA Gathering Systems, LLC, as grantee, for purposes
of operating, inspecting, maintaining, protection, repairing, replacing,
altering and removing pipelines on, below, above and/or within certain real
property located in Union County, Arkansas.
Ground Lease Agreement dated November 7, 2012, between Lion Oil Company, as
lessor, and SALA Gathering Systems, LLC, as lessee, for approximately 7 acres of
land located in Union County, Arkansas to maintain tanks and other facilities,
as evidenced by a Memorandum of Lease of even date therewith and to be recorded
in the property records of Union County, Arkansas.
Other such easements, rights-of-way, licenses, leases and similar encumbrances
as may be granted in connection with MLP Existing ROFO Assets, MLP Subject
Assets, and MLP New ROFO Assets.





--------------------------------------------------------------------------------




Schedule 5.01(e)


Capitalization; Subsidiaries


5.01(e)(i)


The authorized capital stock of the Borrower consists solely of 12,000,000
shares of common stock, par value $0.10 per share.


Stockholders:
Ownership


% of
Ownership
Delek US Holdings, Inc.
8,291,442
100.00%









5.01(e)(ii)


Loan Party
Jurisdiction of Incorporation
Owner
Number of Shares
Percentage of Outstanding Shares
Class
Certificate Number
Lion Oil Trading & Transportation, LLC
Texas
Lion Oil Company
N/A
100
N/A
N/A
J. Christy Construction Co., Inc.
Arkansas
Lion Oil Company
100
100
Common
2
LFPA, LLC
Texas
Lion Oil Company
N/A
100
N/A
N/A








--------------------------------------------------------------------------------




Schedule 5.01(f)


Litigation; Commercial Tort Claims






5.01(f)(i)


None.




5.01(f)(ii)


None.



--------------------------------------------------------------------------------




Schedule 5.01(o)


Real Property






 
Company
Owned Location
1


Lion Oil Company
El Dorado Refinery
1000 McHenry
El Dorado, AR
2


Lion Oil Company
Truck Loading Rack
Hinson Road
El Dorado, AR
3


Lion Oil Company
Record Storage Building
Hillsboro and South West Avenue
El Dorado, AR
4


Lion Oil Company
Repair and Maintenance Shop
828 Robert E. Lee,
El Dorado, AR
5


Lion Oil Company
Picnic Grounds
Calion Road
El Dorado, AR
6


Lion Oil Company
Part of NW SW 32-17-15
El Dorado, AR
7


Lion Oil Company
Lot 10, Bl. 3, Craig’s
El Dorado, AR
8


Lion Oil Company
Lot 7, Bl. 4, Craig’s
El Dorado, AR
9


Lion Oil Company
Lots 8 & 9, Bl. 8, Craig’s
El Dorado, AR
10


Lion Oil Company
Lots 1 & 2, Bl. 12, Craig’s
El Dorado, AR
11


Lion Oil Company
Lot 12, Bl. 8
Craig’s, El Dorado, AR
12


Lion Oil Company
Lot 2, Bl. 7, Craig’s
El Dorado, AR
13


Lion Oil Company
Lot 3, Bl. 5, Craig’s
El Dorado, AR
14


Lion Oil Company
Lot 17, Bl 4, Craig’s
El Dorado, AR
15


Lion Oil Company
Lot 4, Bl. 4, Craig’s
El Dorado, AR
16


Lion Oil Company
Lot 12 & N/2 Lot 11, Bl. 3, Craig’s
El Dorado, AR
17


Lion Oil Company
14 acres on Hinson Road
El Dorado, AR
18


Lion Oil Company
Lots 1 & 2, Bl. 6, Craig’s
El Dorado, AR
19


Lion Oil Company
Lots 1, 2, 3, 4 & 5, Bl. 3, Craig’s West End Add.
El Dorado, AR
20


Lion Oil Company
Lot 2, Bl. 2, Craig’s West End
El Dorado, AR
21


Lion Oil Company
Lot 8, Bl. 3, Craig’s West End
El Dorado, AR
22


Lion Oil Company
Lots 9 & 10, Bl. 5, Craig’s
El Dorado, AR




--------------------------------------------------------------------------------




23


Lion Oil Company
Lot 14, Bl. 6, Cornish SD
El Dorado, AR
24


Lion Oil Company
Lots 3 & 4, Bl. 2, Craig’s
El Dorado, AR
25


Lion Oil Company
Lot 11, Bl. 2, Craig’s
El Dorado, AR
26


Lion Oil Company
Lots 11, 12, 13, 17 & 18, Block F College Subdivision
El Dorado, AR
27


Lion Oil Company
Lot 13, Bl. 6, Cornish
El Dorado, AR
28


Lion Oil Company
Lot 13, Bl. 2, Craig’s West End Addition
El Dorado, AR
29


Lion Oil Company
Lot 10, Bl. 6, Craig’s West End Addition
El Dorado, AR
30


Lion Oil Company
Lot 5, Bl. 4, Craig’s
El Dorado, AR
31


Lion Oil Company
Lots 13 & 14, Bl. 8, Craig’s
El Dorado, AR
32


Lion Oil Company
Lot 6, Bl. 9, Craig’s
El Dorado, AR
33


Lion Oil Company
W/2 Lots 13 & 14, Bl. 5, Craig’s
El Dorado, AR
34


Lion Oil Company
Lot 7, Bl. 7 Cornish, El Dorado, AR
35


Lion Oil Company
Lot 8, Bl. 6, Craig’s
El Dorado, AR
36


Lion Oil Company
Lot 19, Bl. F, College SD
El Dorado, AR
37


Lion Oil Company
Lots 6 & 7, Bl. 5, Craig’s West End Addition
El Dorado, AR
38


Lion Oil Company
Lot 13 & S. 40 ft. of Lot 14, Bl. 3, Craig’s West End Addition
El Dorado, AR
39


Lion Oil Company
Lot 16, Bl. 4, Craig’s West End Addition
El Dorado, AR
40


Lion Oil Company
Lots 9, 10, 11, 12, 13 & 14, Bl. 7, Cornish
El Dorado, AR
41


Lion Oil Company
Beginning at the SW corner of Lot 14, Bl. 7, Cornish, and run thence N. 50 ft.
to the NW corner of Lot 14; thence W. to the E. line of the Old El Dorado -
Three Creek Road; thence in a southwesterly direction along the East line of
said road to a point due W. of the SW corner of Lot 14; thence E. to the point
of beginning
42


Lion Oil Company
Lots 3 & 4, Bl. 6, Cornish
El Dorado, AR
43


Lion Oil Company
Lot 7, Bl. 3, Craig’s West End Addition
El Dorado, AR
44


Lion Oil Company
Lots 13 & 14, Bl. 7, Craig’s West End Addition
El Dorado, AR
45


Lion Oil Company
Lots 3, 4, 5, 6 & 7, Bl. 12, Craig’s West End Addition
El Dorado, AR
46


Lion Oil Company
Lots 11 & 12, Bl. 6, Cornish
El Dorado, AR
47


Lion Oil Company
Commencing at the SE corner of the NE quarter of the Northwest quarter of Sec.
32, Township 17 S., Range 15 W., run N. 235 ft. to the point of beginning;
thence N. 175 ft. to the S. line of El Dorado - Three Creeks Road, now known as
W. Second St.; thence S. 61 degs. W. along said line 130.0 ft.; thence S. 29
degs. E. 151.0 ft.; thence north 63 degs. 36 mins. E. 45.2 ft. to the point of
beginning




--------------------------------------------------------------------------------




48


Lion Oil Company
Commencing at the NW corner of the SW quarter of the NW quarter of Sec. 32,
Township 17 S., Range 15 W. and thence S. 88 degs. 48 mins. E. 495.90 ft. along
the N. line of said forty; thence S. 0 degree, 19 mins. W. 330.60 ft. for a
point of beginning; thence S. 44 degs. 09 mins. E. 235.83 ft.; then S. 0 degree
15 mins. W. 165.60 ft.; thence S. 57 degs. 46 mins. E. 389.06 ft.; thence S. 25
degs. 50 mins. W. 215.65 ft. to the N. right-of-way line of Highway 15; thence
S. 73 degs. 57 mins. 19 secs. W. 233.86 ft. along said right-of-way line; thence
N. 8 degs. 27 mins. 50 secs. W. 84.81 ft.; thence W. 150 ft.; thence N. 0 deg.
54 mins. 40 secs. W. 717.30 ft. to the point of beginning
49


Lion Oil Company
Lot 16 & N. 10 ft. of Lot 15, Bl. 3, Craig’s West End Addition
El Dorado, AR
50


Lion Oil Company
Lot 1, Bl. 5, Craig’s West End Addition
El Dorado, AR
51


Lion Oil Company
Lots 9 & 10, Bl. 6, Cornish
El Dorado, AR
52


Lion Oil Company
Commencing at NW corner of SE quarter of NW quarter of Sec. 32, Township 17 S.,
Range 15 W. and run S. 00 deg. 58 mins. E. 230.0 ft.; thence S. 89 deg. 40 mins.
E. 450.0 to the W. side of W. Second St.; thence N. 25 degs. 59 mins. E. along
said side 198.3 ft. to the point of beginning; thence N. 35 degs. 31 mins. E.
along the W. side of said street 21.2 ft.; thence N. 28 degs. 17 mins. W. 141.2
ft.; thence S. 77 degs. 05 mins. W. 38.5 ft.; thence S. 00 degs. 58 mins. E.
133.04 ft.; thence E. 89.9 ft. to the point of beginning
53


Lion Oil Company
Commencing at NW corner of SE quarter of NW quarter of Sec. 32, Township 17 S.,
Range 15 W. and run S. 00 degs. 58 mins. E. 230.0 ft.; thence S. 89 degs. 40
mins. E. 450.0 ft. to the point of beginning; thence N. 25 degs. 59 mins. E.
along the W. side of W. Second St. 198.3 ft.; thence W. 89.9 ft.; thence S. 00
degs. 58 mins. E. 178.26 ft. to the point of beginning
54


Lion Oil Company
The W. 100 ft. of Lot 18, Bl. 3, Craig’s West End Addition
El Dorado, AR
55


Lion Oil Company
Lot 6, Bl. 8, Craig’s West End Addition
El Dorado, AR
56


Lion Oil Company
The E. 72 ft. of Lot 18, Bl. 3, Craig’s West End Addition
El Dorado, AR
57


Lion Oil Company
Lot 6, Bl. 3, Craig’s West End Addition
El Dorado, AR
58


Lion Oil Company
Lot 1, Bl. 7, Craig’s West End Addition
El Dorado, AR
59


Lion Oil Company
The W. 46 2/3 ft. of Lots 8 & 9, Bl. 6, Craig’s West End Addition
El Dorado, AR
60


Lion Oil Company
Lots 1 & 2, Bl. 6, Cornish
El Dorado, AR
61


Lion Oil Company
Lot 6, Bl. 4, Craig’s West End Addition
El Dorado, AR
62


Lion Oil Company
Lots 4 & 5, Bl. 5, Craig’s West End Addition
El Dorado, AR
63


J. Christy Construction Co.
J. Christy Construction Co., Inc. Offices
1333 Robert E. Lee
El Dorado, AR
64


Lion Oil Trading and Transportation, LLC
Sohio Station
12.5 acres
Columbia County, AR






--------------------------------------------------------------------------------




Leased Real Property


 
Company
Leased Locations
1
Lion Oil Trading and Transportation, LLC
Offices and Parking
1001 School Street
El Dorado, AR
2
Lion Oil Company
Office Space in Regions Bank Building
100 East Peach Street
El Dorado, AR
3
Lion Oil Company
0.413 acres adjacent to Trinity Asphalt’s property in Rusk County, TX
4
Lion Oil Company
0.3 acres related to three leased storage tanks , related truck scales and hot
oil heater in Rusk County, TX
5
Lion Oil Company
2501 Port Place
Muskogee, OK
6
Lion Oil Company
0.32 acres known as Tract 3 in El Dorado, AR
7
Lion Oil Company
Reactor Storage (FCC Reactor) at the storage facility near Heater Specialists,
Inc.
8
Lion Oil Company
License for overhead truss from Burlington North & Santa Fe Railway Company to
Lion Oil Company, made Apr. 1, 2001, effective Mar. 27, 2002
9
Lion Oil Company
Easement from Lion Oil Company to Entergy Arkansas, Inc. and Easement from
Entergy Arkansas, Inc. to Lion Oil Company, both unexecuted, for a property
“swap” adjacent to the El Dorado Refinery and to the Entergy substation.
Substation upgrade was completed in 2004 even though documents remain unsigned.
10
Lion Oil Company
0.08 acres at El Dorado Airport
11
Lion Oil Trading & Transportation, LLC
Land at the Downtown Airport,
Union County, Arkansas




--------------------------------------------------------------------------------




Schedule 5.01(q)


Environmental Matters




The following facilities are the subject of existing or anticipated remediation
obligations under state and/or federal law: Memphis, TN Terminal (solvent,
hydrocarbon and MTBE contamination Property is owned by the MLP, but is subject
to indemnification by Lion Oil. ; Nashville, TN Terminal (hydrocarbon, MTBE, and
lead contamination)*; El Dorado Refinery (RCRA corrective action under Part B
Post Closure Permit, groundwater contamination at adjacent Koch Facility,
potential soil and groundwater contamination at Refinery Wastewater Treatment
Plant, ongoing corrective action to address free product found in the vicinity
of the 410 Perry Tank Area). In addition, information and findings from the
following documents related to environmental conditions at the El Dorado
Refinery are incorporated herein by reference:
a.
Espey, Huston & Associates, Inc., Petroleum Plume and Non-Plume Investigations
Findings Report: El Dorado, Arkansas (Mar. 1997);

b.
Espey, Huston & Associates, Inc., Baseline Hydrogeology Investigation Findings
Report for the El Dorado Refinery RCRA Facility Investigation (Mar. 1993);

c.
Part B File, Refinery Facility Investigation;

d.
Baseline Risk Assessment;

e.
SWMG Investigation Findings Report;

f.
Pollution Management Inc., Scope and Budget Estimate for Preliminary Remedial
Work Plan for Diesel Fuel Release (Apr. 22, 2002);

g.
Pollution Management Inc., Soil Analytical Summary, TEPPCO P-5 Terminal, Lion
Oil Company, El Dorado, Arkansas;

h.
Lion Oil Company, RCRA Corrective Action Project, Semi-Annual Progress Report
No. 8 (Jul., 2011);

i.
Lion Oil Company, RCRA Corrective Action Project, Semi-Annual Progress Report
No. 9 (Jan., 2012);

j.
Lion Oil Company, RCRA Corrective Action Project, Semi-Annual Progress Report
No. 12 (Jul., 2012);

k.
Lion Oil Company, RCRA Corrective Action Project, Semi-Annual Progress Report
No. 13 (Jan., 2013); and

l.
Lion Oil Company, RCRA Corrective Action Project, Semi-Annual Progress Report
No. 14 (Jul., 2013).



2.
The following facilities may require physical upgrades or further permitting
actions to achieve compliance with the Spill Prevention Control and
Countermeasures (SPCC) program of the Clean Water Act: Memphis, TN Terminal*;
Nashville, TN Terminal*; El Dorado Refinery, AR; Muskogee, OK Terminal*; The
Amoco (American) Station Tank Farm (Union County, AR)*; Battery 3 (Union County,
AR) *; Berry Station*; Buckner Station Tank 343 (Columbia County, AR)*;
Constantine Tank Farm (Union County, AR) *; Caddo Station (Union County, AR)*;
Fouke Station*; Lick Creek Station (Northeast Union County, AR)*; Louann Station
(Quachita County, AR)*; Magnolia Station Tank Farm (Columbia County, AR)*;
Modisete Station; Pace City Station (Quachita County, AR)*; Rook Station;
Smackover Station*; Trk. Colquitt Station*; Urbana Station*; and Shuler Station
(Union County, AR)*.






--------------------------------------------------------------------------------




3.
The Memphis, Tennessee Terminal experienced an excess emissions event on May 17,
2010, due to the sinking of a floating roof on a gasoline storage vessel.* 

4.
Changes in Department of Transportation (DOT) pipeline regulations could subject
certain un-regulated facilities in the Lion Oil Trading & Transportation system
to DOT regulation in the future.* 

5.
Certain tank breakout stations on the Lion Oil Trading & Transportation system
may require stormwater permits.* 

6.
Tank 370 in Section 22, T15S, R9W, Ouachita County, Arkansas, bordering the
former Barry Asphalt Company site near Stephens, Arkansas and Tank 437 at Lion
Oil Trading & Transportation's Magnolia Station may require new or modified air
permits. Tanks at Amoco/Sohio, Smackover, Fouke, and Colquitt sites may also
require new air permits.* 

7.
The El Dorado Refinery has experienced numerous air upsets over the past three
(3) years and reported as required to the Arkansas Department of Environmental
Quality and to the Environmental Protection Agency. The items described in the
following certifications and reports are incorporated herein by reference:

a.
Annual Title V Certifications for the El Dorado refinery for years 2010, 2011
and 2012;

b.
Reports of air upsets at the El Dorado refinery submitted under CERCLA and EPCRA
reporting requirements; and

c.
Upset reports submitted to the ADEQ for events at the El Dorado refinery.

8.
The El Dorado Refinery has submitted numerous root cause corrective action
reports. Some of the corrective actions may not have been completed in a timely
manner. The items described in the semiannual progress reports regarding the
Global Consent Decree for the El Dorado Refinery, for the following periods, are
incorporated herein by reference:

a.
January through June 2010;

b.
July through December 2010;

c.
January through June 2011;

d.
July through December 2011;

e.
January through June 2012;

f.
July through December 2012; and

g.
January through June, 2013.

9.
Over the past three (3) years, the El Dorado Refinery has experienced numerous
excursions above the limits prescribed in its Clean Water Act National Pollution
Discharge Elimination System permit, including exceedances for total dissolved
solids, selenium and sulfates. In addition, the findings and information in the
following documents are incorporated herein by reference:

a.
Memorandum from Paulette Johnsey to Samuel Tates (EPA Region 6), regarding
Transmittal Memo - Compliance Monitoring Reports (received Sept. 3, 2010);

b.
Monthly Discharge Monitoring Reports pursuant to NPDES Permit Number AR0000647,
for January 2010 through September 2013; and

c.
ADEQ Consent Administrative Order, In the Matter of Lion Oil Company, Union
County, Arkansas (approved by Lion Oil Company as to form and content on Aug.
19, 2009 and since terminated).

10.
On September 13, 2013, Lion Oil Company entered into a Consent Decree with the
EPA and DOJ to resolve historical violations of the refinery’s National
Pollution Discharge Elimination System permit. Upon paying a penalty of $403,000
and meeting all other terms of the Consent Decree, the parties agreed to
terminate the Consent Decree and it was terminated by the Court on December 9,
2013.




--------------------------------------------------------------------------------




11.
Items described in report(s) of E-vironment, the consultant engaged by Buyer for
purposes of conducting environmental or other due diligence on the Businesses,
and reports of EnSafe Inc. (dated June 21, 2007, June 27, 2007, August 8, 2007,
August 27, 2007 and September 12, 2007), which reports are incorporated herein
by reference.

12.
Global Settlement Consent Decree signed by Lion Oil Company on 01/22/2003.

13.
Notice of Violation of NPDES Permit #TN0067288 dated 01/25/10, issued to Lion's
Memphis Terminal for failure to file Discharge Monitoring Reports.* 

14.
Environmental Protection Agency Stipulated Penalties.

15.
The El Dorado Refinery reported to the Environmental Protection Agency in
October 2010 that the refinery projected that it would exceed its current Total
Annual Benzene (TAB) quantity of 10 megagrams. In compliance with the provisions
of Lion's Global Settlement Consent Decree, Lion contracted for a third-party
study to develop a compliance plan for the 6BQ standard of the Benzene Waste
Organic NESHAP (BWON) and is in the process of implementing that plan. Items
described in the quarterly End of Line Sampling Plan Results for years 2010,
2011, and 2012 are incorporated herein by reference. The contents of, and
enclosures with, Lion Oil Company's January 28, 2011 letter to various
recipients, regarding United States, et al. v. Lion Oil Company (Civ. No.
03-1028): Pursuant to Paragraph 22.J, Proposal for Third-Party TAB Study and
Compliance Review, are incorporated herein by reference.

16.
Letter of Deficiency dated May 12, 2010, related to SPCC plan at Lion's Memphis
Terminal. Plan was updated to address deficiencies but there has been no further
communication from EPA as to the acceptableness of the revised plan.* 

17.
February 2011 - Lion's Nashville Terminal - EPA FRP/SPCC inspection identified
certain deficiencies. Revisions were made and submitted to EPA. Awaiting any
follow-up comments from EPA.* 

18.
Releases from El Dorado refinery:

a.
On April 5, 2010, a deisobutanizer tower overpressured during startup, emitting
approximately 30,771.5 pounds of VOCs over approximately 8 minutes.

b.
March 16, 2009 - Truck Rack Oil Water Separator overflowed approximately 22
barrels of diesel/gasoline mix into Loutre Creek due to lack of a check valve in
pump discharge piping. Situation remedied by installation of a check valve.

c.
January 11, 2010 - Desalter released oil mist into community.

d.
May 4, 2010 - approximately 15 barrels of gasoline spilled into Loutre Creek due
to partially open stormwater drain valve.

e.
June 8, 2010 - Sump overflowed, but all product discharged to the SPCC pond.

f.
December 16, 2012 - 94 barrels of naptha was spilled



g.
January 30, 2013 - 15 barrels of CBO spilled when third party driver fell asleep
while loading and overfilled the truck



h.
May 24, 2013 - 50,400 barrels of asphalt released into containment area due to
fire tube failure on 548 tank



i.    


19.
Releases of Lion Oil Trading & Transportation, Inc.* 

a.
April 27, 2009 - Lion Oil Trading & Transportation had a six-barrel spill at
Louann Station.




--------------------------------------------------------------------------------




b.
October 1, 2009 - LOTT had a 100-barrel crude oil spill on Highway 275 in
Strong, Arkansas. An ADEQ report dated November 19, 2009 considered the spill
closed.

c.
September 23, 2010 - LOTT spilled two barrels of crude oil onto a concrete
parking lot near El Dorado

d.
April 28, 2010 letter from Arkansas Department of Environmental Quality to Lion
Oil Trading & Transportation regarding a complaint of a crude oil spill in
waters of an unnamed creek adjacent to Miller CR 22. LOTT responded and cleaned
up the spill and received a letter from the ADEQ on July 15, 2010, advising that
the complaint had been closed.* 

e.
August 11, 2010 - Lion Oil Trading & Transportation spilled "a few gallons" at
Fouke Station.

f.
January 13, 2011 - Lion Oil Trading & Transportation had a small spill on
Highway 36.

g.
April 28, 2010 - Lion Oil Trading & Transportation received a letter form the
ArkansasDepartment of Environmental Quality, advising of a complaint of a crude
oil spill in waters of an unnamed creek adjacent to Miller CR 22. LOTT responded
and cleaned up the spill and received a letter from the ADEQ on July 15, 2010,
advising that the complaint had been closed.

h.
November 25, 2010 - Lion Oil Trading & Transportation, Inc., gauger discovered a
spill of less than 5 gallons of crude oil on the side of Highway 36 in Columbia
County, near Village, Arkansas.

i.
January 17, 2013 - a spill of approximately 30-35 bbl of crude oil occurred from
a section of underground line at the Perry Tank farm. The spill was reported to
the NRC and the ADEQ. The spill was contained on-site and free oil recovered.
Follow-up reports were made to the ADEQ and EPA

j.
March 9, 2013 - a release of approximately 5,900 barrels of crude oil occurred
at the Magnolia Station from an underground strainer. All but approximately
2,650 barrels were contained at the Magnolia Station. Much of the remaining
released crude oil reached a nearby small creek. ADEQ and NRC were notified.
Cleanup operations were coordinated with the EPA and state authorities to
restore the impacted area. Cleanup operations were concluded on April 2, 2013
and we believe over 99% of released crude oil was recovered. It is possible ADEQ
could require additional remediation and that fines could be levied by ADEQ
and/or EPA.

k.
May 31, 2013 - a release of approximately 3-5 barrels of crude oil occurred from
a gathering line near Colquitt in Claiborne Parish, LA, impacting a creek.
Notifications were made to the NRC and Louisiana State Police. Cleanup was
concluded on about June 7, 2013.

l.
August 26, 2013 - a release of approximately 5 barrels of crude oil occurred
from a gathering line near Old Union, AR, impacting a creek. Notifications were
made to the NRC and ADEQ. Cleanup was concluded in November, 2013, although
there has been no confirming communication from ADEQ. It is possible ADEQ could
require additional remediation and that fines could be levied by ADEQ and/or
EPA.

m.
August 26, 2013 - a release of crude oil estimated at 15-30 barrels from an old
leak on a gathering line near Old Union, AR, was identified on August 20 and
reported to the NRC and ADEQ on August 26. The spill impacted a nearby creek.
Cleanup was concluded in November 2013, although there has been no confirming
communication from ADEQ. It is possible ADEQ could require additional
remediation and that fines could be levied by ADEQ and/or EPA.




--------------------------------------------------------------------------------




n.
October 7, 2013 - a release of crude oil from a gathering line near Macedonia,
AR, was discovered impacting a nearby creek and reported to the NRC and ADEQ.
Initially estimated at 3-5 barrels, the volume was likely closer to 100 barrels.
Initial cleanup of the creek concluded in early December, 2013. However, crude
leaching from nearby impacted soil continues to impact the creek where booms and
weirs remain in place to capture the leaching oil. A plan for remediation of the
soil is being developed but has not been completed or implemented. It is
possible that fines could be levied by ADEQ and/or EPA.





20.
November 2010 - Memphis Terminal had a leak from water draw on diesel tank.
Volume unknown (de minimis). Did not leave site.* 

21.
October 31, 2010 - Nashville Terminal - Diesel lubricity additive spill inside
tank farm from T¬21. Estimated less than 200 gallons. Did not leave site.* 

22.
Reports of air upsets at the El Dorado refinery submitted under CERCLA and EPCRA
reporting requirements are hereby incorporated by reference.

23.
The contents of, and attachments to, the following letters from Lion Oil Company
are incorporated herein by reference*:

a.
To Nelson Smith (EPA Region 6), May 6, 2009, regarding NRC Report No. 900117;

b.
To Bryant Smalley (EPA Region 6), July 15, 2010, regarding NRC Report No.
939032; and

c.
To Bryant Smalley (EPA Region 6), July 28, 2010, regarding NRC Report No.
943293.

24.
Between 2000 and 2009 there were 18 other documented crude oil spills along the
LOTT gathering system ranging from 10 bbl to 600 bbl and averaging about 70 bbl.
Many of these were the result of third-party damage. Several releases reached
streams, tributaries or other water ways and resulted in enforcement action by
ADEQ or EPA. None resulted in serious or lasting impacts that required on-going
remediation beyond they initial clean-up response.* 

25.
July 2013 - Nashville Terminal. Diesel has been seeping from the ground
following rain events. Several investigations have not yet identified the
source.*

26.
McMurrian vs. Lion Oil Company, et al. Cause No. CIV-2001-213, Circuit Court,
Union County, Arkansas. This litigation has been pending for almost ten years.
It involves a claim for environmental damage to real property from the crude oil
operations that were conducted on the property. Lion’s sole involvement with the
litigation is as the first purchaser of the crude oil production. The judge has
denied Lion’s Motion for Summary Judgment.  

27. 
Brett A. Walker and Devon R. Walker vs. Lion Oil Trading and Transportation
Inc., Case No. CV-2013-146, Circuit Court, Columbia County, Arkansas. On
September 25, 2013, a land owner filed suit regarding damages allegedly incurred
as a result of the March 9, 2013, release of crude oil at the Magnolia
terminal.*.




--------------------------------------------------------------------------------




Schedule 6.02(a)


Existing Liens


Debtor Name
Jurisdiction
File Date
File #
Secured Party
Collateral
Lion Oil Company
AR SOS
4/20/2009
7131448271
Canon Financial Services
Specific equipment leased pursuant to Lease #001-0195540-018 and all general
intangibles and accounts receivable related thereto
4/20/2009
7131657814
Canon Financial Services
Specific equipment leased pursuant to Lease #001-0195540-019 and all general
intangibles and accounts receivable related thereto








--------------------------------------------------------------------------------




Schedule 6.02(b)


Existing Indebtedness




None.





--------------------------------------------------------------------------------




Schedule 6.02(e)


Existing Investments




None.









